Exhibit 10.5

CREDIT AGREEMENT

dated as of June 24, 2014

among

RAYONIER A.M. PRODUCTS INC.,

as Borrower,

RAYONIER ADVANCED MATERIALS INC.,

as Designated Borrower, Holdings and as a Guarantor (following its joinder
hereto)

THE SUBSIDIARY LOAN PARTIES FROM TIME TO TIME PARTY HERETO,

(following their joinder hereto)

THE LENDERS FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

COBANK, ACB

as Syndication Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

COBANK, ACB

as Joint Lead Arrangers and Bookrunners

on the $250,000,000 Revolving Facility and the $110,000,000 Term A-1 Facility

and

COBANK, ACB

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Bookrunners

on the $290,000,000 Term A-2 Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS    Section 1.01    Defined Terms
     1    Section 1.02    Terms Generally      67    Section 1.03   
Effectuation of Transactions      67    Section 1.04    Letter of Credit Amounts
     68    Section 1.05    Rounding      68       ARTICLE II       THE CREDITS
   Section 2.01    Commitments      68    Section 2.02    Loans and Borrowings
     69    Section 2.03    Requests for Borrowings      70    Section 2.04   
Swing Line Loans      71    Section 2.05    Letters of Credit      74    Section
2.06    Funding of Borrowings      85    Section 2.07    Interest Elections     
86    Section 2.08    Termination and Reduction of Commitments      87   
Section 2.09    Agreement to Repay Loans; Evidence of Debt      88    Section
2.10    Repayment of Term Loans      89    Section 2.11    Prepayment of Loans
     93    Section 2.12    Fees      97    Section 2.13    Interest      97   
Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of Set offs     
98    Section 2.15    Incremental Commitments      101    Section 2.16    Cash
Collateral      105    Section 2.17    Defaulting Lenders      106    Section
2.18    Refinancing Debt      109       ARTICLE III       TAXES, YIELD
PROTECTION AND ILLEGALITY    Section 3.01    Taxes      111    Section 3.02   
Illegality      116    Section 3.03    Inability to Determine Rates      117   
Section 3.04    Increased Costs      118    Section 3.05    Compensation for
Losses      119    Section 3.06    Mitigation Obligations; Replacement of
Lenders      120    Section 3.07    Survival      120   



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page      ARTICLE IV       REPRESENTATIONS AND WARRANTIES    Section
4.01    Organization; Powers      121    Section 4.02    Authorization      121
   Section 4.03    Enforceability      121    Section 4.04    Governmental
Approvals      122    Section 4.05    Financial Statements      122    Section
4.06    No Material Adverse Effect      122    Section 4.07    Title to
Properties; Possession Under Leases      123    Section 4.08    Subsidiaries   
  123    Section 4.09    Litigation; Compliance with Laws      123    Section
4.10    Federal Reserve Regulations      124    Section 4.11    Investment
Company Act      124    Section 4.12    Use of Proceeds      124    Section 4.13
   Taxes      124    Section 4.14    No Material Misstatements      125   
Section 4.15    Employee Benefit Plans      125    Section 4.16    Environmental
Matters      126    Section 4.17    Security Documents      127    Section 4.18
   Reserved      128    Section 4.19    Solvency      128    Section 4.20   
Labor Matters      129    Section 4.21    Insurance      129    Section 4.22   
Reserved      129    Section 4.23    Intellectual Property; Licenses, etc.     
129    Section 4.24    Senior Debt      129    Section 4.25    OFAC      130   
Section 4.26    Anti-Corruption Laws      130       ARTICLE V       CONDITIONS
OF LENDING    Section 5.01    Execution Date      130    Section 5.02    Closing
Date      131    Section 5.03    Initial Revolver Draw Date      135    Section
5.04    Delayed Draw Term A-1 Loan Funding Date      135    Section 5.05    All
Credit Events      136       ARTICLE VI       AFFIRMATIVE COVENANTS    Section
6.01    Existence; Businesses and Properties      137    Section 6.02   
Insurance      137    Section 6.03    Taxes      138    Section 6.04   
Financial Statements, Reports, etc.      139    Section 6.05    Litigation and
Other Notices      142   

 

- ii -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page   Section 6.06    Compliance with Laws      142    Section 6.07
   Maintaining Records; Access to Properties and Inspections      143    Section
6.08    Use of Proceeds      143    Section 6.09    Compliance with
Environmental Laws      143    Section 6.10    Further Assurances; Additional
Security      143    Section 6.11    Rating      145    Section 6.12   
Sanctions      145    Section 6.13    Anti-Corruption Laws      145    Section
6.14    Pre-Contribution Date Covenant      145       ARTICLE VII       NEGATIVE
COVENANTS    Section 7.01    Indebtedness      146    Section 7.02    Liens     
151    Section 7.03    Reserved      156    Section 7.04    Investments, Loans
and Advances      156    Section 7.05    Mergers, Consolidations, Sales of
Assets and Acquisitions      160    Section 7.06    Dividends and Distributions
     166    Section 7.07    Transactions with Affiliates      169    Section
7.08    Business of Holdings, the Borrower and their Subsidiaries      173   
Section 7.09    Other Negative Covenants      173    Section 7.10    Financial
Covenants      176    Section 7.11    Fiscal Year      177    Section 7.12   
Pre-Contribution Date Covenant      177       ARTICLE VIII       EVENTS OF
DEFAULT    Section 8.01    Events of Default      177    Section 8.02   
Exclusion of Immaterial Subsidiaries      180    Section 8.03    Application of
Funds      180       ARTICLE IX       THE AGENCY PROVISIONS    Section 9.01   
Appointment and Authority      182    Section 9.02    Rights as a Lender     
183    Section 9.03    Exculpatory Provisions      183    Section 9.04   
Reliance by Administrative Agent      184    Section 9.05    Delegation of
Duties      184    Section 9.06    Resignation of Administrative Agent      185
   Section 9.07    Non-Reliance on Administrative Agent and Other Lenders     
186    Section 9.08    No Other Duties, Etc.      186    Section 9.09   
Administrative Agent May File Proofs of Claim      186    Section 9.10   
Collateral and Guaranty Matters      187    Section 9.11    Secured Hedge
Agreements and Secured Cash Management Agreements      189   

 

- iii -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

          Page      ARTICLE X       CONTINUING GUARANTY    Section 10.01   
Guaranty      189    Section 10.02    Rights of Lenders      190    Section
10.03    Certain Waivers      190    Section 10.04    Obligations Independent   
  190    Section 10.05    Subrogation      190    Section 10.06    Termination;
Reinstatement      191    Section 10.07    Subordination      191    Section
10.08    Stay of Acceleration      191    Section 10.09    Condition of Borrower
     191    Section 10.10    Direct Benefit      191       ARTICLE XI      
MISCELLANEOUS    Section 11.01    Amendments, Etc.      192    Section 11.02   
Notices; Effectiveness; Electronic Communication      194    Section 11.03    No
Waiver; Cumulative Remedies; Enforcement      196    Section 11.04    Expenses;
Indemnity; Damage Waiver      197    Section 11.05    Payments Set Aside     
200    Section 11.06    Successors and Assigns      201    Section 11.07   
Treatment of Certain Information; Confidentiality      208    Section 11.08   
Platform; Borrower Materials      209    Section 11.09    Right of Setoff     
209    Section 11.10    Interest Rate Limitation      210    Section 11.11   
Counterparts; Integration; Effectiveness      210    Section 11.12    Survival
of Representations and Warranties      210    Section 11.13    Severability     
210    Section 11.14    Replacement of Lenders or L/C Issuers      211   
Section 11.15    Governing Law; Jurisdiction Etc.      212    Section 11.16   
Waiver of Jury Trial      213    Section 11.17    No Advisory or Fiduciary
Responsibility      213    Section 11.18    Electronic Execution of Assignments
and Certain Other Documents      214    Section 11.19    USA Patriot Act Notice
     214    Section 11.20    Intercreditor Agreement      214    Section 11.21
   Appointment of Borrower as Representative      215    Section 11.22   
Release of Liens and Guarantees      215    Section 11.23    Collateral Releases
and Recapture      217    Section 11.24    Farm Credit Equities      218   
Section 11.25    Headings      220       ARTICLE XII       JOINDER AND
CERTIFICATION    Section 12.01    Closing Date Joinder      220   

 

- iv -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

              Page

Exhibits:

       

Exhibit A-1

  –    Form of Assignment and Acceptance   

Exhibit A-2

  –    Form of Permitted Loan Purchase Assignment and Acceptance   

Exhibit B

  –    Form of Solvency Certificate   

Exhibit C-1

  –    Form of Borrowing Request   

Exhibit C-2

  –    Form of Swing Line Loan Notice   

Exhibit D

  –    Form of Mortgage   

Exhibit E

  –    Form of Security Agreement   

Exhibit F-1

  –    Form of U.S. Tax Compliance Certificate   

Exhibit F-2

  –    Form of U.S. Tax Compliance Certificate   

Exhibit F-3

  –    Form of U.S. Tax Compliance Certificate   

Exhibit F-4

  –    Form of U.S. Tax Compliance Certificate   

Exhibit G

  –    Reserved   

Exhibit H

  –    Form of Guaranty Joinder   

Exhibit I

  –    Form of Compliance Certificate   

Exhibit J

  –    Discounted Prepayment Option Notice   

Exhibit K

  –    Lender Participation Notice   

Exhibit L

  –    Discounted Voluntary Prepayment Notice   

Schedules:

       

Schedule 1.01(a)

  –    Certain U.S. Subsidiaries   

Schedule 1.01(b)

  –    Mortgaged Properties   

Schedule 1.01(c)

  –    Immaterial Subsidiaries   

Schedule 1.01(d)

  –    Pro Forma Adjustments   

Schedule 1.01(e)

  –    Unrestricted Subsidiaries   

Schedule 2.01

  –    Commitments   

Schedule 4.01

  –    Organization and Good Standing   

Schedule 4.04

  –    Governmental Approvals   

Schedule 4.07(b)

  –    Leased Properties   

Schedule 4.08(a)

  –    Subsidiaries   

Schedule 4.08(b)

  –    Subscriptions   

Schedule 4.08(c)

  –    Pro Forma Corporate Structure Chart   

Schedule 4.13

  –    Taxes   

Schedule 4.16

  –    Environmental Matters   

Schedule 4.21

  –    Insurance   

Schedule 4.23

  –    Intellectual Property   

Schedule 5.02(d)

  –    Post-Closing Interest Deliveries   

Schedule 5.02(f)

  –    Farm Credit Equities to be Purchased by Closing Date and Related        
Farm Credit Equity Documents   

Schedule 7.01

  –    Indebtedness   

Schedule 7.02(a)

  –    Liens   

Schedule 7.04

  –    Investments   

Schedule 7.07

  –    Transactions with Affiliates Under Form 10   

Schedule 11.02

  –    Notice Information   

 

- v -



--------------------------------------------------------------------------------

Table of Contents (cont.)

 

              Page

Schedule 11.06(i)

  –    Designated Farm Credit Lenders   

 

- vi -



--------------------------------------------------------------------------------

This CREDIT AGREEMENT dated as of June 24, 2014 (this “Agreement”), among
RAYONIER A.M. PRODUCTS INC., a Delaware corporation (the “Borrower”), the
LENDERS party hereto from time to time, BANK OF AMERICA, N.A., as administrative
agent and collateral agent (in such capacities, the “Administrative Agent”) for
the Lenders and CoBank, ACB as syndication agent (in such capacity, the
“Syndication Agent”). From and after the Closing Date (as defined below),
RAYONIER ADVANCED MATERIALS INC., a Delaware corporation (“Holdings”) and
certain subsidiaries of Holdings (from time to time party hereto as guarantors)
may be joined to this Agreement.

WHEREAS, the Borrower and Holdings have requested that the Lenders extend credit
in the form of (i) Term A-1 Loans (as defined below) on the Closing Date and on
the Delayed Draw Term A-1 Loan Funding Date (each as defined below), (ii) Term
A-2 Loans (as defined below) on the Closing Date and (iii) Revolving Facility
Loans (as defined below) and Letters of Credit (as defined below) on the Initial
Revolver Draw Date (as defined below) and from time to time during the
Availability Period (as defined below), in a total aggregate principal amount
not to exceed $650,000,000 to be used by the Borrower and/or Holdings (w) for
Holdings to make the Rayonier Distribution (as defined below) to Rayonier (as
defined below) and for Borrower to pay the TRS Dividend (as defined below) to
TRS (as defined below), (x) to effectuate the Contribution, Distribution and
Separation (each as defined below) as provided herein, (y) to pay the
Transaction Expenses (as defined below) and (z) for general corporate purposes;

NOW, THEREFORE, the Lenders (as defined below) and each L/C Issuer (as defined
below) are willing to extend such credit to the Borrower and, as applicable, the
Designated Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(f)(iii).

“Acceptance Date” has the meaning assigned to such term in Section 2.11(f)(ii).

“Additional Mortgage” has the meaning assigned to such term in Section 6.10(c).

“Adjusted Eurodollar Rate” means the quotient obtained (expressed as a decimal,
carried out to five decimal places) by dividing (A) the applicable Eurodollar
Base Rate by (B) 1.00 minus the Eurodollar Reserve Percentage.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.12(c).



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.

“Agent Parties” has the meaning assigned to such term in Section 11.02(c).

“Agents” means the Administrative Agent, the Collateral Agent and the
Syndication Agent.

“Agreement” means, on any date, this Agreement as originally in effect on the
Execution Date and as thereafter amended, supplemented, amended and restated or
otherwise modified from time to time and in effect on such date.

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(f)(iii).

“Applicable Margin” means:

(a) with respect to Term A-1 Loans, Revolving Facility Loans and Swing Line
Loans, as of any date of determination, a percentage per annum equal to the rate
set forth below opposite the then-applicable Total Net Leverage Ratio for the
calendar quarter immediately preceding the calendar quarter in which the date of
determination falls:

 

Pricing Level

  

Total Net Leverage

Ratio

   Applicable Margin
for Term A-1 Loans
and Revolving
Facility Loans that
are Eurodollar Rate
Loans     Applicable Margin
for Term A-1 Loans
and Revolving Facility
Loans that are Base
Rate Loans, and for
Swing Line Loans  

I

   > 3.50:1.00      1.75 %      0.75 % 

II

  

< 3.50:1.00 and

> 2.50:1.00

     1.50 %      0.50 % 

III

   < 2.50:1.00      1.25 %      0.25 % 

 

- 2 -



--------------------------------------------------------------------------------

(b) with respect to Term A-2 Loans, as of any date of determination, a
percentage per annum equal to the rate set forth below opposite the
then-applicable Total Net Leverage Ratio for the calendar quarter immediately
preceding the calendar quarter in which the date of determination falls:

 

Pricing Level

  

Total Net Leverage

Ratio

   Applicable Margin
for Term A-2
Loans
that are
Eurodollar Rate
Loans     Applicable Margin
for Term A-2 Loans
that are Base Rate
Loans  

I

   > 3.50:1.00      2.00 %      1.00 % 

II

  

< 3.50:1.00 and

> 2.50:1.00

     1.75 %      0.75 % 

III

   < 2.50:1.00      1.50 %      0.50 % 

(c) With respect to (i) Other Revolving Loans, as of and following the effective
date of any applicable Incremental Revolving Facility Commitments, a percentage
per annum as agreed upon among the Borrower and the applicable Incremental
Revolving Facility Lenders at the time such Incremental Revolving Commitments
become effective, (ii) Other Term Loans, as of and following the effective date
of any applicable Incremental Term Loan Commitments, a percentage per annum as
agreed upon among the Borrower and the applicable Incremental Term Lenders at
the time such Incremental Term Loan Commitments become effective and
(iii) Refinancing Facilities, as of and following the effective date of any
applicable commitments in respect of such Refinancing Facilities, a percentage
per annum as agreed upon among the Borrower and the applicable Lenders providing
such Refinancing Facilities at the time such commitments become effective.

For the avoidance of doubt, (a) Swing Line Loans shall bear interest as Base
Rate Loans, and (b) changes in the Applicable Margin resulting from a change in
the Total Net Leverage Ratio, as calculated in a Compliance Certificate
delivered pursuant to Section 6.04(c), for any calendar quarter shall become
effective as to all applicable Loans and Letter of Credit Fees on the first day
of the next calendar quarter following delivery of such Compliance Certificate;
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section 6.04(c), then Pricing Level I shall apply from the
first day of the next calendar quarter following the date on which such
Compliance Certificate was due through the date on which such Compliance
Certificate is delivered, after which the pricing level corresponding to the
Total Net Leverage Ratio set forth in such Compliance Certificate shall apply;
provided further that until the first day of the calendar quarter following the
delivery of the Compliance Certificate for the first fiscal quarter following
the fiscal quarter during which the Closing Date occurs, with respect to Term
A-1 Loans, Term A-2 Loans, Revolving Facility Loans and Swing Line Loans,
Pricing Level II (as set forth in the applicable table above) shall apply.
Notwithstanding the calculation of the Applicable Margin for any period as set
forth above, if, as a result of any error in the calculation of the Total Net
Leverage Ratio for any quarter or for any other reason, the Borrower or the
Lenders determine that (i) the Total Net

 

- 3 -



--------------------------------------------------------------------------------

Leverage Ratio as calculated for such quarter was inaccurate and (ii) a proper
calculation of the Total Net Leverage Ratio for such quarter would have resulted
in higher pricing for such period, the Borrower or the Designated Borrower, as
applicable, shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuers, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower or the Designated Borrower, as applicable, under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or any L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or any L/C Issuer, as the case may be, under Section 2.13(c) or 2.05(h)
or under Article VIII.

“Appropriate Lender” means, at any time, (i) with respect to the Term A-1
Facility, a Lender that has a Commitment or a Loan with respect to the Term A-1
Facility at such time, (ii) with respect to the Term A-2 Facility, a Lender that
has a Commitment or a Loan with respect to the Term A-2 Facility at such time,
(iii) with respect to the Revolving Facility, a Lender that has a Commitment
with respect to the Revolving Facility at such time, (iv) with respect to any
Incremental Term Facility, an Incremental Term Lender that has a Commitment or
Loan with respect to such Incremental Term Facility at such time and (v) with
respect to any Incremental Revolving Facility, an Incremental Revolving Facility
Lender that has a Commitment with respect to such Incremental Revolving Facility
at such time.

“Approved Fund” means (i) with respect to any Term A-1 Lender, any Fund that is
administered or managed by (x) a Term A-1 Lender, (y) an Affiliate of a Term A-1
Lender or (z) an entity or an Affiliate of an entity that administers or manages
a Term A-1 Lender, (ii) with respect to any Term A-2 Lender, any Fund that is
administered or managed by (x) a Term A-2 Lender, (y) an Affiliate of a Term A-2
Lender or (z) an entity or an Affiliate of an entity that administers or manages
a Term A-2 Lender and (iii) with respect to any other Lender, any Fund that is
administered or managed by (x) a Lender, (y) an Affiliate of a Lender or (z) an
entity or an Affiliate of an entity that administers or manages a Lender, in
each case as the context may require.

“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of Holdings or any Subsidiary.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of
Exhibit A-1 or such other form as shall be approved by the Administrative Agent
and the Borrower (such approval not to be unreasonably withheld or delayed).

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.05(b)(iii).

 

- 4 -



--------------------------------------------------------------------------------

“Auto-Reinstatement Letter of Credit” shall have the meaning specified in
Section 2.05(b)(iv).

“Availability Period” shall mean the period commencing with the first day to
occur after the Initial Revolver Draw Date to but excluding the earlier of the
Revolving Facility Maturity Date and the date of termination of the Revolving
Facility Commitments.

“Available Cash” means, as of any date, unrestricted available cash of Holdings,
the Borrower and the Guarantors that as of such date is not otherwise required
to be applied to any Obligations pursuant to this Agreement or any other Loan
Document.

“Bank of America” means Bank of America, N.A., and its successors.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 0.50% plus the Federal Funds Rate for
such day and (iii) the Eurodollar Base Rate (determined by reference to
clause (ii) of the definition thereof) plus 1.00%.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, as to any person, the board of directors or other
governing body of such person, or if such person is owned or managed by a single
entity, the board of directors or other governing body of such entity.

“Borrower” has the meaning assigned thereto in the preamble to this Agreement;
provided that the term “Borrower” shall be deemed to mean any Successor Borrower
succeeding to, and being substituted for, the Borrower in accordance with
Section 7.05(b)(i).

“Borrower Materials” has the meaning assigned to such term in Section 11.08.

“Borrowing” means a group of Loans of a single Type under a single Facility and
made on a single date and, in the case of Eurodollar Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” means $2,500,000, except in the case of Swing Line Loans, in
which case it means $1,000,000.

“Borrowing Multiple” means $500,000.

“Borrowing Request” means a request by the Borrower or the Designated Borrower,
as applicable, in accordance with the terms of Section 2.03 and substantially in
the form of Exhibit C-1 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be

 

- 5 -



--------------------------------------------------------------------------------

approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower or the Designated Borrower, as applicable.

“Budget” has the meaning assigned to such term in Section 6.04(e).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that if such day relates to any Eurodollar Rate Loan, such day shall also be a
London Banking Day.

“Capital Lease Obligation” of any person means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of Holdings or any Subsidiary, or of a
special purpose or other entity not consolidated with Holdings and the
Subsidiaries, either existing on the Closing Date or created thereafter that
(a) initially were not included on the consolidated balance sheet of Holdings as
capital lease obligations and were subsequently recharacterized as capital lease
obligations or, in the case of such a special purpose or other entity becoming
consolidated with Holdings and the Subsidiaries were required to be
characterized as capital lease obligations upon such consideration, in either
case, due to a change in accounting treatment or otherwise, or (b) did not exist
on the Closing Date and were required to be characterized as capital lease
obligations but would not have been required to be treated as capital lease
obligations on the Closing Date had they existed at that time, shall for all
purposes not be treated as Capital Lease Obligations or Indebtedness.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Collateral Agent, for the benefit of one or more
of the L/C Issuers or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the
applicable L/C Issuers shall agree in their sole discretion, other credit
support, or to provide a customary back-to-back letter of credit in support of,
in each case pursuant to customary documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuers. “Cash Collateral” has a meaning correlative to the foregoing, and shall
include the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide an overdraft line or
other cash management services, including treasury, depository, overdraft,
credit or debit or purchasing card, electronic funds transfer, bilateral trade
or commercial letters of credit arrangements and other trade-related products
and services and cash management arrangements and services.

“Cash Management Bank” means any person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

 

- 6 -



--------------------------------------------------------------------------------

“Cash Management Obligations” of any person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such person, whether or not
allowed or allowable as a claim under any proceeding under any Debtor Relief
Law) of such person in respect of any Cash Management Agreement.

“Change in Control” means the occurrence of any of the following, in each case,
from and after the Contribution Date and excluding the Transactions and Pre-Spin
Transactions and changes occurring as part of or in connection with the
Transactions or Pre-Spin Transactions:

(A) the sale, lease or transfer (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all the
assets of Holdings and its subsidiaries, taken as a whole, to any person or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), other than to Holdings or any of its
subsidiaries in a transaction not prohibited by Section 7.05;

(B) Holdings becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the acquisition by any person or group (within the meaning of Section 13(d) or
Section 14(d) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities,
in a single transaction or in a related series of transactions, by way of
merger, consolidation, amalgamation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision), of more than 35% of the total voting power of the
voting interest in Holdings’ Equity Interests, in each case, other than an
acquisition where the holders of the voting interest in Holdings’ Equity
Interests as of immediately prior to such acquisition hold 35% or more of the
voting interest in the Equity Interests of the ultimate parent of Holdings or
successor thereto immediately after such acquisition (provided no holder of the
voting interest in Holdings’ Equity Interests as of immediately prior to such
acquisition owns, directly or indirectly, more than 35% of the voting interest
in Holdings’ Equity Interests immediately after such acquisition);

(C) Holdings, together with its direct or indirect Wholly Owned Subsidiaries,
ceases to own 100% of the voting interest in the Borrower’s Equity Interests; or

(D) during any period of 12 consecutive months, a majority of the members of the
Board of Directors of Holdings shall cease to be composed of Continuing
Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application

 

- 7 -



--------------------------------------------------------------------------------

thereof by any Governmental Authority or (iii) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the first date on or after the Execution Date when all the
conditions precedent in Section 5.02 are satisfied or waived in accordance with
Section 11.01 and this Agreement becomes effective with respect to Holdings and
the Initial Subsidiary Guarantors in accordance with Section 11.11.

“Closing Date Certification” has the meaning assigned to such term in
Section 12.01.

“Closing Date Joinder” has the meaning assigned to such term in Section 12.01.

“CoBank” means CoBank, ACB and its successors.

“CoBank Fee Letter” means that certain Fee Letter dated as of April 28, 2014 by
and among Holdings, the Borrower and CoBank.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Document.

“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents. On the Closing Date, the Collateral Agent
is the same person as the Administrative Agent. Unless the context otherwise
requires, the term “Administrative Agent” as used herein shall include the
Collateral Agent, notwithstanding various specific references to the Collateral
Agent herein.

“Collateral and Guarantee Requirement” means the requirement that:

(i) on the Closing Date, the Collateral Agent shall have received from Holdings,
the Borrower and each Subsidiary Loan Party, a counterpart of the Security
Agreement duly executed and delivered on behalf of such person;

(ii) on the Closing Date, (A) the Collateral Agent shall have received a pledge
of all the issued and outstanding Equity Interests of the Initial Subsidiaries
directly owned by the Loan Parties, other than Excluded Securities or Excluded
Property, and (B) the Collateral Agent shall have received all certificates (if
any) representing such Equity Interests (other than

 

- 8 -



--------------------------------------------------------------------------------

certificates (if any) representing Equity Interests of any entity that is not a
subsidiary of Holdings), together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(iii) (A) all Indebtedness of Holdings and each Subsidiary (other than Excluded
Securities or Excluded Property) that is owing to any Loan Party shall have been
pledged pursuant to the Security Agreement (or other applicable Security
Document as reasonably required by the Collateral Agent), and (B) the Collateral
Agent shall, if any such Indebtedness is evidenced by a promissory note or an
instrument, have received all such promissory notes or instruments, together
with note powers or other instruments of transfer with respect thereto endorsed
in blank;

(iv) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received (x) a joinder to this
Agreement substantially in the form attached hereto as Exhibit H and (y) a
supplement to the Security Agreement, substantially in the form specified
therein, in each case, duly executed and delivered on behalf of such Subsidiary
Loan Party;

(v) after the Closing Date, (A) all issued and outstanding Equity Interests of
(i) the Borrower, (ii) any person that becomes a Subsidiary Loan Party after the
Closing Date (and which are owned by a Loan Party) and (iii) any other person
directly owned by a Loan Party after the Closing Date, in each case, other than
Excluded Securities or Excluded Property, shall have been pledged pursuant to
the Security Agreement, and (B) the Collateral Agent shall have received all
certificates (if any) representing such Equity Interests (other than
certificates (if any) representing Equity Interests of any entity that is not a
subsidiary of Holdings), together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(vi) except as otherwise contemplated by any Security Document and subject to
Section 5.02(d), all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(vii) within 120 days (or such longer period as the Collateral Agent shall
determine in its sole discretion, without any requirement for Lender consent) of
the Closing Date, the Collateral Agent shall have received

(A) counterparts of each Mortgage to be entered into with respect to each
Mortgaged Property set forth on Schedule 1.01(b), duly executed, acknowledged
and delivered by the record owner of such Mortgaged Property and suitable for
recording or filing in all filing or recording offices that the Collateral Agent
may deem reasonably necessary in order to create a valid and enforceable Lien
(subject only to Permitted Liens) on such Mortgaged Property in favor of the
Collateral Agent for the benefit of the Secured Parties, and evidence that all
filing and recording taxes and fees have been paid in full;

 

- 9 -



--------------------------------------------------------------------------------

(B) if such Mortgaged Property is an improved Real Property, (x)(1) no later
than 15 days prior to the execution and delivery of such Mortgage (or such later
date as the Collateral Agent shall determine in its sole discretion, without any
requirement for Lender consent), address and other identifying information with
respect to such Mortgaged Property reasonably satisfactory to the Collateral
Agent and (2) evidence as to whether any improvements on such Mortgaged Property
are in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards (a “Flood Hazard Property”), including any
additional information requested pursuant to a standard flood hazard
determination form ordered and received by the Collateral Agent and (y) if such
Mortgaged Property is a Flood Hazard Property, no later than 5 days prior to the
execution and delivery of such Mortgage (or such later date as the Collateral
Agent shall determine in its sole discretion, without any requirement for Lender
consent) (1) evidence as to whether the community in which such Mortgaged
Property is located is participating in the National Flood Insurance Program
(which evidence the Administrative Agent may, at its sole discretion, procure
itself, and if so procured the Borrower shall not be required to provide the
evidence otherwise required under this clause (1)), (2) the Borrower’s written
acknowledgment of receipt of written notification from the Collateral Agent as
to the fact that such Mortgaged Property is a Flood Hazard Property and as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and (3) either (I) copies
of the Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Collateral Agent and
naming the Administrative Agent as mortgagee and co-loss payee on behalf of the
Secured Parties or (II) evidence of a flood insurance policy from a company and
in an amount satisfactory to the Collateral Agent for the applicable portion of
the premises and naming the Administrative Agent as mortgagee and co-loss payee
on behalf of the Secured Parties (the Administrative Agent acknowledges that the
“General Change Endorsement No. 001” delivered by the Borrower on the Execution
Date with respect to the Jesup Facility is compliant with the requirement of
this clause (3)(II));

(C) such other documents including, but not limited to, any consents, agreements
and confirmations of third parties (but without duplication of the documents
described in clause (viii) below), as the Collateral Agent may reasonably
request with respect to any such Mortgage or Mortgaged Property; provided,
however, that the provisions of this paragraph (vii) shall not apply with
respect to any Real Property to the extent that the Collateral Agent shall
reasonably determine that the costs of obtaining or perfecting a security
interest in such Real Property or adhering to the provisions of this paragraph
(vii) with respect to such Real Property are excessive in relation to the value
of the security to be afforded thereby; and

(D) notwithstanding the foregoing in this clause (vii), the Joint Lead Arrangers
(without any requirement for Lender consent) may waive the provisions of this
clause (vii) with respect to any acquired or newly improved owned Real Property
which would otherwise be required to be subject to a Mortgage under
Section 6.10(c), and if either Joint Lead Arranger declines to so waive the
provisions of this clause (vii), and if registering a Mortgage on such acquired
or newly improved Real Property would result in the payment of total mortgage
registration taxes and fees in connection therewith in excess of $35,000 (after
using reasonable best efforts to utilize all legally reasonable tax minimization
strategies), then the applicable Loan Party shall be required to grant a
Mortgage on such Real Property only if, and to the extent that,

 

- 10 -



--------------------------------------------------------------------------------

prior to granting such Mortgage, the aggregate fair market values of all
existing Mortgaged Properties would be less than 150% of the aggregate amount of
all Loans, unfunded Commitments and Incremental Notes which are secured by any
security interest in the Collateral (including without limitation in respect of
Incremental Facilities and Refinancing Facilities). Solely for purposes of this
clause (D) the determination of “fair market value” will be made by the Joint
Lead Arrangers acting reasonably (and at the expense of the Borrower if the
Joint Lead Arrangers reasonably determine that an outside valuation or appraisal
is required), with such determination of “fair market value” to take into
account the revenue generated by manufacturing facilities and other operating
assets that are appurtenant to such Real Property (to the extent also
constituting part of the Collateral), and the sale price that would reasonably
likely be realized in a sale of such Real Property and facilities as a “going
concern”.

(viii) within 120 days (or such longer period as the Collateral Agent shall
determine in its sole discretion, without any requirement for Lender consent) of
the Closing Date, the Collateral Agent shall have received:

(A) an American Land Title Association Lender’s Extended Coverage title
insurance policy or policies or marked-up unconditional binder of such title
insurance policy or policies, as applicable, paid for in full by the Borrower,
issued by a nationally recognized title insurance company in form and substance
and in an amount reasonably acceptable to the Collateral Agent (together with
any such policies required to be delivered pursuant to Section 6.10(b), each, a
“Title Policy” and collectively, the “Title Policies”), insuring the Lien of
each Mortgage in respect of the Mortgaged Property set forth on Schedule 1.01(b)
as a valid Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
affirmative insurance, coinsurance and reinsurance as the Collateral Agent may
reasonably request, including with respect to any such property located in a
state in which a zoning endorsement is not available, a zoning compliance letter
from the applicable municipality in a form reasonably acceptable to the
Collateral Agent; provided that the face amount of the Title Policy with respect
to the Jesup Facility shall not exceed $700,000,000 in the aggregate; and

(B) a survey of each Mortgaged Property set forth on Schedule 1.01(b) (including
all improvements, easements and other customary matters thereon reasonably
required by the Collateral Agent (taking account of whether such survey is an
aerial or on-ground survey)), for which all necessary fees (where applicable)
have been paid in full by the Borrower, which is either (1)(w) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property, in
which event such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery;
provided that delivery of a survey dated earlier than six months prior to the
date of delivery thereof shall be sufficient if accompanied by an executed “no
change” affidavit with respect thereto, certifying that no material changes have
occurred with respect to the matters shown on such survey since the date
thereof, or, if there have been any material changes, that such material changes
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (x) certified (in a manner reasonably acceptable to the
Collateral Agent) to the

 

- 11 -



--------------------------------------------------------------------------------

Collateral Agent and the title insurance company insuring the Mortgage by a land
surveyor duly registered and licensed in the states in which the Mortgaged
Property is located, (y) complying in all respects with the minimum detail
requirements of the American Land Title Association and American Congress of
Surveying and Mapping as such requirements are in effect on the date of
preparation of such survey and (z) sufficient for such title insurance company
to remove all standard survey exceptions from the Title Policy relating to such
Mortgaged Property (with, if applicable, all standard survey exceptions being
replaced with a specific survey exception in the Title Policy for any matters
shown on said survey) (it being understood that the survey of the Jesup Facility
shall be an ALTA boundary survey with major improvements depicted generally
using aerial photography data) or (2) otherwise reasonably acceptable to the
Collateral Agent; provided, however, that the provisions of this paragraph
(viii) shall not apply with respect to any Real Property if the Collateral Agent
shall reasonably determine that the cost of obtaining or perfecting a security
interest in such Real Property or adhering to the provisions of this paragraph
(viii) with respect to such Real Property are excessive in relation to the value
of the security to be afforded thereby;

(ix) upon or prior to the delivery of each of the Mortgages, the Collateral
Agent shall have received evidence of the insurance required by the terms of
each such Mortgage;

(x) upon delivery of each Mortgage, favorable opinions of local counsel for the
Loan Parties (A) in states in which the Mortgaged Property is located, with
respect to the enforceability and perfection of such Mortgage and any related
fixture filings and (B) in states in which the Loan Party or Loan Parties party
to such Mortgage are organized or formed, with respect to the valid existence,
corporate power and authority of such Loan Party or Loan Parties in the granting
of such Mortgage, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

(xi) after the Closing Date, the Collateral Agent shall have received (A) such
other Security Documents as may be required to be delivered pursuant to
Section 6.10, and (B) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 6.10.

“Collateral Reinstatement Date” has the meaning assigned to the term in
Section 11.23.

“Collateral Suspension Date” has the meaning assigned to the term in
Section 11.23.

“Collateral Suspension Period” means the period of time commencing on the
Collateral Suspension Date and ending upon the occurrence of a Collateral
Reinstatement Date.

“Collateral Suspension Ratings Level” means the condition deemed to occur at any
time at which Holdings has achieved a corporate family credit rating of at least
Baa3 by Moody’s and a corporate credit rating of at least BBB- by S&P.

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

 

- 12 -



--------------------------------------------------------------------------------

“Commitment Fee Rate” means, as of any date of determination, a percentage per
annum equal to the rate set forth below opposite the then-applicable Total Net
Leverage Ratio for the calendar quarter immediately preceding the calendar
quarter in which the date of determination falls:

 

Pricing Level

   Total Net Leverage
Ratio    Commitment Fee
Rate  

I

   > 3.50:1.00      0.30 % 

II

   < 3.50:1.00 and


> 2.50:1.00

     0.25 % 

III

   < 2.50:1.00      0.20 % 

For the avoidance of doubt, changes in the Commitment Fee Rate resulting from a
change in the Total Net Leverage Ratio, as calculated in a Compliance
Certificate delivered pursuant to Section 6.04(c), for any calendar quarter
shall become effective as to all applicable Revolving Facility Commitments on
the first day of the next calendar quarter following delivery of such Compliance
Certificate; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section 6.04(c), then Pricing Level I
shall apply from the first day of the next calendar quarter following the date
on which such Compliance Certificate was due through the date on which such
Compliance Certificate is delivered, after which the pricing level corresponding
to the Total Net Leverage Ratio set forth in such Compliance Certificate shall
apply; provided further that until the first day of the calendar quarter
following the delivery of the Compliance Certificate for the first fiscal
quarter following the fiscal quarter during which the Closing Date occurs,
Pricing Level II shall apply.

“Commitments” means with respect to any Lender, (a) such Lender’s Term A-1 Loan
Commitment, Term A-2 Loan Commitment, Incremental Term Loan Commitment and
Revolving Facility Commitment (including any Incremental Revolving Facility
Commitment and the Letter of Credit Commitments) and (b) with respect to the
Swing Line Lender, its Swing Line Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means the Compliance Certificate of a Financial Officer
of Holdings delivered pursuant to Section 6.04(c) in substantially the form of
Exhibit I.

“Consolidated Debt” means, at any date of determination, an amount equal to the
sum of (without duplication) (1) the aggregate principal amount of all
outstanding Indebtedness of Holdings, the Borrower and the Subsidiaries
(excluding any undrawn letters of credit) consisting of Capital Lease
Obligations and Indebtedness for borrowed money, plus (2) the aggregate amount
of all outstanding Disqualified Stock of Holdings, the Borrower and the
Subsidiaries and all Preferred Stock of Subsidiaries, with the amount of such
Disqualified Stock

 

- 13 -



--------------------------------------------------------------------------------

and Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences, in each case determined on a consolidated
basis in accordance with GAAP.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangible assets and deferred financing
fees and amortization of unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits, of such
person and its Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated Net Income” means, with respect to any person for any period, the
aggregate of the Net Income of such person and its Subsidiaries for such period,
on a consolidated basis; provided, however, that, without duplication,

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges, any
severance expenses, relocation expenses, restructuring expenses, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternate uses and fees,
expenses or charges relating to facilities closing costs, acquisition
integration costs, facilities opening costs, project start-up costs, business
optimization costs, signing, retention or completion bonuses, expenses or
charges related to any issuance of Equity Interests, Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any costs relating to auditing prior periods, any
transition-related expenses, and transaction expenses incurred before, on or
after the Closing Date), in each case, shall be excluded;

(ii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and such Subsidiaries and including,
without limitation, the effects of adjustments to (A) Capital Lease Obligations
or (B) any other deferrals of income) in amounts required or permitted by GAAP,
resulting from the application of purchase accounting or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded;

(iii) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(iv) any net after tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations or fixed assets, and any net after tax gains
or losses on disposed, abandoned, transferred, closed or discontinued operations
or fixed assets shall be excluded;

(v) any net after tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other

 

- 14 -



--------------------------------------------------------------------------------

than in the ordinary course of business (as determined in good faith by the
senior management of the Borrower) shall be excluded;

(vi) any net after tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of (A) indebtedness
or (B) obligations under Swap Contracts or other derivative instruments, shall
be excluded;

(vii) (A) the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent person or a Subsidiary thereof in
respect of such period, and (B) the Net Income for such period shall include any
dividend, distribution or other payment in cash (or to the extent converted into
cash) received by the referent person or a Subsidiary thereof from any person in
excess of, but without duplication of, the amounts included in subclause (A);

(viii) solely for the purpose of determining the amount available to make
Restricted Payments pursuant to Section 7.06(e), under clause (i) of the
definition of “Cumulative Credit”, the Net Income for such period of any
Subsidiary (other than any Subsidiary Loan Party) shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its stockholders, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
person shall be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or converted into cash) by any such
Subsidiary to such person, to the extent not already included therein;

(ix) an amount equal to the amount of Tax Distributions actually made to any
parent or equity holder of such person in respect of such period in accordance
with Section 7.06(b) shall be included as though such amounts had been paid as
income taxes directly by such person for such period;

(x) any impairment charges or asset write offs, in each case pursuant to GAAP,
and the amortization of intangibles and other fair value adjustments arising
pursuant to GAAP, shall be excluded;

(xi) any non-cash expense realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded;

(xii) any (A) non-cash compensation charges, (B) costs or expenses after the
Execution Date related to employment of terminated employees, or (C) costs or

 

- 15 -



--------------------------------------------------------------------------------

expenses realized in connection with or resulting from stock appreciation or
similar rights, stock options or other rights existing on the Execution Date of
officers, directors and employees, in each case of such person or any of its
Subsidiaries, shall be excluded;

(xiii) accruals and reserves that are established or adjusted within 12 months
after the Execution Date and that are so required to be established or adjusted
in accordance with GAAP and as a result of the adoption or modification of
accounting policies shall be excluded;

(xiv) non cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;

(xv) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk, shall be excluded;

(xvi) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded and (b) amounts actually
received from insurance in respect of lost revenues or earnings in respect of
liability or casualty events or business interruption shall be included; and

(xvii) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

Notwithstanding the foregoing, for the purpose of determining the amount
available to make Restricted Payments pursuant to Section 7.06(e) only, there
shall be excluded from Consolidated Net Income any dividends, repayments of
loans or advances or other transfers of assets from Unrestricted Subsidiaries or
Subsidiaries to the extent such dividends, repayments or transfers increase the
amount of Restricted Payments permitted under such covenant pursuant to
clause (v) of the definition of “Cumulative Credit” contained therein.

“Consolidated Total Assets” means, as of any date, the total consolidated assets
of Holdings and its Subsidiaries, determined in accordance with GAAP, as set
forth on the most recent consolidated balance sheet of Holdings calculated on a
Pro Forma Basis after giving effect to any subsequent acquisition or disposition
of a person or business.

“Contingent Obligations” means, with respect to any person, any obligation of
such person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such person, whether or not contingent:
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the

 

- 16 -



--------------------------------------------------------------------------------

purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; or (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Holdings who (1) was a member of such Board of Directors
on the first day of the applicable 12 consecutive month period referenced in
clause (D) of the definition of “Change in Control” or (2) was nominated for
election or elected to such Board of Directors with the approval of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

“Contribution” means the contribution by Rayonier of the SpinCo Assets and
SpinCo Liabilities (each as defined in the Form of Separation and Distribution
Agreement attached as Exhibit 2.1 to the Form 10) to Holdings.

“Contribution Date” means the date of the consummation of the Contribution.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account or securities account that is
subject to an account control agreement in form and substance satisfactory to
the Collateral Agent and each applicable L/C Issuer.

“Credit Event” has the meaning assigned to such term in Article V.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(i) an amount equal to 50% of the Consolidated Net Income of Holdings and its
Subsidiaries for the period (taken as one accounting period) commencing on
April 1, 2014 (giving pro forma effect to the consummation of the Separation,
Contribution and Distribution) to the end of Holdings’ most recently ended
fiscal quarter for which internal consolidated financial statements of Holdings
have been delivered to the Administrative Agent (or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit); plus

(ii) an amount equal to $125,000,000; plus

(iii) the cumulative amount of net proceeds (including cash and the fair market
value (as determined in good faith by the Borrower) of property other than cash)
received by Holdings after May 22, 2014 from the issue or sale (other than an
issuance or sale to Holdings or any Subsidiary) of common Equity Interests of
Holdings or any direct or indirect parent entity of Holdings (including Equity
Interests issued upon exercise of warrants or options); plus

 

- 17 -



--------------------------------------------------------------------------------

(iv) 100% of the aggregate amount of contributions (other than the Contribution)
to the common capital of Holdings received in cash (and the fair market value
(as determined in good faith by the Borrower) of property other than cash) after
May 22, 2014; plus

(v) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of Holdings or any Subsidiary thereof issued after the
May 22, 2014 (other than Indebtedness or Disqualified Stock issued to a
Subsidiary), which has been converted into or exchanged for Equity Interests
(other than Disqualified Stock) in Holdings or any direct or indirect parent of
Holdings (provided, in the case of any such parent, such Indebtedness of
Disqualified Stock is retired or extinguished); plus

(vi) to the extent not already included in Consolidated Net Income, 100% of the
aggregate amount received by Holdings or any Subsidiary in cash (and the fair
market value (as determined in good faith by the Borrower) of property other
than cash received by Holdings or any Subsidiary) after May 22, 2014 from:

(A) the sale or other disposition (other than to Holdings or a Subsidiary) of
Investments in Unrestricted Subsidiaries made by Holdings and the Subsidiaries
and from repurchases and redemptions of such Investments in Unrestricted
Subsidiaries from Holdings and the Subsidiaries by any person (other than
Holdings or any Subsidiary) and from repayments of loans or advances, and
releases of guarantees, which constituted Investments in Unrestricted
Subsidiaries (other than in each case to the extent that such Investment was
made pursuant to Section 7.04(cc)),

(B) the sale (other than to Holdings or any Subsidiary) of the common Equity
Interests of an Unrestricted Subsidiary; or

(C) any dividend or other distribution by an Unrestricted Subsidiary, plus

(vii) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into Holdings or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of Holdings or any Subsidiary in such Unrestricted Subsidiary
at the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) (other than in each case to the extent
that the designation of such subsidiary as an Unrestricted Subsidiary was made
pursuant to Section 7.04(cc)); plus

(viii) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by Holdings or any Subsidiary in respect of
any Investments made pursuant to Section 7.04(j); minus

(ix) any amounts thereof used to make Investments pursuant to
Section 7.04(j)(ii) and Section 7.04(dd) (solely to the extent provided
therein) after the Closing Date prior to such time; minus

 

- 18 -



--------------------------------------------------------------------------------

(x) the cumulative amount of Restricted Payments made pursuant to
Section 7.06(e) and Section 7.06(m) (solely to the extent provided
therein) prior to such time; minus

(xi) the cumulative amount of payments of distributions in respect of Junior
Financings pursuant to Section 7.09(b)(v) and Section 7.09(b)(vi) (solely to the
extent provided therein).

“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declining Lender” has the meaning assigned to such term in Section 2.11(e).

“Default” means any event or condition that upon notice, lapse of time or both
would constitute an Event of Default.

“Defaulting Lender” means any Lender that (i) has failed (A) to fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (B) to pay to the Administrative Agent, an L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participants in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (ii) has
notified the Borrower, the Administrative Agent, an L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (iv) has, or has a direct or indirect parent company that has
(A) become insolvent, or become generally unable to pay its debts as they become
due, or admitted in writing its inability to pay its debts as they become due,
or made a general assignment for the benefit of its creditors, (B) become the
subject of a proceeding under any Debtor Relief Law, or (C) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any

 

- 19 -



--------------------------------------------------------------------------------

direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(i) through (iv) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower and, to the extent permitted by law, each
L/C Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Default Rate” has the meaning assigned to such term in Section 2.13(c).

“Delayed Draw Term A-1 Loan” has the meaning assigned to such term in
Section 2.01(a).

“Delayed Draw Term A-1 Loan Funding Date” means the date (to occur no later than
five (5) business days following the date of the Distribution) on which the
conditions precedent in Section 5.04 are satisfied and the Delayed Draw Term A-1
Loans are funded.

“Deposit Account” means a “deposit account” (as defined in the Uniform
Commercial Code) and also means and includes all demand, time, savings, passbook
or similar accounts maintained by a Loan Party with a bank or other financial
institution, whether or not evidenced by an instrument, all cash and other funds
held therein and all passbooks related thereto and all certificates and
instruments, if any, from time to time representing, evidencing or deposited
into such deposit accounts.

“Designated Borrower” shall mean Holdings, in its capacity as a borrower under
the Revolving Facility.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by Holdings or
one of its Subsidiaries in connection with an Asset Sale that is so designated
as Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash or
cash equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration.

“Designated Swap Obligations” means with respect to any Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Discount Range” has the meaning assigned to such term in Section 2.11(f)(ii).

“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 2.11(f)(ii).

 

- 20 -



--------------------------------------------------------------------------------

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.11(f)(i).

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.11(f)(v).

“Disqualified Stock” means, with respect to any person, any Equity Interests of
such person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable), or upon the happening of any event or condition (i) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (ii) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part (except as a result of a change of control or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (iii) provides for the scheduled, mandatory
payment of cash dividends, or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the Term A-2 Facility Maturity
Date and (y) the date on which the Loans and all other Obligations that are
accrued and payable are repaid in full and the Commitments are terminated;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of Holdings or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by such person in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further; however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Distribution” means the distribution by Rayonier, on a pro rata basis, of all
the outstanding shares of common stock of Holdings owned by Rayonier to the
holders of common shares of Rayonier on the Record Date.

“Dollars” or “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary or a
subsidiary listed on Schedule 1.01(a).

“EBITDA” means, with respect to Holdings and its Subsidiaries on a consolidated
basis for any period, the Consolidated Net Income of Holdings and its
Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective

 

- 21 -



--------------------------------------------------------------------------------

amounts described in subclauses (i) through (x) of this clause (a) reduced such
Consolidated Net Income (and were not excluded therefrom) for the respective
period for which EBITDA is being determined):

(i) provision for taxes based on income, profits or capital of Holdings and its
Subsidiaries for such period, including, without limitation, state, franchise,
property and similar taxes, foreign withholding taxes (including penalties and
interest related to such taxes or arising from tax examinations) and any Tax
Distributions, taken into account in calculating Consolidated Net Income;

(ii) the sum, without duplication, of (A) Interest Expense (excluding
amortization or write-off of deferred financing costs) of Holdings and its
Subsidiaries for such period, (B) all cash dividend payments (excluding items
eliminated in consolidation) on any series of Preferred Stock or Disqualified
Stock of Holdings and its Subsidiaries for such period, and (C) costs of surety
bonds in connection with financing activities of Holdings and its Subsidiaries
for such period;

(iii) the Consolidated Depreciation and Amortization Expense of Holdings and its
Subsidiaries for such period;

(iv) the non-cash expenses (other than Consolidated Depreciation and
Amortization Expense) of Holdings and its Subsidiaries reducing Consolidated Net
Income of Holdings and its Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP, provided that if any such
non-cash expenses represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA in such future period to the extent paid, but
excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period;

(v) any expenses or charges (other than Consolidated Depreciation and
Amortization Expense) related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence, modification or
repayment of Indebtedness permitted to be incurred pursuant to this Agreement
(including a refinancing thereof) (whether or not successful), including
(i) such fees, expenses or charges related to the Transactions, the Senior Notes
or any Indebtedness permitted to be incurred pursuant to this Agreement
(including a refinancing thereof), and (ii) any amendment or other modification
of the Senior Notes, any Indebtedness permitted to be incurred pursuant to this
Agreement (including a refinancing thereof) or other Indebtedness, incurred by
Holdings or its Subsidiaries during such period;

(vi) any business optimization expenses and other restructuring charges,
reserves or expenses (which, for the avoidance of doubt, shall include, without
limitation, the effect of facility closures, facility consolidations, retention,
severance, systems establishment costs, contract termination costs, future lease
commitments and excess pension charges), incurred by Holdings or its
Subsidiaries during such period;

 

- 22 -



--------------------------------------------------------------------------------

(vii) any costs or expense incurred by Holdings or its Subsidiaries during such
period pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or any Subsidiary Loan
Party or net cash proceeds of an issuance of Equity Interests of Holdings (other
than Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation of the Cumulative Credit;

(viii) with respect to any joint venture that is not a Subsidiary and solely to
the extent relating to any net income referred to in clause (vii) of the
definition of “Consolidated Net Income,” an amount equal to the proportion of
those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to Holdings’, the Borrower’s and the Subsidiaries’
proportionate share of such joint venture’s Consolidated Net Income during such
period (determined as if such joint venture were a Subsidiary);

(ix) any one-time costs associated with commencing Public Company Compliance
incurred by Holdings or its Subsidiaries during such period; and

(x) all adjustments of the nature used in connection with the calculation of
“Adjusted EBITDA” as set forth in the Pro Forma Financial Information;

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income (and were
not excluded therefrom) of Holdings and the Subsidiaries for the respective
period for which EBITDA is being determined) non-cash items increasing
Consolidated Net Income of Holdings and the Subsidiaries for such period (but
excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDA in any prior period and any items for which cash was received in
a prior period).

For purposes of determining EBITDA under this Agreement for any quarter ending
prior to the first full quarter ending after the Closing Date, EBITDA for such
fiscal quarter shall be calculated on a Pro Forma Basis giving effect to the
Transactions.

“Effective Time” means 11:59 p.m., Local Time, on the date of the Distribution.

“Engagement Letter” means that certain Engagement Letter dated as of April 28,
2014 by and among Holdings, the Borrower, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Bank of America and CoBank.

“environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” means all applicable laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by any

 

- 23 -



--------------------------------------------------------------------------------

Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the generation, management, Release or
threatened Release of, or exposure to, any Hazardous Material or to occupational
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any Preferred Stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or (o) of the Code, which, for the avoidance of
doubt, shall not include Rayonier and its subsidiaries from and after the
Effective Time.

“ERISA Event” means (i) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan; (ii) the failure of any Plan
to meet the minimum funding standards of Sections 412 and 430 of the Code and
Sections 302 and 303 of ERISA; (iii) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (iv) the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (v) the incurrence by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan;
(vi) the institution of proceedings by the PBGC under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan;
(vii) the incurrence by Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (viii) the receipt by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; or
(ix) the conditions for the imposition of a lien under Section 303(k) of ERISA
shall have been met with respect to any Plan.

 

- 24 -



--------------------------------------------------------------------------------

“Eurodollar Base Rate” means:

(i) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the ICE Benchmark Administration LIBOR Rate or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
by Bloomberg (or such other commercially available source providing quotations
of ICE LIBOR as may be designated by the Administrative Agent from time to time)
(“ICE LIBOR”) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(ii) for any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to ICE LIBOR, at approximately 11:00 a.m., London time,
determined two London Banking Days prior to such date, for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day;

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means at any date a Loan which bears interest at a rate
based on the Adjusted Eurodollar Rate.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to “Eurocurrency liabilities”). The
Adjusted Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” means all Indebtedness permitted to be incurred under
Section 7.01, other than Refinancing Debt permitted to be incurred under
Section 7.01(w).

“Excluded Property” means any of the following:

 

- 25 -



--------------------------------------------------------------------------------

(a)(i) any Real Property consisting of leasehold interests, (ii) any fee owned
Real Property (other than any Real Property (other than as described in clause
(a)(iii) below) owned in fee by a Loan Party that has an individual fair market
value (as determined in good faith by the Borrower) in an amount greater than
$50,000,000) and (iii) the Fernandina Beach Facility (subject to the penultimate
paragraph of Section 7.02) and any Real Property to the extent clause (vii)(D)
of the definition of “Collateral and Guarantee Requirement” applies to such Real
Property;

(b)(i) any vehicle and any other asset subject to a certificate of title,
(ii) letter of credit rights (other than to the extent such rights can be
perfected by filing a Uniform Commercial Code financing statement) and
(iii) commercial tort claims;

(c) Deposit Accounts, securities accounts or commodity accounts;

(d) any assets to the extent that, and for so long as, taking such actions would
(i) violate (x) applicable law or (y) an enforceable contractual obligation that
is binding on such assets that existed at the time of the acquisition thereof
and was not created or made binding on such assets in contemplation or in
connection with the acquisition of such assets (other than, in the case of this
subclause (i)(y), customary nonassignment provisions which are ineffective under
Article 9 of the Uniform Commercial Code or other applicable Requirements of
Law) or (ii) require governmental (including regulatory) consent, approval,
license or authorization (unless such consent, approval, license or
authorization has been received); provided, that, upon the reasonable request of
the Collateral Agent, Holdings shall, and shall cause any applicable Subsidiary
to, use commercially reasonable efforts to have waived or eliminated any
contractual obligation of the types described in this clause (d);

(e) assets to the extent a Lien or security interest therein could reasonably be
expected to result in a material adverse tax consequence to Holdings, the
Borrower or any Subsidiary, as determined in good faith by the Borrower;

(f) any lease, license, permit or other agreement to the extent that a grant of
a Lien or a security interest therein would violate or invalidate such lease,
license, permit or other agreement or create a right of termination in favor of
any party thereto (other than any Loan Party);

(g) any governmental licenses, permits or state or local franchises, charters
and authorizations, to the extent Liens and security interests therein are
prohibited or restricted thereby;

(h) those assets as to which the Collateral Agent and the Borrower shall
reasonably determine (such determination not to be unreasonably delayed) that
the costs or other consequences of obtaining or perfecting such a security
interest are likely to be excessive in relation to the value of the security to
be afforded thereby; and

(i) Excluded Securities;

provided, that the Borrower may in its sole discretion elect to exclude any
property from the definition of Excluded Property.

 

- 26 -



--------------------------------------------------------------------------------

“Excluded Securities” means any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower shall reasonably determine (such determination not to be
unreasonably delayed) that the cost or other consequences of pledging such
Equity Interests or Indebtedness in favor of the Secured Parties under the
Security Documents are likely to be excessive in relation to the value to be
afforded thereby;

(b) in the case of any pledge of Equity Interests of any Foreign Subsidiary (in
each case, that is owned directly by a Loan Party) to secure the Obligations,
any voting Equity Interest of such Foreign Subsidiary in excess of 65% of the
outstanding voting Equity Interests of such class;

(c) in the case of any pledge of Equity Interests of any FSHCO (in each case,
that is owned directly by a Loan Party) to secure the Obligations, any voting
Equity Interest of such FSHCO in excess of 65% of the outstanding voting Equity
Interests of such class;

(d) any Equity Interests or Indebtedness to the extent, and for so long as, the
pledge thereof would be prohibited by any Requirement of Law;

(e) any Equity Interests of any person that is not a Wholly Owned Subsidiary of
Holdings (other than equity interests in the Borrower) to the extent (A) that a
pledge thereof to secure the Obligations is prohibited by (i) any applicable
organizational documents, joint venture agreement or shareholder agreement or
(ii) any other contractual obligation with an unaffiliated third party not in
violation of Section 7.09(c) of this Agreement (other than, in the case of this
subclause (A)(ii), customary nonassignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirements
of Law), (B) any organizational documents, joint venture agreement or
shareholder agreement (or other contractual obligation referred to in subclause
(A)(ii) above) prohibits such a pledge without the consent of any other party;
provided, that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary of Holdings or (2) consent has been obtained
to consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate Holdings, the Borrower or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary of Holdings) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirement
of Law) and, with respect to any such contractual obligations under this clause
(e), only to the extent such obligation existed at the time of the acquisition
of such Equity Interests or subsidiary and was not created or made binding on or
with respect to such Equity Interests or such subsidiary in contemplation of or
in connection with the acquisition of such Equity Interests or subsidiary;

 

- 27 -



--------------------------------------------------------------------------------

(f) any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary (other than the Equity Interests of any Unrestricted Subsidiary that
are owned directly by Holdings) or any Special Purpose Receivables Subsidiary;

(g) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(h) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to Holdings, the Borrower or any Subsidiary as determined in good
faith by the Borrower;

(i) any Equity Interests that are set forth on Schedule 1.01(a) hereto or that
have been identified on or prior to the Closing Date in writing to the
Administrative Agent by a Responsible Officer of the Borrower and agreed to by
the Administrative Agent;

(j) to the extent any Requirement of Law requires that a Subsidiary of such
Pledgor issue directors’ qualifying shares, such shares or nominee or other
similar shares;

(k) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations among Holdings and its
Subsidiaries; and

(l) any Margin Stock;

provided that the Borrower may in its sole discretion elect to exclude any
property from the definition of Excluded Securities.

“Excluded Subsidiary” means any (a) subsidiary of Holdings (other than the
Borrower) that is prohibited by applicable law or by contractual obligations
existing on the Closing Date (or at the time such subsidiary becomes a
subsidiary of Holdings) from guaranteeing the Obligations or if guaranteeing the
Obligations would require governmental (including regulatory) consent, approval,
license or authorization, (b) Unrestricted Subsidiary, (c) subsidiary of
Holdings that is a direct or indirect subsidiary of a Foreign Subsidiary that is
a “controlled foreign corporation” within the meaning of Section 957 of the Code
(a “CFC”), (d) subsidiary of Holdings that is an FSHCO, (e) subsidiary of
Holdings with respect to which the Administrative Agent and the Borrower shall
reasonably determine (such determination not to be unreasonably delayed) that
the burden or cost of obtaining a guarantee outweighs the benefit to the Lenders
and (f) Special Purpose Receivables Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Designated
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Designated Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Designated Swap Obligation. If a Designated Swap
Obligation arises under a master agreement governing more

 

- 28 -



--------------------------------------------------------------------------------

than one swap, such exclusion shall apply only to the portion of such Designated
Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of Taxes imposed on or measured by net income,
and branch profits Taxes, in each case, (A) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (B) that are Other
Connection Taxes, (ii) withholding Taxes imposed on amounts payable to or for
the account of such Recipient with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (A) such
Recipient acquires such interest in the Loan or Commitment (other than pursuant
to an assignment request by the Borrower under Section 11.14) or (B) such
Recipient changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01(a)(ii) or Section 3.01(c), amounts with respect to such
Taxes were payable either to such Recipient’s assignor immediately before such
Recipient became a party hereto or to such Recipient immediately before it
changed its Lending Office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (iv) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Execution Date” means June 24, 2014, such date being the first date when all
the conditions precedent in Section 5.01 are satisfied or waived in accordance
with Section 11.01.

“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are three Facilities, i.e. the Term A-1 Facility, the
Term A-2 Facility and the Revolving Facility (and no Incremental Term Facility
or Incremental Revolving Facility), and thereafter, the term “Facility” may
include any Incremental Term Facility, Incremental Revolving Facility and
Refinancing Facility.

“Facility Maturity Date” means the Revolving Facility Maturity Date, Term A-1
Facility Maturity Date, Term A-2 Facility Maturity Date and/or any Incremental
Revolving Facility Maturity Date or Incremental Term Facility Maturity Date, as
the case may be.

“Farm Credit Equity Documents” has the meaning given such term in
Section 11.24(a).

“Farm Credit Equities” has the meaning specified in Section 11.24(a).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“Farm Credit Lender Transfer Certificate” has the meaning specified in
Section 11.24(b).

 

- 29 -



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means that certain Fee Letter dated as of April 28, 2014 by and
among Holdings, the Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Bank of America.

“Fees” means, collectively, the Commitment Fees, the Letter of Credit Fees, the
L/C Issuer Fees and the Administrative Agent Fees.

“Fernandina Beach Facility” shall mean the real property located at Foot of Gum
Street, Fernandina Beach, Florida 32035.

“Fernandina Cogeneration Project” means a project, or a series of related
projects, under which a person (other than Holdings or any of its subsidiaries)
would fund, construct and operate a combined heat and power facility on a leased
portion of the Fernandina Beach Facility, and sell steam and heated water to
Rayonier Performance Fibers, LLC (or one or more other Subsidiaries), for use at
the Fernandina Beach Facility, for an expected period of approximately twenty
(20) years, together with the applicable agreements to implement such projects.

“Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of a Loan Party then owing under any Secured Hedge Agreement to any
Hedge Bank and (iii) all Cash Management Obligations of a Loan Party then owing
under any Secured Cash Management Agreement to any Cash Management Bank;
provided that the Finance Obligations shall exclude any Excluded Swap
Obligations.

“Financial Covenants” means the financial maintenance covenants set forth in
Section 7.10.

“Financial Officer” of any person means the Chief Financial Officer, principal
accounting officer, Treasurer, Assistant Treasurer or Controller of such person.

“Foreign Lender” means a Lender or an L/C Issuer that is not a U.S. Person.

 

- 30 -



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Form 10” means the registration statement on Form 10 (including all exhibits
attached thereto), initially filed with the SEC by Holdings on January 29, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time prior to the Closing Date).

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any L/C Issuer, such Defaulting Lender’s Revolving Facility
Percentage of the outstanding L/C Obligations arising in respect of Letters of
Credit issued by such L/C Issuer other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and
(ii) with respect to the Swing Line Lender, such Defaulting Lender’s Revolving
Facility Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“Fund” means any person (other than a natural person) that invests in bank or
commercial loans and similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Closing Date. For
purposes herein, the term “consolidated” means such person consolidated with the
Subsidiaries and shall not include any Unrestricted Subsidiary, but the interest
of such person in an Unrestricted Subsidiary will be accounted for as an
Investment.

“Governmental Authority” means any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.

“Guarantee” of or by any person (the “guarantor”) means (i) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (A) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the

 

- 31 -



--------------------------------------------------------------------------------

payment of such Indebtedness or other obligation, (B) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (C) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (D) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (E) as an account party in respect of any letter of credit,
bank guarantee or other letter of guaranty issued to support such Indebtedness
or other obligation, or (ii) any Lien on any assets of the guarantor securing
any Indebtedness (or any existing right, contingent or otherwise, of the holder
of Indebtedness to be secured by such a Lien) of any other person, whether or
not such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“guarantor” has the meaning assigned to such term in the definition of the term
“Guarantee.”

“Guarantor” means (a) each of Holdings and the Subsidiary Loan Parties (and,
solely with respect to the Finance Obligations of the Designated Borrower under
the Revolving Facility, the Borrower) (and “Guarantors” means two or more of
them, collectively).

“Guaranty” means, collectively, the guaranty made by Holdings, the Borrower
(solely with respect to the Obligations of the Designated Borrower) and the
Subsidiary Loan Parties under Article X in favor of the Secured Parties,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 6.10.

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including, without limitation, explosive
or radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

“Hedge Bank” means any person that, at the time it enters into a Swap Contract
permitted under Article VII, is a Lender, or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement; provided that the term “Holdings” shall be deemed to mean any
Successor Holdings succeeding to, and being substituted for, Holdings in
accordance with Section 7.05(b)(ii).

 

- 32 -



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.05(c)(i).

“Immaterial Subsidiary” means any Wholly Owned Domestic Subsidiary of Holdings
that, as of the last day of the fiscal quarter of Holdings most recently ended,
did not have assets with a value in excess of 2.5% of the Consolidated Total
Assets of Holdings and its Wholly Owned Domestic Subsidiaries or revenues
representing in excess of 2.5% of consolidated revenues (including third party
revenues but excluding intercompany revenues) of Holdings and its Wholly Owned
Domestic Subsidiaries on a consolidated basis as of such date; provided that in
the event that any Wholly Owned Domestic Subsidiaries that would otherwise be
Immaterial Subsidiaries shall in the aggregate account for a percentage in
excess of 7.5% of the Consolidated Total Assets of Holdings and its Wholly Owned
Domestic Subsidiaries or 7.5% of the consolidated revenues (including third
party revenues but excluding intercompany revenues) of Holdings and its Wholly
Owned Domestic Subsidiaries as of the end of and for the most recently completed
fiscal year, then one or more of such Subsidiaries designated by Holdings (or,
if Holdings shall make no designation, one or more of such Wholly Owned Domestic
Subsidiaries selected in descending order based on their respective
contributions to the Consolidated Total Assets of Holdings and its Wholly Owned
Domestic Subsidiaries), shall be included as Material Subsidiaries to the extent
necessary to eliminate such excess and shall comply with the provisions of
Section 6.10 applicable to such Subsidiary. Each Immaterial Subsidiary as of the
Closing Date shall be set forth in Schedule 1.01(c).

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of Holdings, the payment of dividends on Preferred Stock in
the form of additional shares of Preferred Stock of the same class, the
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies or increases in the value of property securing
Indebtedness described in clause (c) of the definition of “Indebtedness”.

“Increased Amount Date” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Amount” means, at any time, an amount equal to the sum of:

(1) the greater of (i) the excess, if any, of (A) $350,000,000 minus (B) (x) the
aggregate amount of Incremental Commitments established pursuant to Section 2.15
and (y) the aggregate issued amount of Incremental Notes issued pursuant to
Section 2.15 and (ii) any amounts so long as immediately after giving effect to
the establishment of commitments in respect thereof (and assuming any such
Incremental Revolving Facility Commitments are fully drawn) and the use of the
proceeds of the loans thereunder, (x) during any Collateral Suspension Period,
the Total Net Leverage Ratio (tested on a Pro Forma Basis only on the date of
the initial incurrence of the applicable Incremental Facility) does not exceed
3.50:1.00 and (y) at any other time, the Total Net Senior First Lien Secured
Leverage Ratio (tested on a Pro Forma Basis only on the date of the initial
incurrence of the applicable Incremental Facility) does not exceed 3.00:1.00;
plus

 

- 33 -



--------------------------------------------------------------------------------

(2) the aggregate amount of all voluntary prepayment and commitment reductions
of the Facilities (it being understood that the Borrower shall be deemed to have
used amounts under this clause (2) prior to utilization of amounts under
clause (1) above); plus

(3) the aggregate amount of Revolving Facility Commitments of any Revolving
Facility Lender under the Revolving Facility that is a Defaulting Lender that
have been terminated.

For purposes of all calculations of the Incremental Amount it is assumed
(i) that, other than during a Collateral Suspension Period, all amounts of
Secured Indebtedness incurred under any Incremental Facilities and any
Incremental Notes that is junior in right of security to the Facilities incurred
on the Closing Date are, for purposes of such calculations, Indebtedness that is
pari passu in right of security with the Facilities incurred on the Closing
Date; (ii) that the full committed amount of all Incremental Revolving
Facilities shall be treated as outstanding for such purpose (including any
requested Incremental Revolving Facilities); (iii) that the cash proceeds of all
such Incremental Facilities and Incremental Notes shall not be netted from
Senior First Lien Secured Net Debt or Consolidated Debt for purposes of
calculating compliance with the Total Net Senior First Lien Secured Leverage
Ratio or the Total Net Leverage Ratio, as applicable, provided that to the
extent the proceeds of any such Incremental Facility or Incremental Notes are to
be used to repay Indebtedness, the Borrower’s ability to give pro forma effect
to such repayment of Indebtedness shall not be limited; and (iv) that an amount
of Indebtedness equal to the lesser of (A) $50,000,000 and (B) the amount of the
undrawn Revolving Facility Commitments is outstanding Senior First Lien Secured
Net Debt for the purpose of calculating the Total Net Senior First Lien Secured
Leverage Ratio.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and (with respect to any Incremental Revolving Facility Commitments only)
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Incremental Lenders.

“Incremental Commitment” means any Incremental Revolving Facility Commitment and
any Incremental Term Loan Commitments.

“Incremental Facility” means any Incremental Revolving Facility or Incremental
Term Facility, as the context may require.

“Incremental Lender” means any Incremental Term Lender or any Incremental
Revolving Facility Lender.

“Incremental Loans” means the Incremental Revolving Facility Loans and the
Incremental Term Loans.

“Incremental Notes” means has the meaning specified in Section 2.15.

“Incremental Revolving Facility” means the Incremental Revolving Facility
Commitments and the Incremental Revolving Facility Loans made hereunder.

 

- 34 -



--------------------------------------------------------------------------------

“Incremental Revolving Facility Borrowing” means a Borrowing comprised of
Incremental Revolving Facility Loans.

“Incremental Revolving Facility Commitment” means the commitment of any Lender,
established pursuant to Section 2.15, to make Incremental Revolving Facility
Loans to the Borrower.

“Incremental Revolving Facility Lender” means a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

“Incremental Revolving Facility Loans” means Revolving Facility Loans made in
the form of additional Revolving Facility Loans or, to the extent permitted by
Section 2.15 and provided for in the relevant Incremental Assumption Agreement,
Other Revolving Loans.

“Incremental Revolving Facility Maturity Date” means, with respect to any series
or tranche of Incremental Revolving Facility Loans established pursuant to an
Incremental Assumption Agreement, the maturity date for as set forth in such
Incremental Assumption Agreement.

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” means, with respect to any series or
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for as set forth in such Incremental
Assumption Agreement.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.15, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” has, with respect to any series or
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(iii).

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term A-1 Loans or Term A-2 Loans or, to the extent permitted
by Section 2.15 and provided for in the relevant Incremental Assumption
Agreement, Other Term Loans.

“Incur” means to issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Equity Interests of a person
existing at the time such person becomes a subsidiary (whether by merger,
amalgamation, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such person at the time it becomes a subsidiary.

 

- 35 -



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any person (and without duplication):

(a) the principal of any indebtedness of such person, whether or not contingent,
(i) in respect of borrowed money, (ii) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the deferred and unpaid purchase price of any property (except any such balance
that constitutes (A) a trade payable or similar obligation to a trade creditor
Incurred in the ordinary course of business that is not overdue by more than 90
days (or, if overdue by more than 90 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such person), (B) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such person in accordance with GAAP and
(C) liabilities accrued in the ordinary course of business), which purchase
price is due more than twelve months after the date of placing the property in
service or taking delivery and title thereto, (iv) in respect of Capital Lease
Obligations, or (v) representing any outstanding Swap Contracts, if and to the
extent that any of the foregoing indebtedness would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such person prepared in
accordance with GAAP;

(b) to the extent not otherwise included, any obligation of such person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (a) of another person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business);

(c) to the extent not otherwise included, Indebtedness of another person secured
by a Lien on any asset owned by such person (whether or not such Indebtedness is
assumed by such person), provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the fair market value (as determined in good faith by
the Company) of such asset at such date of determination, and (b) the amount of
such Indebtedness of such other person; and

(d) the amount of all obligations of such person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock (excluding accrued
dividends that have not increased the liquidation preference of such
Disqualified Stock);

provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) trade and other ordinary course payables, accrued
expenses and intercompany liabilities arising in the ordinary course of business
that are not overdue by more than 90 days; (5) Cash Management Obligations;
(6) in the case of Holdings, the Borrower and the Subsidiaries (x) all
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
and (y) intercompany liabilities in connection with cash management, tax and
accounting operations of Holdings, the Borrower and the Subsidiaries; and
(7) any obligations under Swap Contracts, provided that such agreements are
entered into for bona fide hedging purposes of Holdings, the Borrower or the
Subsidiaries (as determined in good faith by the Board of Directors or senior
management of the Borrower, whether or not accounted for as a hedge in

 

- 36 -



--------------------------------------------------------------------------------

accordance with GAAP) and, in the case of any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement, such agreements are related to business transactions of Holdings, the
Borrower or the Subsidiaries entered into in the ordinary course of business
and, in the case of any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate hedge
agreement or other similar agreement or arrangement, such agreements
substantially correspond in terms of notional amount, duration and interest
rates, as applicable, to Indebtedness of Holdings, the Borrower or the
Subsidiaries Incurred in accordance with this Agreement. To the extent not
otherwise included, Indebtedness shall include the amount of any Receivables Net
Investment.

Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
other than to the extent that the instrument or agreement evidencing such
Indebtedness expressly limits the liability of such person in respect thereof.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i) above, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 11.04(b).

“Ineligible Institution” means (i) the persons identified in writing to the
Administrative Agent by the Borrower on or prior April 28, 2014 and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time after the Execution Date, with the written consent of the Administrative
Agent (not to be unreasonably withheld or delayed), and (ii) Affiliates of the
persons referred to in the preceding clause (i) and any competitor of Holdings
or the Borrower, in each case, only after such persons are identified in writing
to the Administrative Agent by the Borrower as being additional “Ineligible
Institutions”, which written notice may be given at any time and from time to
time after the Closing Date; provided, however, that any such person or persons
as may be identified in writing to the Administrative Agent by the Borrower from
time to time after such person or persons initial identification pursuant to
clause (i) or (ii) above as no longer constituting an Ineligible Institution,
shall no longer to be considered an “Ineligible Institution” hereunder.

“Information” has the meaning assigned to such term in Section 11.07.

“Information Memorandum” means the Confidential Information Memorandum dated
April, 2014, as modified or supplemented prior to the Closing Date.

 

- 37 -



--------------------------------------------------------------------------------

“Initial Revolver Draw” has the meaning assigned to such term in
Section 2.01(d).

“Initial Revolver Draw Date” means the date (to occur on or after the Closing
Date, concurrent with or after the Contribution and prior to the Distribution)
upon which the Designated Borrower shall make the Initial Revolver Draw and
distribute the proceeds thereof to Rayonier in connection with the payment the
Rayonier Distribution.

“Initial Subsidiaries” means each of the Initial Subsidiary Guarantors and
Rayonier Foreign Sales Corporation, a Virgin Islands corporation.

“Initial Subsidiary Guarantors” means, subject to Sections 9.10 and 11.22 below,
each of the following subsidiaries of the Borrower on the Closing Date (together
with its respective successors and assigns): (i) Rayonier Performance Fibers
Global Sales and Distribution Company, LLC; (ii) Rayonier Performance Fibers,
LLC; (iii) Rayonier A.M. Properties LLC; (iv) Rayonier A.M. Wood Procurement
LLC; (v) Rayonier A.M. China Limited; (vi) Rayonier Advanced Materials
Industries Ltd.; (vii) Rayonier A.M. Far East Ltd; and (viii) Southern Wood
Piedmont Company.

“Initial Term A-1 Loans” has the meaning assigned to such term in
Section 2.01(a).

“Intellectual Property Rights” has the meaning assigned to such term in
Section 4.23.

“Interest Coverage Ratio” means, on any date, the ratio, determined on a Pro
Forma Basis, of (x) EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
internal consolidated financial statements of Holdings have been delivered to
the Administrative Agent, all determined on a consolidated basis in accordance
with GAAP to (y) Interest Expense of Holdings and the Subsidiaries for such
period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Expense” means, with respect to any person for any period, an amount
equal to (a) the sum (without duplication) of (i) consolidated interest expense
of such person and its Subsidiaries for such period, to the extent such expense
was deducted in computing Consolidated Net Income (including the interest
component of Capital Lease Obligations and net payments and receipts (if any)
pursuant to interest rate Swap Contracts, amortization of deferred financing
fees and original issue discount, debt issuance costs, commissions, fees and
expenses, expensing of any bridge, commitment or other financing fees and
non-cash interest expense attributable to movement in mark to market valuation
of Swap Obligations or other derivatives (in each case to the extent permitted
under this Agreement) under GAAP), (ii) consolidated capitalized interest of
such person and its Subsidiaries for such period, whether paid or accrued and
(iii) commissions, discounts, yield and other fees and charges incurred in
connection with any Permitted Receivables Financing which are payable to any
person other than Holdings, the Borrower or a Subsidiary; minus (b) the interest
income for such period. For purposes of this definition, interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate

 

- 38 -



--------------------------------------------------------------------------------

reasonably determined by the Borrower to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP.

“Interest Payment Date” means (i) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Rate Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(ii) with respect to any Base Rate Loan, the last Business Day of each March,
June, September and December.

“Interest Period” means, as to any Eurodollar Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders consent to such interest periods or, if agreed to by the
Administrative Agent, a shorter period), as the Borrower may elect, or the date
any Eurodollar Rate Borrowing is converted to a Base Rate Borrowing in
accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

“Investment” has the meaning assigned to such term in Section 7.04.

“Investment Grade Securities” means: (i) securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Permitted Investments), (ii) securities that have a rating
equal to or higher than Baa3 (or equivalent) by Moody’s and BBB- (or equivalent)
by S&P, but excluding any debt securities or loans or advances between and among
Holdings and its subsidiaries, (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii) which
fund may also hold material amounts of cash pending investment and/or
distribution, and (iv) corresponding instruments in countries other than the
United States customarily utilized for high quality investments and in each case
with maturities not exceeding two years from the date of acquisition.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the

 

- 39 -



--------------------------------------------------------------------------------

applicable L/C Issuer and Holdings (or any Subsidiary) or in favor of such L/C
Issuer and relating to such Letter of Credit.

“Jesup Facility” means that certain real property owned as of the Closing Date
by Rayonier Performance Fibers, LLC and located at 4470 Savannah Highway, Jesup,
Wayne County, Georgia.

“Joint Lead Arrangers” means (x) with respect to the Term A-1 Facility and the
Revolving Facility, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
CoBank, ACB, and (y) with respect to the Term A-2 Facility, CoBank, ACB and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as joint
lead arrangers and joint book running managers.

“Junior Financing” has the meaning assigned to such term in Section 7.09(b).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

“Latest Maturity Date” means, at any date of determination, the latest scheduled
maturity date applicable to any Loan hereunder at such time, including the
latest maturity date of any Refinancing Facilities.

“L/C Advance” means, with respect to each Revolving Facility Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Revolving Facility Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Facility Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of (i) Bank of America and CoBank, in each case in its
respective capacity as issuer of Letters of Credit under Section 2.05(b), and
its respective successor or successors in such capacity and (ii) any other
Revolving Lender which the Borrower shall have designated (with such Revolving
Lender’s consent) as an “L/C Issuer” by notice to the Administrative Agent
(including any Revolving Lender designated as such as a replacement for any L/C
Issuer who is at the time of such appointment a Defaulting Lender) that is
reasonably acceptable to the Administrative Agent, for so long as Bank of
America or such other Lender, as the case may be, shall have a Letter of Credit
Commitment.

“L/C Issuer Fees” has the meaning specified in Section 2.05(i).

 

- 40 -



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.04. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 11.06), as well as any person that becomes
a “Lender” hereunder pursuant to Section 11.06, Section 2.15 or Section 2.18;
and shall include, as the context may require, any Incremental Lender and the
Swing Line Lender in such capacity.

“Lender Participation Notice” has the meaning assigned to such term in
Section 2.11(f)(iii).

“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained, which office may include any Affiliate of such Lender or any
domestic or foreign branch of such Lender or such Affiliate. Unless the context
otherwise requires each reference to a Lender shall include its applicable
Lending Office.

“Letter of Credit” means any letter of credit or bank guarantee issued hereunder
providing for the payment of cash upon the honoring of a presentation
thereunder. A Letter of Credit may be standby letter of credit or bank guaranty
or, if made available by any L/C Issuer, a trade or commercial letter of credit
issued by such L/C Issuer.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Commitment” means, as to any L/C Issuer, (a) the amount set
forth opposite such L/C Issuer’s name on Schedule 2.01 under the caption “Letter
of Credit Commitment” or (b) if such L/C Issuer has entered into one or more
Assignment and Acceptances, the amount set forth for such L/C Issuer in the
Register as such L/C Issuer’s “Letter of Credit Commitment”, as such amount may
be reduced at or prior to such time pursuant to Section 2.08.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Facility Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

- 41 -



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified in Section 2.05(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the aggregate amount of the L/C Issuers’ Letter of
Credit Commitments at such time, as such amount may be reduced pursuant to
Section 2.08. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Facility.

“Leverage Ratio Toggle Test” means (x) at any time during a Collateral
Suspension Period, that the Total Net Leverage Ratio does not exceed 3.50:1.00,
and (y) at any other time, that the Total Net Senior First Lien Secured Leverage
Ratio does not exceed 3.00:1.00.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind (including any easement,
right of way or other encumbrance on title to real property) in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement or any
lease in the nature thereof); provided that in no event shall an operating lease
or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” means this Agreement, the Letters of Credit, the Security
Documents, each Incremental Assumption Agreement, each Refinancing Amendment,
any Secured Debt Intercreditor Agreement, any Notes issued under
Section 2.09(e), and solely for the purposes of Sections 5.02 and 8.01 hereof,
the Fee Letter and the CoBank Fee Letter.

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Loans” means the Revolving Facility Loans, the Swing Line Loans, the
Incremental Revolving Facility Loans (if any), the Term A-1 Loans, the Term A-2
Loans and the Incremental Term Loans (if any).

“Local Time” means New York City time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on the business,
property, operations or condition of Holdings and its Subsidiaries, taken as a
whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than Loans) of any one or more
of Holdings or any Subsidiary in an aggregate principal amount exceeding
$50,000,000.

“Material Investment” means any Investment involving aggregate consideration
(including all assumed Indebtedness) in excess of $50,000,000.

 

- 42 -



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

“Maximum Rate” has the meaning assigned to such term in Section 11.10.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of an L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the applicable L/C Issuer
in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(b) and each additional Real Property
encumbered by a Mortgage pursuant to Section 6.10.

“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit D (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters), including the Additional
Mortgages, as amended, amended and restated, supplemented or otherwise modified
from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Section 414 of the Code) is making or obligated to
make contributions, or has within any of the preceding six plan years made or
been obligated to make contributions.

“Net Income” means, with respect to any person, the net income (loss) of such
person and its Subsidiaries, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends.

“Net Proceeds” means:

(i) 100% of the cash proceeds actually received by Holdings, the Borrower or any
Domestic Subsidiary (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards (less any deductible or retention and other
cost and expense incurred to obtain the same), but only as and when received)
from any Asset Sale (other than any Asset Sale permitted under clauses (a), (b),
(c), (d), (e), (f), (h), (i), (j), (k), (l), (m), (o), (p), (r), (s), (t) or
(u) of Section 7.05) net of (A) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer Taxes, deed or mortgage recording Taxes, other
customary expenses and brokerage, consultant and other customary fees actually

 

- 43 -



--------------------------------------------------------------------------------

incurred in connection therewith, (B) required payments of Indebtedness (other
than Indebtedness incurred under the Loan Documents or Other First Lien Debt)
and required payments of other obligations relating to the applicable asset to
the extent such Indebtedness or obligations are secured by a Lien permitted
hereunder (other than pursuant to the Loan Documents) on such asset,
(C) repayments of Other First Lien Debt (limited to its proportionate share of
such prepayment, based on the amount of such then outstanding debt as a
percentage of all then outstanding Indebtedness incurred under the Loan
Documents (other than Incremental Loans or Refinancing Debt that rank junior in
right of security with the other Loans) and Other First Lien Debt, (D) Taxes
paid or payable (in the good faith determination of the Borrower) as a result
thereof, and (E) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any Taxes deducted pursuant to clause (A) or (B) above) (x) related to any
of the applicable assets and (y) retained by Holdings or any of its Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if Holdings shall deliver a
certificate of a Responsible Officer of Holdings to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Holding’s
intention to use any portion of such proceeds, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of Holdings
and its Subsidiaries or to make investments in Permitted Business Acquisitions,
in each case within 12 months of such receipt, such portion of such proceeds
shall not constitute Net Proceeds except to the extent, (1) not within 12 months
of such receipt, so used or (2) if contractually committed in writing to be so
used within 12 months of receipt, not so used within 18 months of such receipt
(it being understood that if any portion of such proceeds are not so used within
such 12-month period but within such 12-month period are so contractually
committed to be used, then, upon the termination of such contract, such
remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso); provided, further,
that (x) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
$15,000,000 and (y) no proceeds shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such proceeds in such fiscal year shall exceed
$25,000,000 for all single transactions or series of related transactions in
excess of $15,000,000 in such fiscal year; and

(ii) 100% of the cash proceeds from the incurrence, issuance or sale by Holdings
or any Subsidiary of any Indebtedness (other than Excluded Indebtedness), net of
all Taxes and fees (including investment banking fees), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded.

“Non-Consenting Lender” has the meaning assigned to such term in Section 11.01.

 

- 44 -



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.05(b)(iii).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.05(b)(iv).

“Note” has the meaning assigned to such term in Section 2.09(e).

“Obligations” means, with respect to each Loan Party, without duplication:

(i) in the case of the Borrower, all principal of, premium, if any, and interest
(including, without limitation, any interest which accrues after the
commencement of any proceeding under any Debtor Relief Law with respect to the
Borrower, whether or not allowed or allowable as a claim in any such proceeding)
on, any Loan or L/C Obligation under, or any Note issued pursuant to, this
Agreement or any other Loan Document, and in the case of the Designated
Borrower, all principal of, premium, if any, and interest (including, without
limitation, any interest which accrues after the commencement of any proceeding
under any Debtor Relief Law with respect to the Designated Borrower, whether or
not allowed or allowable as a claim in any such proceeding) on, any Loan or L/C
Obligation under, or any Note issued pursuant to, the Revolving Facility under
this Agreement or under any other Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Loan Document;

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 11.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 11.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

(v) in the case of Holdings and each Subsidiary Loan Party, all amounts now or
hereafter payable by Holdings or such Subsidiary Loan Party and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to the Borrower,
Holdings or such Subsidiary Loan Party, whether or not allowed or allowable as a
claim in any such proceeding) on the part of Holdings or such Subsidiary Loan
Party pursuant to this Agreement, the Guaranty or any other Loan Document;

together in each case with all renewals, modifications, consolidations or
extensions thereof; provided that the Obligations shall exclude any Excluded
Swap Obligations.

 

- 45 -



--------------------------------------------------------------------------------

“Offered Loans” has the meaning assigned to such term in Section 2.11(f)(iii).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of such Recipient engaging or having engaged in a trade or business in
the jurisdiction imposing such Tax or any other present or former connection
between such Recipient and such jurisdiction; provided, that no such Recipient
shall be deemed to be engaged in a trade or business in, or to have any other
connection with, any jurisdiction solely as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document pursuant to an
assignment request by the Borrower under Section 11.14.

“Other First Lien Debt” means Indebtedness and other obligations secured by
Other First Liens.

“Other First Liens” means Liens on the Collateral that are equal and ratable
with the Liens securing the Finance Obligations pursuant to a Secured Debt
Intercreditor Agreement.

“Other Revolving Loans” has the meaning assigned to such term in
Section 2.15(a).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06). Other Taxes shall not include any Taxes imposed
on, or measured by reference to, gross income, net income or gain.

“Other Term Loans” has the meaning assigned to such term in Section 2.15(a).

“Outstanding Amount” means (i) with respect to Revolving Facility Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Facility Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower or the Designated Borrower of Unreimbursed Amounts or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.

“Participant” has the meaning assigned to such term in Section 11.06(d).

“Participant Register” has the meaning assigned to such term in
Section 11.06(d).

 

- 46 -



--------------------------------------------------------------------------------

“Patriot Act” has the meaning assigned to such term in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means the Perfection Certificate with respect to
Borrower and the other Loan Parties in substantially the form attached to the
Security Agreement, to be dated as of the Closing Date.

 

- 47 -



--------------------------------------------------------------------------------

“Permitted Business Acquisition” means any purchase or other acquisition, in one
transaction or a series of related transactions, of all or substantially all the
property and assets or business of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by
Holdings and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or business unit or line of business or division of a person (or any
subsequent investment made in a person or business unit or line of business or
division previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default under
Section 8.01(b), (c), (h) or (i) shall have occurred and be continuing or would
result therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable Laws; (iii) with respect to any Material Investment,
the Borrower and its Subsidiaries shall be in Pro Forma Compliance after giving
effect to such acquisition or investment and any related transactions; (iv) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 7.01; (v) to the extent required by
Section 6.10, any person acquired in such acquisition, if acquired by Holdings
or a Domestic Subsidiary, shall be merged into Holdings, the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party; (vi) the Collateral and Guaranty Requirement shall be
satisfied (to the extent applicable); (vii) any such acquired person shall be
engaged in a Similar Business; and (viii) the aggregate consideration in respect
of all acquisitions and investments in assets that are owned by Foreign
Subsidiaries or in Equity Interests in persons that upon consummation thereof
become Foreign Subsidiaries, in each case, upon consummation of such
acquisition, shall not exceed the sum of (a) the remaining amount available
under Section 7.04(j) (after giving full effect to all other transactions
previously consummated (or then being contemporaneously consummated) in reliance
on such Section), plus (b) the remaining amount available under Section 7.04(u)
(after giving full effect to all other transactions previously consummated (or
then being contemporaneously consummated) in reliance on such Section), plus
(c) the remaining amount available under Section 7.04(dd) (after giving full
effect to all other transactions previously consummated (or then being
contemporaneously consummated) in reliance on such Section), plus (d) without
duplication of any amounts included in determining the amount available under
Section 7.04(j), Section 7.04(u) or Section 7.04(dd), as applicable, an amount
equal to any returns (in the form of dividends or other distributions or net
sale proceeds) received by any Loan Party in respect of any assets owned by any
Foreign Subsidiary or Equity Interests in persons that are Foreign Subsidiaries
that were acquired in such Permitted Business Acquisitions in reliance on
clauses (a), (b) or (c) above (excluding any such returns in excess of the
amount originally invested).

“Permitted Investments” means:

(i) U.S. dollars, pounds sterling euros, the national currency of any member
state in the European Union or such local currencies held by Holdings, the
Borrower or a Subsidiary from time to time in the ordinary course of business;

(ii) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years from the date of acquisition
thereof;

 

- 48 -



--------------------------------------------------------------------------------

(iii) bank deposits, checking accounts, time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long term debt, or whose
parent holding company’s long term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));

(iv) repurchase obligations for underlying securities of the types described in
clauses (ii) and (iii) above entered into with a bank meeting the qualifications
described in clause (iii) above;

(v) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(vi) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

(vii) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (i) through
(vi) above;

(viii) money market funds that (A) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (B) are rated AAA by S&P and
Aaa by Moody’s and (C) have portfolio assets of at least $5,000,000,000;

(ix) time deposit accounts, certificates of deposit and money market deposits
(in each case with or from a bank meeting the qualifications described in
clause (iii) above) in an aggregate face amount not in excess of 0.50% of the
total assets of Holdings and its Subsidiaries, on a consolidated basis, as of
the end of the Borrower’s most recently completed fiscal year; and

(x) Indebtedness issued by persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition; and

(xi) instruments equivalent to those referred to in clauses (i) through
(x) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Liens” has the meaning assigned to such term in Section 7.02.

 

- 49 -



--------------------------------------------------------------------------------

“Permitted Loan Purchases” has the meaning assigned to such term in
Section 11.06(g).

“Permitted Loan Purchase Assignment and Acceptance” means an assignment and
acceptance entered into by a Lender as an Assignor and Holdings, the Borrower
and/or any other subsidiary of Holdings, as an Assignee, and accepted by the
Administrative Agent, in the form of Exhibit A-2 or such other form as shall be
approved by the Administrative Agent and the Borrower (such approval not to be
unreasonably withheld or delayed).

“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.

“Permitted Receivables Financing” means one or more transactions pursuant to
which (i) Receivables Assets or interests therein are sold to or financed by one
or more Special Purpose Receivables Subsidiaries, and (ii) such Special Purpose
Receivables Subsidiaries finance their acquisition of such Receivables Assets or
interests therein, or the financing thereof, by selling or borrowing against
Receivables Assets; provided that (A) recourse to Holdings, the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by Holdings, the Borrower or any
Subsidiary (other than a Special Purpose Receivables Subsidiary)), and (B) the
aggregate Receivables Net Investment shall not at any time exceed the greater of
(x) $50,000,000 and (y) 65% of the value of all accounts receivable owned by the
Loan Parties determined on the basis of the financial information most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) and
Section 6.01(b).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (i) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon, underwriting discounts, defeasance costs, fees, commissions, expenses
and an amount equal to any existing commitment unutilized thereunder and letters
of credit undrawn thereunder), (ii)(x) the weighted average life to maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the
remaining weighted average life to maturity of the Indebtedness being Refinanced
and (y) the final maturity date of such Permitted Refinancing Indebtedness is on
or after the 90th day after the latest final maturity date of any
then-outstanding Term Loans and Refinancing Facilities in respect thereof,
(iii) if the Indebtedness being Refinanced is subordinated in right of payment
to the Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Lenders, in the aggregate, as those contained in the
documentation governing the Indebtedness being Refinanced, (iv) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced (provided that (x) Indebtedness
(other than the Senior Notes) (A) of any Loan Party may be Refinanced to

 

- 50 -



--------------------------------------------------------------------------------

substitute as an obligor another Loan Party that is reasonably satisfactory to
the Administrative Agent and (B) of any Subsidiary that is not a Loan Party may
be Refinanced substitute as an obligor another Subsidiary that is not a Loan
Party and is reasonably satisfactory to the Administrative Agent and (y) other
guarantees and security may be added to the extent then independently permitted
under Article VII) and (v) if the Indebtedness being Refinanced is secured by
any collateral (whether equally and ratably with, or junior to, the Secured
Parties or otherwise), such Permitted Refinancing Indebtedness may be secured by
such collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms that are substantially
similar, or no less favorable, to the Secured Parties, in the aggregate, than
those contained in the documentation governing the Indebtedness being
Refinanced; provided, further, that with respect to a Refinancing of
subordinated Indebtedness permitted to be incurred herein, such Permitted
Refinancing Indebtedness shall (x) be subordinated to the guarantee by Holdings
and the Subsidiary Loan Parties of the Facilities, and (y) be otherwise on terms
in the aggregate not materially less favorable to the Lenders than those
contained in the documentation governing the Indebtedness being Refinanced.

“person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA (i) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by Holdings,
the Borrower or any ERISA Affiliate, or (ii) in respect of which Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate is an “employer” as defined in
Section 3(5) of ERISA or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be a contributing sponsor.

“Platform” has the meaning assigned to such term in Section 11.08.

“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.

“Pre-Spin Transactions” means, collectively, the transactions to be undertaken
by Holdings, the Borrower and their subsidiaries concurrently with, prior to, or
within five (5) Business Days after the date of the Distribution, including
(i) transfers of any assets of Holdings, the Borrower or any of their
subsidiaries or any Equity Interests in Holdings, the Borrower or any of their
subsidiaries, (ii) any dividends or distributions by the Borrower to TRS or by
Holdings to Rayonier Inc., (iii) the repayment of any intercompany indebtedness
of Holdings, the Borrower or any of their subsidiaries to Rayonier Inc. or any
of its subsidiaries, (iv) the assumption of liabilities by Holdings, the
Borrower or any of their subsidiaries in connection with the Separation, (v) any
transaction described in the Form 10 and (vi) any related intercompany
transactions that Holdings or the Borrower deems reasonably necessary or
beneficial in connection therewith.

 

- 51 -



--------------------------------------------------------------------------------

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate”. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate. Any change in
such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Pro Forma Basis” means, as to any person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”):

(i) in making any determination of EBITDA, pro forma effect shall be given to
any Asset Sale, disposition, merger, amalgamation, consolidation, disposed
operations, acquisition or Investment (or any similar transaction or
transactions not otherwise permitted under Sections 7.04 or 7.05 that requires a
waiver or consent of the Required Lenders and with respect to which such waiver
or consent has been obtained), in each case, with respect to an operating unit
of a business, and to any capital expenditure, construction, repair,
replacement, improvement, development, any dividend, distribution or other
similar payment, any designation of any Subsidiary as an Unrestricted Subsidiary
and any Subsidiary Redesignation and any operational changes, business
realignment projects or initiatives, restructurings or reorganizations of the
business of Holdings or any of its Subsidiaries that are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings (the foregoing, together with any
transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period or
thereafter and through and including the date upon which the respective relevant
transaction is consummated);

(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transactions and for which the financial effect is being
calculated, whether incurred under this Agreement or otherwise, but excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes and amounts outstanding under any Permitted Receivables Financing, in
each case not to finance any acquisition) issued, incurred, assumed or
permanently repaid during the Reference Period or thereafter and through and
including the date upon which the respective relevant transaction or issuance,
incurrence, assumption or repayment of Indebtedness or Liens or Asset Sale or
dividend is consummated shall be deemed to have been issued, incurred, assumed
or permanently repaid at the beginning of such period and (y) Interest Expense
of such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), (A) bearing floating
interest rates, shall be computed on a pro forma basis as if the rate in effect
on the date of such calculation had been the

 

- 52 -



--------------------------------------------------------------------------------

applicable rate for the entire period (taking into account any obligations
pursuant to Swap Contracts applicable to such Indebtedness if such Swap Contract
has a remaining term in excess of 12 months), (B) in respect of a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capital Lease Obligation in accordance with GAAP,
(C) that may optionally be determined at an interest rate based upon a factor of
a prime or similar rate, a Eurocurrency interbank offered rate, or other rate,
shall be deemed to have been based upon the rate actually chosen, or, if none,
then based upon such optional rate chosen as the Borrower may designate and
(D) if being calculated in respect of on any Indebtedness under a revolving
credit facility, shall be computed based upon the average daily balance of such
Indebtedness during the Reference Period; and

(iii) (A) upon any Subsidiary Redesignation being designated, effect shall be
given to such Subsidiary Redesignation and all other Subsidiary Redesignations
after the first day of the relevant Reference Period and on or prior to the date
of the respective Subsidiary Redesignation then being designated, collectively,
and (B) upon any designation of a Subsidiary as an Unrestricted Subsidiary,
effect shall be given to such designation and all other designations of
Subsidiaries as Unrestricted Subsidiaries after the first day of the relevant
Reference Period and on or prior to the date of the then applicable designation
of a Subsidiary as an Unrestricted Subsidiary, collectively.

In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be
incurred, the Borrower may elect, pursuant to a certificate of a Responsible
Officer delivered to the Administrative Agent, to treat all or any portion of
the commitment relating thereto as being incurred at the time of such commitment
(consistently applied for all purposes under this Agreement), in which case any
subsequent incurrence of Indebtedness under such commitment shall not be deemed,
for purposes of this calculation, to be an incurrence at such subsequent time.

Calculations made pursuant to the definition of the term “Pro Forma Basis” shall
be determined in good faith by a Responsible Officer of the Borrower and may
include adjustments to reflect (A) operating expense reductions and other
operating improvements or synergies or cost savings reasonably expected to
result from such relevant transaction, which adjustments are reasonably
anticipated by the Borrower to be realizable in connection with such relevant
transaction (or any similar transaction or transactions made in compliance with
this Agreement or that require a waiver or consent of the Required Lenders) and
are estimated on a good faith basis by the Borrower; provided, that any such
adjustments under this clause (A) shall be as set forth in an officer’s
certificate delivered to the Administrative Agent, to reflect operating expense
reductions and other operating improvements or synergies or cost savings
reasonably expected to result within 12 months of the date the applicable
transaction is consummated and setting forth information and calculations
supporting them in reasonable detail, and provided, further, that the aggregate
amount of operating expense reductions and other operating improvements or
synergies or cost savings for any applicable period shall not exceed 20% of
consolidated EBITDA for such period (determined after giving effect to any such
adjustments); and (B) all adjustments of the type set forth on Schedule 1.01(d)
to the extent such adjustments, without duplication, continue to be applicable.

 

- 53 -



--------------------------------------------------------------------------------

For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
date of determination in a manner consistent with that used in calculating
EBITDA for the applicable period.

“Pro Forma Compliance” means, at any date of determination, that Holdings
(together with its Subsidiaries on a consolidated basis) shall, on a Pro Forma
Basis after giving effect to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
be in compliance with each of the Financial Covenants, recomputed as at the last
day of the most recently ended fiscal quarter of Holdings and its Subsidiaries
for which the financial statements and certificates required pursuant to
Section 4.05 or 6.04, as applicable, have been delivered, and the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower to such effect, together with all relevant financial
information.

“Pro Forma Financial Information” has the meaning assigned to such term in
Section 4.05(a).

“Projections” means the projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.11(f)(ii).

“Public Company Compliance” means compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.

“Public Lender” has the meaning assigned to such term in Section 11.08.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

“Qualifying Lenders” has the meaning assigned to such term in
Section 2.11(f)(iv).

“Qualifying Loans” has the meaning assigned to such term in Section 2.11(f)(iv).

“Rayonier” means Rayonier Inc., a North Carolina corporation.

“Rayonier Distribution” means the distribution of the cash proceeds of the
Initial Revolver Draw by Holdings to Rayonier in an aggregate amount not to
exceed $75,000,000.

 

- 54 -



--------------------------------------------------------------------------------

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by Holdings, the Borrower or any Subsidiary.

“Receivables Net Investment” means the aggregate cash amount paid by the lenders
or purchasers under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the terms of
the Permitted Receivables Documents (but excluding any such collections used to
make payments of items included in clause (iii) of the definition of Interest
Expense); provided, however, that if all or any part of such Receivables Net
Investment shall have been reduced by application of any distribution and
thereafter such distribution is rescinded or must otherwise be returned for any
reason, such Receivables Net Investment shall be increased by the amount of such
distribution, all as though such distribution had not been made.

“Record Date” means the close of business on the date to be determined by the
Board of Directors of Rayonier as the record date for determining holders of
shares of common stock of Rayonier entitled to receive shares of common stock of
Holdings pursuant to the Distribution.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reference Period” has the meaning assigned to such term in the definition of
the term “Pro Forma Basis.”

“Refinance” has the meaning assigned to such term in the definition of the term
“Permitted Refinancing Indebtedness,” and each of “Refinanced” and “Refinancing”
has a meaning correlative thereto.

“Refinancing Amendment” means an amendment to this Agreement, among the Borrower
or Designated Borrower, as applicable, and the Lenders providing Refinancing
Debt, effecting the incurrence of such Refinancing Debt in accordance with
Section 2.18.

“Refinancing Borrowing Date” has the meaning specified in Section 2.18(b).

“Refinancing Debt” has the meaning specified in Section 2.18(a).

“Refinancing Debt Liens” means Liens on the assets of Holdings and the
Subsidiaries securing Refinancing Debt in accordance with Section 2.18.

 

- 55 -



--------------------------------------------------------------------------------

“Refinancing Facilities” has the meaning specified in Section 2.18(a).

“Refinancing Notes” has the meaning specified in Section 2.18(a).

“Refinancing Revolving Facility” has the meaning specified in Section 2.18(a).

“Refinancing Term Facility” has the meaning specified in Section 2.18(a).

“Register” has the meaning assigned to such term in Section 11.06(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Documents” means the Form 10 and any other documents entered into by
Holdings, the Borrower or any Subsidiary for the primary purpose of effectuating
the Contribution, the Distribution, the Separation, the Rayonier Distribution or
the TRS Dividend.

“Related Parties” means, with respect to any specified person, such person’s
Affiliates or partners and the respective directors, trustees, officers,
employees, agents, advisors or controlling persons or members of such person and
such person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Removal Effective Date” has the meaning assigned to such term in
Section 9.06(b).

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” means, at any time, Lenders having (i) Loans (other than
Swing Line Loans) outstanding, (ii) L/C Obligations outstanding (with the
aggregate amount of each Lender’s risk participation and funded participation in
funded L/C Obligations being deemed “held” by such Lender), (iii) Swing Line
Loans outstanding (with the aggregate amount of each Lender’s risk participation
and funded participation in funded Swing Line Loans being deemed “held” by such
Lender), and (iv) Revolving Facility Commitments, that taken together, represent
more than 50% of the sum of all (A) Loans (other than Swing Line Loans)
outstanding, (B) L/C Obligations outstanding, (C) Swing Line Loans outstanding,
and (D) Revolving Facility Commitments at such time. The Loans of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time. With
respect to any matter requiring the approval of

 

- 56 -



--------------------------------------------------------------------------------

the Required Lenders, it is understood that Voting Participants shall have the
voting rights specified in Section 11.06(i) as to such matter

“Required Prepayment Date” has the meaning assigned to such term in
Section 2.11(e).

“Required Revolving Lenders” means, at any time, Revolving Lenders and Voting
Participants having Revolving Facility Commitments that represent more than 50%
of the sum of all Revolving Facility Commitments at such time. The Loans of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time. With respect to any matter requiring the approval of the Required
Revolving Lenders, it is understood that Voting Participants shall have the
voting rights specified in Section 11.06(i) as to such matter

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Resignation Effective Date” has the meaning assigned to such term in
Section 9.06(a).

“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent (or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent).
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payments” has the meaning assigned to such term in Section 7.06.

“Revolving Facility” means the Revolving Facility Commitments (including any
Incremental Revolving Facility Commitments) and the extensions of credit made
hereunder by the Revolving Facility Lenders (including, for the avoidance of
doubt, all Letters of Credit and Swing Line Loans).

“Revolving Facility Borrowing” means a Borrowing comprised of Revolving Facility
Loans.

“Revolving Facility Commitment” means, with respect to each Revolving Facility
Lender, the commitment of such Revolving Facility Lender to make Revolving
Facility Loans pursuant to Section 2.01, expressed as an amount representing the
maximum aggregate permitted

 

- 57 -



--------------------------------------------------------------------------------

amount of such Revolving Facility Lender’s Revolving Facility Credit Exposure
hereunder, as such commitment may be (i) reduced from time to time pursuant to
Section 2.08, (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 11.06, and (iii) increased as
provided under Section 2.15 and/or Section 2.18. The initial amount of each
Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its Revolving Facility Commitment (or Incremental
Revolving Facility Commitment), as applicable. The aggregate amount of the
Lenders’ Revolving Facility Commitments on the Closing Date is $250,000,000.

“Revolving Facility Credit Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the aggregate principal amount of the Swing Line Loans outstanding at
such time and (c) the aggregate principal amount of L/C Obligations outstanding
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the product of (x) such Revolving Facility Lender’s
Revolving Facility Percentage and (y) the aggregate Revolving Facility Credit
Exposure of all Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” means a Lender (including an Incremental Revolving
Facility Lender) with a Revolving Facility Commitment or with outstanding
Revolving Facility Loans.

“Revolving Facility Loan” means a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(d).

“Revolving Facility Maturity Date” means the fifth anniversary of the Closing
Date.

“Revolving Facility Percentage” means, with respect to any Revolving Facility
Lender, the percentage of the total Revolving Facility Commitments represented
by such Lender’s Revolving Facility Commitment, subject to adjustment as
provided in Section 2.17. If the Revolving Facility Commitments have terminated
or expired, the Revolving Facility Percentages shall be determined based upon
the Revolving Facility Commitments most recently in effect, giving effect to any
subsequent assignments pursuant to Section 11.06.

“Revolving Lender” means, at any time, any Lender that has a Revolving Facility
Commitment at such time.

“S&P” means Standard & Poor’s Ratings Group, Inc.

“Sale and Lease Back Transaction” means an arrangement relating to property now
owned or hereafter acquired by Holdings, the Borrower or a Subsidiary whereby
Holdings, the Borrower or such Subsidiary transfers such property to a person
and Holdings, the Borrower or such Subsidiary leases it from such person, other
than leases between any of Holdings, the Borrower and a Subsidiary or between
Subsidiaries.

“Sanctioned Entity” means (a) an agency of the government of or (b) an
organization directly or indirectly controlled by, a country that is subject to
a sanctions program

 

- 58 -



--------------------------------------------------------------------------------

identified on the most current list maintained and published by OFAC or the U.S.
Department of State.

“Sanctioned Person” means a Person named on the most current list of Specially
Designated Nationals or Blocked Persons maintained by OFAC or the U.S.
Department of State.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank to the
extent that such Cash Management Agreement is not otherwise designated in
writing by the applicable Loan Party and such Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.

“Secured Debt Intercreditor Agreement” has the meaning assigned to such term in
Section 11.20.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank to the extent that such Swap Contract
is not otherwise designated in writing by the applicable Loan Party and such
Hedge Bank to the Administrative Agent to not be included as a Secured Hedge
Agreement.

“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement, in substantially the form of
Exhibit E, to be dated as of the Closing Date, among Holdings, the Borrower,
each Subsidiary Loan Party and the Collateral Agent, as amended, amended and
restated, supplemented or otherwise modified from time to time.

“Security Documents” means the Mortgages, the Security Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 6.10.

“Senior First Lien Secured Net Debt” at any date means (i) the remainder of
(A) the aggregate principal amount of Consolidated Debt of Holdings and its
Subsidiaries outstanding at such date that is then secured by Liens on all or
any portion of the assets of Holdings and its Subsidiaries, less (B) the
aggregate principal amount of Consolidated Debt of Holdings and its Subsidiaries
outstanding at such date that is then secured only by Liens on the Collateral
that are junior or subordinated to the Liens securing the Finance Obligations
(other than any Obligations, including Incremental Loans or Refinancing Debt,
secured by Liens that are junior in right of security to the Liens on Collateral
securing any other Facility), less (ii) up to $100,000,000 of Unrestricted Cash
as of such date.

“Senior Note Document” means the Senior Notes and the Senior Notes Indenture.

 

- 59 -



--------------------------------------------------------------------------------

“Senior Notes” means the Borrower’s senior unsecured 5.50% notes, due 2024,
issued pursuant to the Senior Notes Indenture and outstanding on the Closing
Date.

“Senior Notes Indenture” means the Indenture dated as of May 22, 2014 under
which the Senior Notes were issued, among the Borrower, the guarantors party
thereto from time to time and the trustee named therein from time to time, as in
effect on the Closing Date and as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

“Separation” means the separation of (x) the business, operations and activities
of the “Performance Fibers” segment of Rayonier conducted at any time prior to
the Effective Time by Rayonier, Holdings or any of their current or former
respective subsidiaries and any terminated, divested or discontinued businesses,
operations and activities that, at the time of termination, divestiture or
discontinuation, primarily related to the foregoing as then conducted from
(y) all other businesses, operations and activities (whether or not such
businesses, operations or activities are or have been terminated, divested or
discontinued) conducted at any time prior to the Effective Time by Rayonier or
its subsidiaries.

“Similar Business” has the meaning assigned to such term in Section 7.08.

“Special Purpose Receivables Subsidiary” means a direct or indirect Subsidiary
of Holdings or the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings, the Borrower or any
of the Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the
event Holdings, the Borrower or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law).

“Springing Other First Lien Indebtedness” has the meaning assigned to such term
in Section 7.02.

“Springing Junior Lien Indebtedness” has the meaning assigned to such term in
Section 7.02.

“subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (ii) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of
Holdings; provided, that an Unrestricted Subsidiary shall be deemed not to be a
Subsidiary of Holdings (or any other person) or any of its (or any other
person’s) Subsidiaries for purposes of this Agreement.

 

- 60 -



--------------------------------------------------------------------------------

“Subsidiary Loan Party” means, subject to Sections 9.10 and 11.22 below, (i) on
the Closing Date, each Initial Subsidiary Guarantor and (ii) after the
Contribution Date, (A) each Wholly Owned Domestic Subsidiary of Holdings (other
than the Borrower), whether existing on the Contribution Date or formed or
acquired thereafter, other than any Immaterial Subsidiary or any Excluded
Subsidiary, and (B) each other Subsidiary of Holdings that, in the sole
discretion of Holdings, becomes a party to the this Agreement (or a comparable
Guaranty, mutually agreed, each in their sole discretion, by Holdings and the
Administrative Agent) as a Guarantor and to the Security Agreement (or a
comparable agreement mutually agreed, each in their sole discretion, by Holdings
and the Administrative Agent) after the Contribution Date.

“Subsidiary Redesignation” has the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Borrower” has the meaning assigned to such term in
Section 7.05(b)(i).

“Successor Holdings” has the meaning assigned to such term in
Section 7.05(b)(ii).

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement; provided, that (i) no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Borrower or any Subsidiary,
and (ii) no contract for the purchase of natural gas of which any Loan Party
intends to take delivery from a counterparty in the business of supplying
natural gas, shall be a Swap Contract.

“Swap Obligations” of any person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
person in respect of any Swap Contract.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out

 

- 61 -



--------------------------------------------------------------------------------

and termination value(s) determined in accordance therewith, such termination
value(s), and (ii) for any date prior to the date referenced in clause (i), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Commitments” means, with respect to the Swing Line Lender,
$25,000,000.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C-2 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower or the Designated Borrower, as
applicable.

“Swing Line Sublimit” means $25,000,000. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Facility.

“Syndication Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Tax Distributions” means any distributions described in Section 7.06(b).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Group” has the meaning assigned to such term in Section 7.06(b).

“Term A-1 Borrowing” means a Borrowing comprised of Term A-1 Loans.

“Term A-1 Facility” means the Term A-1 Loan Commitments and the Term A-1 Loans
made hereunder.

“Term A-1 Facility Maturity Date” means the fifth anniversary of the Closing
Date.

“Term A-1 Lender” means (a) at any time on or prior to the Delayed Draw Term A-1
Loan Funding Date, any Lender that has a Term A-1 Loan Commitment or that holds
Term

 

- 62 -



--------------------------------------------------------------------------------

A-1 Loans at such time and (b) at any time after the Delayed Draw Term A-1 Loan
Funding Date, any Lender that holds Term A-1 Loans at such time.

“Term A-1 Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term A-1 Loans as set forth in Section 2.01(a) or
Incremental Term Loans in the form of Term A-1 Loans as set forth in
Section 2.01(c). The initial amount of each Lender’s Term A-1 Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its Term
A-1 Loan Commitment (or its Incremental Term Loan Commitment), as applicable.
The aggregate amount of the Term A-1 Loan Commitments on the Closing Date is
$110,000,000.

“Term A-1 Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a)(i).

“Term A-1 Loans” means the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) and any Incremental Term Loans in the form of Term
A-1 Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).

“Term A-2 Borrowing” means a Borrowing comprised of Term A-2 Loans.

“Term A-2 Facility” means the Term A-2 Loan Commitments and the Term A-2 Loans
made hereunder.

“Term A-2 Facility Maturity Date” means the seventh anniversary of the Closing
Date.

“Term A-2 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-2 Loan Commitment at such time and (b) at any time
after the Closing Date, any Lender that holds Term A-2 Loans at such time.

“Term A-2 Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term A-2 Loans as set forth in Section 2.01(b) or
Incremental Term Loans in the form of Term A-2 Loans as set forth in
Section 2.01(c). The initial amount of each Lender’s Term A-2 Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its Term
A-2 Loan Commitment (or its Incremental Term Loan Commitment), as applicable.
The aggregate amount of the Term A-2 Loan Commitments on the Closing Date is
$290,000,000.

“Term A-2 Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a)(ii).

“Term A-2 Loans” means the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(b) and any Incremental Term Loans in the form of Term
A-2 Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).

 

- 63 -



--------------------------------------------------------------------------------

“Term Borrowing” means any Term A-1 Borrowing, Term A-2 Borrowing or any
Incremental Term Borrowing.

“Term Facility Maturity Date” means the Term A-1 Facility Maturity Date, the
Term A-2 Facility Maturity Date and/or any Incremental Term Facility Maturity
Date, as the case may be.

“Term Lender” means the Term A-1 Lenders, the Term A-2 Lenders and any Lender
holding Incremental Term Loans or Incremental Term Loan Commitments.

“Term Loan Commitment” means any Term A-1 Loan Commitment, Term A-2 Loan
Commitment or any Incremental Term Loan Commitment.

“Term Loans” means the Term A-1 Loans, the Term A-2 Loans and/or the Incremental
Term Loans.

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.

“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Title Policy” and “Title Policies” shall have the meanings set forth in the
definition of “Collateral and Guarantee Requirement.”

“Total Net Leverage Ratio” means, on any date, the ratio, calculated on a Pro
Forma Basis, of (i) (x) the aggregate principal amount of Consolidated Debt of
Holdings and its Subsidiaries outstanding at such date, less (y) up to
$100,000,000 of Unrestricted Cash as of such date to (ii) EBITDA for the period
of the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which internal consolidated financial statements of
Holdings have been delivered to the Administrative Agent, all determined on a
consolidated basis in accordance with GAAP.

“Total Net Leverage Ratio Test” means, at any time, that the Total Net Leverage
Ratio does not exceed 5.00:1.00.

“Total Net Senior First Lien Secured Leverage Ratio” means, on any date, the
ratio, calculated on a Pro Forma Basis, of (i) Senior First Lien Secured Net
Debt as of such date to (ii) EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which internal consolidated financial statements of Holdings have been delivered
to the Administrative Agent, all determined on a consolidated basis in
accordance with GAAP.

 

- 64 -



--------------------------------------------------------------------------------

“Transaction Documents” means the Related Documents and the Loan Documents.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower (or any direct or indirect parent of the Borrower) or any of
Holdings’ Subsidiaries in connection with the Transactions, this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, the transactions to occur pursuant to the
Transaction Documents, including (i) the execution and delivery of the Loan
Documents, the creation of the Liens pursuant to the Security Documents, and the
initial borrowings hereunder; (ii) the payment of the Rayonier Distribution and
the TRS Dividend; (iii) the issuance and sale of the Senior Notes; (iv) the
occurrence of the Separation, the Contribution, the Distribution and (v) the
payment of all fees and expenses to be paid on or prior to the Closing Date and
owing in connection with the foregoing.

“TRS” means Rayonier TRS Holdings Inc.

“TRS Dividend” means the distribution of the proceeds of the Notes, the Initial
Term A-1 Loans and the Term A-2 Loans by the Borrower to TRS in connection with
the Separation in an aggregate amount not to exceed $875,000,000.

“Type” means, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Base Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the amount of unfunded benefit liabilities,
as defined in Section 4001(a)(18) of ERISA.

“Uniform Commercial Code or UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” has the meaning specified in Section 2.05(c)(i).

“Unrestricted Cash” means domestic cash or domestic Permitted Investments (other
than Permitted Investments described in clause (x) of the definition thereof) of
Holdings or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of Holdings or any of its Subsidiaries.

“Unrestricted Subsidiary” means (i) any subsidiary of Holdings (other than the
Borrower) identified on Schedule 1.01(e) and (ii) any subsidiary of Holdings
(other than the

 

- 65 -



--------------------------------------------------------------------------------

Borrower) whether owned prior to, or acquired or created after, the Closing Date
that is designated by the Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided, that Holdings shall only
be permitted to so designate a new Unrestricted Subsidiary after the Closing
Date and so long as (A) no Default or Event of Default has occurred and is
continuing or would result therefrom, (B) immediately after giving effect to
such designation (as well as all other such designations theretofore consummated
after the first day of such Reference Period), the Borrower shall be in Pro
Forma Compliance, (C) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by Holdings or any of its Subsidiaries) through Investments
as permitted by, and in compliance with, Section 7.04, and any prior or
concurrent Investments in such Subsidiary by Holdings or any of its Subsidiaries
shall be deemed to have been made under Section 7.04, (D) without duplication of
clause (C) above, any assets owned by such Unrestricted Subsidiary at the time
of the initial designation thereof shall be treated as Investments pursuant to
Section 7.04 and (E) such subsidiary shall have been designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants and defaults) under
the Senior Notes Indenture. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, and (ii) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding
clause (i).

“U.S. Bankruptcy Code” means Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

“U.S. Person” means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or otherwise modified from time to time.

“Voting Participant” has the meaning specified in Section 11.06(i).

“Voting Participant Notification” has the meaning specified in Section 11.06(i).

“Waivable Mandatory Prepayment” has the meaning assigned to such term in
Section 2.11(e).

“Wholly Owned Domestic Subsidiary” of any person means a subsidiary of such
person that is both a Domestic Subsidiary and a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person means a subsidiary of such
person that is both a Foreign Subsidiary and a Wholly Owned Subsidiary.

 

- 66 -



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any person means a subsidiary of such person, all
of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or one or more Wholly Owned Subsidiaries of such person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
requirements hereof and thereof. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided, that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. The parties hereto hereby acknowledge
and agree that notwithstanding anything contained herein or otherwise, neither
Holdings nor the Borrower shall be deemed to have waived their rights with
respect to the benefits of public disclosure or the defense of constructive
knowledge under applicable law by virtue of having furnished Schedule 7.07.

In addition, for purposes of calculating the Interest Coverage Ratio, the Total
Net Leverage Ratio and the Total Net Senior First Lien Secured Leverage Ratio
(and in each case, each of the constituent definitions thereof) for Holdings,
(x) at all times prior to the Contribution Date, pro forma effect will be given
to the consummation of the Separation, Contribution and Distribution and
(y) from and after the Contribution Date, such calculation shall be made in
respect of Holdings, the Borrower and the Subsidiaries.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties made by or with respect to Holdings, the Borrower and each applicable
Subsidiary contained in the Loan Documents (and all corresponding definitions)
are made after giving pro forma effect to the Transactions, unless the context
otherwise requires.

 

- 67 -



--------------------------------------------------------------------------------

Section 1.04 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the
Dollar-denominated stated amount of such Letter of Credit at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

Section 1.05 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) (x) each Lender having a Term A-1 Loan Commitment on the Closing Date
severally agrees to make Term A-1 Loans (the “Initial Term A-1 Loans”) on a pro
rata basis in accordance with its respective Term A-1 Loan Commitment to the
Borrower on the Closing Date in an aggregate principal amount not to exceed
$35,000,000 (and, as to any Lender, in a principal amount not to exceed such
Lender’s Term A-1 Loan Commitment) and (y) each Lender having a Term A-1 Loan
Commitment on the Delayed Draw Term A-1 Loan Funding Date severally agrees to
make Term A-1 Loans (the “Delayed Draw Term A-1 Loans”) on a pro rata basis in
accordance with its respective Term A-1 Loan Commitment to the Borrower on the
Delayed Draw Term A-1 Loan Funding Date in an aggregate principal amount not to
exceed the aggregate amount of the Initial Revolver Draw (and, as to any Lender,
in a principal amount not to exceed such Lender’s unfunded Term A-1 Loan
Commitment);

(b) each Lender having a Term A-2 Loan Commitment on the Closing Date severally
agrees to make Term A-2 Loans to the Borrower on the Closing Date in a principal
amount not to exceed its Term A-2 Loan Commitment;

(c) each Lender having an Incremental Commitment agrees, subject to the terms
and conditions set forth in the applicable Incremental Assumption Agreement, to
make Incremental Loans to the Borrower (or to the Designated Borrower, if
applicable), in an aggregate principal amount not to exceed its Incremental
Commitment; and

(d) (x) on the Initial Revolver Draw Date, each Revolving Facility Lender
severally agrees to make a Revolving Facility Loan (the “Initial Revolver Draw”)
to the Designated Borrower in an aggregate principal amount not to exceed
$75,000,000 (and, as to any Lender, in an amount not to exceed the amount of
such Lender’s Revolving Facility Commitment) and, thereafter, (y) each Revolving
Facility Lender severally agrees to make Revolving Facility Loans to the
Borrower and to the Designated Borrower from time to time on

 

- 68 -



--------------------------------------------------------------------------------

any Business Day during the Availability Period in an aggregate principal amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Facility Commitment; provided, however, that after giving effect to any
Revolving Facility Borrowing, (i) the Revolving Facility Credit Exposure shall
not exceed the Revolving Facility Commitments and (ii) the Revolving Facility
Credit Exposure of any Revolving Facility Lender shall not exceed such Lender’s
Revolving Facility Commitment. Within the limits of each Lender’s Revolving
Facility Commitment, and subject to the other terms and conditions hereof, the
Borrower and the Designated Borrower may borrow under this Section 2.01(d),
prepay under Section 2.11 and reborrow under this Section 2.01(d).

(e) Amounts repaid or prepaid in respect of Term A-1 Loans or Term A-2 Loans may
not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility (or in the case
of Swing Line Loans, in accordance with their respective Swing Line
Commitments); provided, however, that Revolving Facility Loans shall be made by
Revolving Facility Lenders ratably in accordance with their respective Revolving
Facility Percentages on the date such Loans are made hereunder. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 3.03, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Rate Loans as the Borrower may request in accordance
herewith. Each Swing Line Borrowing shall be a Base Rate Borrowing. Each Lender
at its option may make any Base Rate Loan or Eurodollar Rate Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower or the Designated Borrower, as applicable, to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 3.01 or 3.04 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

(c) At the commencement of each Interest Period for any Eurodollar Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each Base Rate Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided, that a Base Rate Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments or that is required to finance the reimbursement in respect
of Letters of Credit as contemplated by Section 2.05(c). Each Swing Line
Borrowing shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum. Borrowings of more than one
Type and under more than one Facility may be outstanding at the same time;
provided, that there shall not at any time be more than a total of 12 Eurodollar
Rate Borrowings outstanding under the Facilities.

 

- 69 -



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
nor the Designated Borrower shall be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the applicable Facility Maturity Date.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower or
Designated Borrower, as applicable, shall notify the Administrative Agent of
such request by (A) telephone, or (B) a Borrowing Request; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Borrowing Request (which may be delivered by facsimile or other
electronic means of written communication in accordance with Section 11.02).
Each such Borrowing Request must be received (a) in the case of a Eurodollar
Rate Borrowing, not later than 12:00 p.m., Local Time, three Business Days
before the date of the proposed Borrowing or (b) in the case of a Base Rate
Borrowing, not later than 12:00 p.m., Local Time, one Business Day before the
date of the proposed Borrowing; provided, that any such notice of a Base Rate
Borrowing to finance the reimbursement in respect of a Letter of Credit as
contemplated by Section 2.05(c) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Term A-1 Loans, Term A-2
Loans, Revolving Facility Loans, Other Revolving Loans, Other Term Loans or
Refinancing Term Loans;

(ii) the aggregate amount of (A) the requested Borrowing and (B) in the case of
a Borrowing of Revolving Facility Loans, all Revolving Facility Loans to be
outstanding (after giving effect to the requested Borrowing);

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar Rate
Borrowing;

(v) in the case of a Eurodollar Rate Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) whether the Borrowing is to be made by the Borrower or, in respect of
Revolving Facility Loans only, the Designated Borrower; and

(vii) the location and number of the Borrower’s or the Designated Borrower’s, as
applicable, account to which funds are to be disbursed.

If the Borrower or Designated Borrower, as applicable, fails to specify a Type
of Loan in a Borrowing Request or if the Borrower or Designated Borrower, as
applicable, fails to give a timely notice requesting a conversion or
continuation, then the Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If no Interest Period is specified with respect to any
requested

 

- 70 -



--------------------------------------------------------------------------------

Eurodollar Rate Borrowing, then the Borrower or Designated Borrower, as
applicable, shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may make loans (each such loan, a “Swing Line Loan”)
to the Borrower or the Designated Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Revolving Facility Percentage of
the Outstanding Amount of Revolving Facility Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Facility Commitment; provided, however, that (x) after giving effect
to any Swing Line Loan, (i) the Revolving Facility Credit Exposure shall not
exceed the total Revolving Facility Commitment and (ii) the Revolving Facility
Exposure of any Lender shall not exceed such Lender’s Revolving Facility
Commitment, (y) neither the Borrower nor the Designated Borrower shall use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan and
(z) the Swing Line Lender shall not be under any obligation to make any Swing
Line Loan if it has, or by making of such Swing Line Loan may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower and the Designated Borrower may borrow under
this Section 2.04, prepay under Section 2.11, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Facility Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Revolving
Facility Percentage multiplied by the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s or the Designated Borrower’s, as applicable, irrevocable notice to
the Swing Line Lender and the Administrative Agent, which may be given by
(A) telephone or (B) by a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m., Local Time, on the requested borrowing date or such later time on the
requested borrowing date as may be approved by the Swing Line Lender in its sole
discretion, and shall specify (i) the amount to be borrowed, which shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum, and (ii) the requested borrowing date,
which shall be a Business Day. Promptly after receipt by the Swing Line Lender
of any Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing

 

- 71 -



--------------------------------------------------------------------------------

Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Facility Lender)
prior to 2:00 p.m., Local Time, on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 5.05 is not then satisfied or waived (and one or more such conditions
are not in fact satisfied or waived), then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m., Local Time, on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower or the Designated Borrower, as
applicable, in immediately available funds either by (i) crediting the account
of the Borrower or the Designated Borrower, as applicable, on the books of the
Swing Line Lender with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the Swing Line
Lender by the Borrower or the Designated Borrower, as applicable.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower or the Designated Borrower, as applicable, (each of which
hereby irrevocably authorizes the Swing Line Lender to so request on its
respective behalf), that each Revolving Facility Lender make a Base Rate Loan in
an amount equal to such Lender’s Revolving Facility Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.02 and 2.03, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to sufficient Availability, the unutilized portion of
the Revolving Facility and the conditions set forth in Section 5.05. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Borrowing
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Facility Lender shall make an amount equal to its Revolving Facility
Percentage of the amount specified in such Borrowing Request available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Borrowing
Request, whereupon, subject to Section 2.04(c)(ii), each Revolving Facility
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower or the Designated Borrower, as applicable, in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Facility Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Facility Lender’s payment to the Administrative Agent

 

- 72 -



--------------------------------------------------------------------------------

for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Facility Loan included in the relevant Revolving Facility
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Facility Lender’s obligation to make Revolving Facility
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower, the Designated Borrower or any other person for any
reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Facility Lender’s obligation
to make Revolving Facility Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 5.05.

(d) Repayment of Participations.

(i) At any time after any Revolving Facility Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Facility Lender its Revolving Facility Percentage
thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Facility Lender shall pay to the Swing Line Lender
its

 

- 73 -



--------------------------------------------------------------------------------

Revolving Facility Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower or the Designated Borrower, as
applicable, for interest on the Swing Line Loans. Until each Revolving Facility
Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Facility Lender’s Revolving Facility
Percentage of any Swing Line Loan, interest in respect of such Revolving
Facility Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower and the Designated
Borrower, as applicable, shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Lender.

(g) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.04, the Swing Line Lender shall not be obligated to make any
Swing Line Loan at a time when any Revolving Facility Lender is a Defaulting
Lender, unless the Swing Line Lender has entered into arrangements satisfactory
to it to eliminate its Fronting Exposure (after giving effect to Section 2.16)
with respect to any Defaulted Lender’s risk participations in, and all other
obligations in respect of, Swing Line Loans, including by cash collateralizing
such Defaulted Lender’s Revolving Facility Percentage of all Swing Line Loans
outstanding or to be outstanding hereunder.

Section 2.05 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Designated Borrower, the Borrower
or the Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the Letters of Credit; and (B) the Revolving Facility Lenders severally agree to
participate in Letters of Credit issued for the account of the Designated
Borrower, the Borrower or the Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the aggregate amount available to be drawn under all Letters of
Credit issued by the applicable L/C Issuer issuing such Letter of Credit shall
not exceed such L/C Issuer’s Letter of Credit Commitment (provided, that any L/C
Issuer may, following a request from the Borrower or the Designated Borrower, as
applicable, each in its sole discretion, issue Letters of Credit in an aggregate
available amount

 

- 74 -



--------------------------------------------------------------------------------

in excess of such L/C Issuer’s Letter of Credit Commitment so long as the
Outstanding Amount of all L/C Obligations shall not exceed the Letter of Credit
Sublimit), (x) the Revolving Facility Credit Exposure shall not exceed the total
Revolving Facility Commitments, (y) the Revolving Facility Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Facility Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower or the Designated Borrower, as
applicable, for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower or the Designated Borrower, as
applicable, that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
or the Designated Borrower’s, as applicable, ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower or the Designated
Borrower, as applicable, may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.05(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) unless such L/C Issuer has otherwise agreed, the expiry date of the
requested Letter of Credit would occur after the Letter of Credit Expiration
Date; provided that if any such Letter of Credit is outstanding on the Letter of
Credit Expiration Date, the Borrower or the Designated Borrower, as applicable,
shall Cash Collateralize the Outstanding Amount of all L/C Obligations with
respect to such Letter of Credit.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to that L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense

 

- 75 -



--------------------------------------------------------------------------------

which was not applicable on the Closing Date and which such L/C Issuer in good
faith deems material to it;

(B) the issuance of the Letter of Credit would violate in any material respect
one or more policies of such L/C Issuer applicable to letters of credit
generally and customary for other issuers of letters of credit;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
the Designated Borrower, as applicable, or such Lender to eliminate such L/C
Issuer’s actual or reasonably determined potential Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which such L/C Issuer has
actual or reasonably determined potential Fronting Exposure.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Facility Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

 

- 76 -



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower or the Designated Borrower, as applicable, delivered
to the applicable L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower or Designated Borrower, as applicable. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 2:00 p.m.,
Local Time, at least two Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other customary matters as the applicable L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
customary matters as the applicable L/C Issuer may reasonably require.
Additionally, the Borrower or the Designated Borrower, as applicable, shall
furnish to the applicable L/C Issuer and the Administrative Agent such other
customary documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the applicable
L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower or the Designated Borrower, as applicable,
and, if not, the applicable L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless one or more applicable conditions contained in
Section 5.05 shall not then be satisfied or waived, then, subject to the terms
and conditions hereof, the applicable L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Designated Borrower, the
Borrower (or the

 

- 77 -



--------------------------------------------------------------------------------

applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the applicable L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Facility Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Revolving Facility Percentage times the amount of such
Letter of Credit.

(iii) If the Borrower or the Designated Borrower, as applicable, so requests in
any applicable Letter of Credit Application, the applicable L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower or the Designated Borrower, as applicable, shall not be
required to make a specific request to any L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Facility
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date (unless the
applicable L/C Issuer has otherwise agreed, in which case such expiry date may
be later than the Letter of Credit Expiration Date, and if any such Letter of
Credit is outstanding on the Letter of Credit Expiration Date, the Borrower or
the Designated Borrower, as applicable, shall Cash Collateralize the Outstanding
Amount of all L/C Obligations with respect to such Letter of Credit); provided,
however, that the applicable L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted at such time
to issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.05(a) or otherwise), or (B) one or more of the applicable conditions
specified in Section 5.05 is not then satisfied or waived.

(iv) If the Borrower or the Designated Borrower, as applicable, so requests in
any applicable Letter of Credit Application, the applicable L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that permits
the automatic reinstatement of all or a portion of the stated amount thereof
after any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”).
Unless otherwise directed by the applicable L/C Issuer, the Borrower or the
Designated Borrower, as applicable, shall not be required to make a specific
request to such L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Revolving Facility Lenders shall be deemed to have

 

- 78 -



--------------------------------------------------------------------------------

authorized (but may not require) the applicable L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the applicable L/C Issuer to decline to reinstate all
or any portion of the stated amount thereof after a drawing thereunder by giving
notice of such non-reinstatement within a specified number of days after such
drawing (the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit
such reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower or the Designated Borrower, as
applicable, that one or more of the applicable conditions specified in
Section 5.05 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the
applicable L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower or the
Designated Borrower, as applicable, and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower or the Designated Borrower, as applicable, and the Administrative Agent
thereof. Not later than 2:00 p.m., Local Time, on the Business Day (each such
date, an “Honor Date”) following the date upon which the Borrower or the
Designated Borrower, as applicable, receives such notice from the applicable L/C
Issuer of a payment by such L/C Issuer under a Letter of Credit, the Borrower or
the Designated Borrower, as applicable, shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Borrower or the Designated Borrower, as applicable, fails to so reimburse
such L/C Issuer by such time, such L/C Issuer shall notify the Administrative
Agent who shall promptly notify each Revolving Facility Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Facility Lender’s Revolving Facility Percentage
thereof. In such event, the Borrower or the Designated Borrower, as applicable,
shall be deemed to have requested a Revolving Facility Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 1.01
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Facility Commitments and the conditions set
forth in Section 5.05 (other than the delivery of a Borrowing Request). Any
notice given by an L/C Issuer or the

 

- 79 -



--------------------------------------------------------------------------------

Administrative Agent pursuant to this Section 2.05(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Facility Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders, in an amount equal to its Revolving
Facility Percentage of the Unreimbursed Amount not later than 1:00 p.m., Local
Time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.05(c)(iii), each Revolving
Facility Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower or the Designated Borrower, as applicable, in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Facility Borrowing of Base Rate Loans because the conditions set forth
in Section 5.05 cannot be satisfied or for any other reason, the Borrower or the
Designated Borrower, as applicable, shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Facility Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to
Section 2.05(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.05.

(iv) Until each Revolving Facility Lender funds its Revolving Facility Loan or
L/C Advance pursuant to this Section 2.05(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Revolving Facility Percentage of such amount shall be solely for
the account of such L/C Issuer.

(v) Each Revolving Facility Lender’s obligation to make Revolving Facility Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.05(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the applicable L/C Issuer, the Borrower or the Designated Borrower,
as applicable, or any other person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Facility Lender’s obligation to make

 

- 80 -



--------------------------------------------------------------------------------

Revolving Facility Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 5.05 (other than delivery by the Borrower or the
Designated Borrower, as applicable, of a Borrowing Request). No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
or the Designated Borrower, as applicable, to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable L/C Issuer shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the applicable L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the applicable
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Facility Loan included in the relevant Revolving Facility
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Facility Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.05(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or the Designated Borrower, as applicable,
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Facility Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Facility Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Revolving Facility Percentage thereof on demand of the
Administrative

 

- 81 -



--------------------------------------------------------------------------------

Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower or the Designated
Borrower, as applicable, to reimburse the applicable L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Designated Borrower, the Borrower or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Designated Borrower,
the Borrower or any of the Subsidiaries.

The Borrower or the Designated Borrower, as applicable, shall promptly examine a
copy of each Letter of Credit and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Borrower’s or the
Designated Borrower’s, as applicable, instructions or other irregularity, the
Borrower or the Designated Borrower, as

 

- 82 -



--------------------------------------------------------------------------------

applicable, will immediately notify the L/C Issuer. The Borrower or the
Designated Borrower, as applicable, shall be conclusively deemed to have waived
any such claim against the applicable L/C Issuer and its correspondents unless
such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower or the Designated Borrower,
as applicable, agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the person executing or delivering any
such document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
applicable L/C Issuer shall be liable to any Lender for: (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Facility Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower or the Designated Borrower, as applicable, hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s or the
Designated Borrower’s, as applicable, pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower or the Designated
Borrower, as applicable, may have a claim against an L/C Issuer, and such L/C
Issuer may be liable to the Borrower or the Designated Borrower, as applicable,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower or the Designated
Borrower, as applicable, which the Borrower or the Designated Borrower, as
applicable, proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower or the Designated Borrower, as
applicable, when a Letter of Credit is issued, (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each commercial Letter of Credit. Notwithstanding the

 

- 83 -



--------------------------------------------------------------------------------

foregoing, no L/C Issuer shall be responsible to the Borrower or the Designated
Borrower, as applicable, for, and the L/C Issuers’ rights and remedies against
the Borrower or the Designated Borrower, as applicable, shall not be impaired
by, any action or inaction of the applicable L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower or the Designated Borrower, as
applicable, shall pay to the Administrative Agent for the account of each
Revolving Facility Lender, in accordance with its applicable Revolving Facility
Percentage, a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to the Applicable Margin for Eurodollar Rate
Borrowings effective for each day during any quarter times the daily amount
available to be drawn under such Letter of Credit and (ii) for each standby
Letter of Credit equal to the Applicable Margin for Eurodollar Rate Borrowings
effective for each day during any quarter times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.04. Letter of Credit
Fees shall be (i) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Margin during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding anything to
the contrary contained herein, upon the request of the Required Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges to L/C Issuers. The
Borrower or the Designated Borrower, as applicable, shall pay directly to each
L/C Issuer for its own account a fronting fee (i) with respect to each
commercial Letter of Credit, at the rate of 0.15% per annum (or such lesser
amount to any respective L/C Issuer as the Borrower or the Designated Borrower,
as applicable, may agree in writing with such L/C Issuer), computed on the
amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrower or the Designated Borrower, as applicable, and the L/C Issuer, computed
on the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
of 0.15% per annum (or such lesser amount to any respective L/C Issuer as the
Borrower or the Designated Borrower, as applicable, may agree in writing with
such L/C Issuer), computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the

 

- 84 -



--------------------------------------------------------------------------------

issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.04. In addition, the Borrower or the
Designated Borrower, as applicable, shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the applicable
L/C Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable. The fees in this paragraph are referred to collectively as
“L/C Issuer Fees”.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary (other than the Borrower), the Borrower or
the Designated Borrower, as applicable, shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit in accordance with the terms hereof. The Borrower and the Designated
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower or the Designated
Borrower, as applicable, and that the Borrower’s and the Designated Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

(l) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which such L/C
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and such L/C
Issuer shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which such L/C Issuer makes any
L/C Disbursement, the date and amount of such L/C Disbursement and (iv) on any
Business Day on which the Borrower or the Designated Borrower, as applicable,
fails to reimburse an L/C Disbursement required to be reimbursed to such L/C
Issuer on such day, the date and amount of such failure.

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 p.m.,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swing Line Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower or the Designated Borrower, as applicable,
by promptly crediting the amounts so received, in like funds, to an account of
the Borrower or the Designated Borrower, as applicable, as specified in the
Borrowing Request; provided that Revolving Facility Loans that are Base Rate
Loans and

 

- 85 -



--------------------------------------------------------------------------------

Swing Line Borrowings made to finance the reimbursement in respect of Letters of
Credit and Swing Line Loans shall be remitted by the Administrative Agent to the
applicable L/C Issuer or the Swing Line Lender, as applicable.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower or the Designated
Borrower, as applicable, a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower or the
Designated Borrower, as applicable, severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower or the Designated Borrower, as applicable, to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of (A) the Federal Funds Rate and (B) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower or the Designated
Borrower, the interest rate applicable to Base Rate Loans at such time. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. In the event the
Borrower or the Designated Borrower, as applicable, pays such amount to the
Administrative Agent, then such amount shall reduce the principal amount of such
Borrowing (but exclusive of any accrued and unpaid interest thereon).

Section 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Rate Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swing Line Borrowings which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form reasonably
acceptable to the Administrative Agent and signed by the Borrower.

 

- 86 -



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

(v) If any such Interest Election Request requests a Eurodollar Rate Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Rate Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing shall be
converted to a Base Rate Borrowing at the end of the Interest Period applicable
thereto.

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date. After the funding of the
Delayed Draw Term A-1 Loans on the Delayed Draw Term A-1 Loan Funding Date, the
Term A-1 Loan Commitment of each Lender shall terminate. After the funding of
the Term A-2 Loans on the Closing Date, the Term A-2 Loan Commitment of each
Lender shall terminate. After the funding of any applicable Incremental Term
Loan Commitment, such Incremental Term Loan Commitment shall terminate. Unless
previously terminated, all Commitments under this

 

- 87 -



--------------------------------------------------------------------------------

Agreement shall automatically terminate if the Closing Date does not occur
within 105 days of the Execution Date.

(b) Upon the incurrence by Holdings, the Borrower or any Subsidiary Loan Party
of any Refinancing Debt constituting revolving credit facilities, the Revolving
Facility Commitments of the Revolving Facility Lenders (and, if applicable, the
commitments under any existing Refinancing Revolving Facilities) being
refinanced shall be automatically and permanently reduced on a ratable basis by
an amount equal to 100% of the commitments under such revolving credit
facilities and each Revolving Facility Borrowing (and, if applicable, each
borrowing under any existing Refinancing Revolving Facilities), including any
deemed borrowings made pursuant to Sections 2.04 and 2.05 and participations in
Swing Line Loans and Letters of Credit pursuant to Sections 2.04 and 2.05 shall
be allocated pro rata among the Revolving Facility and each Refinancing
Revolving Facility.

(c) The Borrower may at any time terminate, or from time to time permanently
reduce, the Revolving Facility Commitments; provided, that (i) each reduction of
the Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (or, if less, the entire
remaining amount of the Revolving Facility Commitments), (ii) the Borrower shall
not terminate or reduce the Revolving Facility Commitments if, after giving
effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments and (iii) to the extent
practicable, each partial reduction in the Letter of Credit Sublimit shall be
allocated ratably among the L/C Issuers in accordance with their respective
Letter of Credit Commitments.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or permanently reduce the Revolving Facility Commitments under
paragraph (c) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements
related to the incurrence of indebtedness or the consummation of a transaction
constituting a Change in Control, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

Section 2.09 Agreement to Repay Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.10. Each of the Borrower and
the Designated Borrower, as applicable, hereby unconditionally promise to pay
(i) to the Administrative Agent for the account of each Revolving Facility
Lender the then unpaid

 

- 88 -



--------------------------------------------------------------------------------

principal amount of their respective Borrowings of each Revolving Facility Loan
of such Lender on the Revolving Facility Maturity Date and (ii) to the Swing
Line Lender the then unpaid principal amount of their respective Borrowings of
each Swing Line Loan on the earlier to occur of (x) the date that is ten
Business Days after such Swing Line Loan is made and (y) the Revolving Facility
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower and the Designated
Borrower, as applicable, to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower and the Designated Borrower, as applicable, to each Lender hereunder
and (iii) any amount received by the Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower and the
Designated Borrower, as applicable, to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a Note payable to the order of such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) in a form approved by
the Administrative Agent and reasonably acceptable to the Borrower. Thereafter,
the Loans evidenced by such Note and interest thereon shall at all times
(including after assignment pursuant to Section 11.06) be represented by one or
more Notes in such form payable to the order of the payee named therein (or, if
such Note is a registered note, to such payee and its registered assigns).

Section 2.10 Repayment of Term Loans.

(a) Subject to the other paragraphs of this Section,

(i) the Borrower shall repay Term A-1 Borrowings on each date set forth below in
the aggregate principal amount set forth opposite such date (each such date
being referred to as a “Term A-1 Loan Installment Date”) (if any such date is
not a Business Day, then the applicable Term A-1 Loan Installment Date shall be
deemed to be the immediately preceding Business Day):

 

Date

   Amount of Term A-1
Borrowings to Be Repaid  

September 26, 2014

   $ 1,375,000   

 

- 89 -



--------------------------------------------------------------------------------

Date

   Amount of Term A-1
Borrowings to Be Repaid  

December 26, 2014

   $ 1,375,000   

March 26, 2015

   $ 1,375,000   

June 26, 2015

   $ 1,375,000   

September 26, 2015

   $ 1,375,000   

December 26, 2015

   $ 1,375,000   

March 26, 2016

   $ 1,375,000   

June 26, 2016

   $ 1,375,000   

September 26, 2016

   $ 1,375,000   

December 26, 2016

   $ 1,375,000   

March 26, 2017

   $ 1,375,000   

June 26, 2017

   $ 1,375,000   

September 26, 2017

   $ 2,062,500   

December 26, 2017

   $ 2,062,500   

March 26, 2018

   $ 2,062,500   

June 26, 2018

   $ 2,062,500   

September 26, 2018

   $ 2,062,500   

December 26, 2018

   $ 2,062,500   

March 26, 2019

   $ 2,062,500   

June 26, 2019

   $ 2,062,500   

Term A-1 Facility Maturity Date

    
  Remaining Principal
Amount   
  

(ii) the Borrower shall repay Term A-2 Borrowings on each date set forth below
in the aggregate principal amount set forth opposite such date (each such date
being referred to as a “Term A-2 Loan Installment Date”) (if any such date is
not a Business Day, then the applicable Term A-2 Loan Installment Date shall be
deemed to be the immediately preceding Business Day):

 

Date

   Amount of Term A-2
Borrowings to Be Repaid  

September 26, 2014

   $ 725,000   

December 26, 2014

   $ 725,000   

March 26, 2015

   $ 725,000   

June 26, 2015

   $ 725,000   

September 26, 2015

   $ 725,000   

December 26, 2015

   $ 725,000   

March 26, 2016

   $ 725,000   

June 26, 2016

   $ 725,000   

September 26, 2016

   $ 725,000   

December 26, 2016

   $ 725,000   

March 26, 2017

   $ 725,000   

June 26, 2017

   $ 725,000   

September 26, 2017

   $ 725,000   

 

- 90 -



--------------------------------------------------------------------------------

Date

   Amount of Term A-2
Borrowings to Be Repaid  

December 26, 2017

   $ 725,000   

March 26, 2018

   $ 725,000   

June 26, 2018

   $ 725,000   

September 26, 2018

   $ 725,000   

December 26, 2018

   $ 725,000   

March 26, 2019

   $ 725,000   

June 26, 2019

   $ 725,000   

September 26, 2019

   $ 725,000   

December 26, 2019

   $ 725,000   

March 26, 2020

   $ 725,000   

June 26, 2020

   $ 725,000   

September 26, 2020

   $ 725,000   

December 26, 2020

   $ 725,000   

March 26, 2021

   $ 725,000   

June 26, 2021

   $ 725,000   

Term A-2 Facility Maturity Date

    
  Remaining Principal
Amount   
  

(iii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “Incremental Term Loan Installment Date”);

(iv) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date; and

(v) to the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

(b) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) shall be applied to the Loans
subject to the applicable Refinancing, with the application thereof to any
applicable Term Loans reducing in direct order the remaining installments
thereof in forward order of maturity.

(ii) all Net Proceeds pursuant to Section 2.11(c) shall be applied to the Term
Loans pro rata among the Term Facilities, with the application thereof reducing
in direct order the remaining installments thereof in forward order of maturity.

(iii) any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied as the Borrower may direct.

 

- 91 -



--------------------------------------------------------------------------------

(iv) any Discounted Voluntary Prepayments of the Term Loans pursuant to
Section 2.11(f) shall be applied to reduce in inverse order the remaining
installments thereof in reverse of maturity.

(c)

(i) Any mandatory prepayment of Term Loans pursuant to Section 2.11(c) shall be
applied so that the aggregate amount of such prepayment is allocated among the
Term A-1 Loans, Term A-2 Loans and Other Term Loans, if any, pro rata based on
the aggregate principal amount of outstanding Term A-1 Loans, Term A-2 Loans and
Other Term Loans, if any (unless, with respect to Other Term Loans, the
Incremental Assumption Agreement relating thereto does not so require),
irrespective of whether such outstanding Term Loans are Base Rate Loans or
Eurodollar Rate Loans. Notwithstanding the foregoing, if no Lenders exercise the
right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.11(e), then, with respect to such mandatory prepayment, prior to the
repayment of any Term Loan, the Borrower may select the Term Borrowing or Term
Borrowings to be repaid and shall notify the Administrative Agent by telephone
(confirmed by facsimile) of such selection not later than 1:00 p.m., Local Time,
(i) in the case of a Base Rate Borrowing, one Business Day before the scheduled
date of such repayment and (ii) in the case of a Eurodollar Rate Borrowing,
three Business Days before the scheduled date of such repayment. Each repayment
of a Term Borrowing shall be applied ratably to the Term Loans included in the
repaid Term Borrowing. Repayments of Eurodollar Rate Borrowings shall be
accompanied by accrued interest on the amount repaid, together with any
additional amounts required pursuant to Section 3.05.

(ii) Prior to any repayment of any Revolving Facility Loans, the Borrower shall
select the Revolving Facility Borrowing or Revolving Facility Borrowings to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
facsimile) of such selection not later than 1:00 p.m., Local Time, (i) in the
case of a Base Rate Borrowing, one Business Day before the scheduled date of
such repayment and (ii) in the case of a Eurodollar Rate Borrowing, three
Business Days before the scheduled date of such repayment. Each repayment of a
Revolving Facility Borrowing shall be applied to the Revolving Facility Loans
included in the repaid Borrowing such that each Revolving Facility Lender
receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposures of the Revolving Facility Lenders at the
time of such repayment). Notwithstanding anything to the contrary in the
immediately preceding sentence, prior to any repayment of a Swing Line Loan
hereunder, the Borrower shall select the Swing Line Borrowing or Swing Line
Borrowings to be repaid and shall notify the Administrative Agent by telephone
(confirmed by facsimile) of such selection not later than 1:00 p.m., Local Time,
on the scheduled date of such repayment. Repayments of Eurodollar Rate
Borrowings shall be accompanied by accrued interest on the amount repaid,
together with any additional amounts required pursuant to Section 3.05.

 

- 92 -



--------------------------------------------------------------------------------

Section 2.11 Prepayment of Loans.

(a) The Borrower or the Designated Borrower, as applicable, shall have the right
at any time and from time to time to prepay any Loan in whole or in part,
without premium or penalty (but subject to Section 3.05), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in accordance with the below, which notice shall be irrevocable
except to the extent conditioned on a refinancing of all or any portion of the
Facilities or the consummation of a transaction constituting a Change in
Control. Each prepayment made pursuant to this Section 2.11(a) shall be made
upon notice to the Administrative Agent, which may be given by telephone (and if
in writing shall be appropriately signed by a Responsible Officer of the
Borrower or the Designated Borrower, as applicable), which notice must be
received by the Administrative Agent not later than 1:00 p.m. local Time
(x) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (y) on the date of prepayment of Base Rate Loans. Each such notice shall
specify the date and amount of such prepayment, the applicable Facility and
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. Each telephonic notice by the Borrower or
the Designated Borrower, as applicable, pursuant to this Section 2.11(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
prepayment notice, appropriately completed and signed by a Responsible Officer
of the Borrower or the Designated Borrower, as applicable. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s percentage (carried out to the ninth decimal place) of the applicable
Facility). If such notice is given by the Borrower or the Designated Borrower,
as applicable, the Borrower or the Designated Borrower, as applicable, shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan under this Section 2.11 shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

(b) The Borrower or the Designated Borrower, as applicable, shall apply all Net
Proceeds of any Refinancing Debt promptly upon receipt thereof to prepay Loans
in accordance with paragraphs (b) and (c) of Section 2.10.

(c) The Borrower shall apply all Net Proceeds (other than Net Proceeds of any
Refinancing Debt) promptly upon receipt thereof to prepay Term Loans in
accordance with paragraphs (b) and (c) of Section 2.10.

(d) Within two Business Days of the Delayed Draw Term A-1 Loan Funding Date, the
Borrower shall apply the proceeds of the Delayed Draw Term A-1 Loan to repay in
full of the Initial Revolver Draw.

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans pursuant to Section 2.11(c), not less than three
Business Days prior to the date (the “Required Prepayment Date”) on which the
Borrower elects (or is otherwise required) to make such Waivable Mandatory
Prepayment, the Borrower shall notify the Administrative Agent of the amount of
such prepayment, and the Administrative Agent will

 

- 93 -



--------------------------------------------------------------------------------

promptly thereafter notify each Lender holding an outstanding Term Loan of the
amount of such Lender’s pro rata share of such Waivable Mandatory Prepayment and
of such Lender’s option to refuse such amount. Each such Lender may exercise
such option by giving written notice to the Administrative Agent of its election
to do so on or before the second Business Day prior to the Required Prepayment
Date (it being understood that any Lender which does not notify the
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, (i) the Borrower shall pay to Administrative Agent the amount
of the Waivable Mandatory Prepayment equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
such option (each, a “Declining Lender”), which shall be applied to prepay the
Term Loans of such Declining Lenders (which prepayment shall be applied to the
scheduled Installments of principal of the Term Loans in accordance with
Section 2.10(b) and (c)), and (ii) an amount equal to that portion of the
Waivable Mandatory Prepayment otherwise payable to those Lenders that have
elected to exercise such option, shall be retained by the Borrower.

(f) (i) Notwithstanding anything to the contrary in Section 2.11(a), 2.14(c) or
3.04, the Borrower shall have the right at any time and from time to time to
prepay Term Loans to the Term Lenders at a discount to the par value of such
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
pursuant to the procedures described in this Section 2.11(f), provided that
(A) Discounted Voluntary Prepayments may only be made using Available Cash, and
(B) the Borrower shall deliver to the Administrative Agent a certificate of the
Chief Financial Officer of the Borrower stating (1) that no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) that each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.11(f) has been satisfied and (3) the aggregate principal amount of
Term A-1 Loans and Term A-2 Loans, as applicable, so prepaid pursuant to such
Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit J hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term A-1 Loans and/or Term
A-2 Loans in an aggregate principal amount specified therein by the Borrower
(each, a “Proposed Discounted Prepayment Amount”), at a discount to the par
value of such Term Loans as specified below. The Proposed Discounted Prepayment
Amount of Term A-1 Loans or Term A-2 Loans, as applicable, shall not be less
than $5,000,000. The Discounted Prepayment Option Notice shall further specify
with respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount for Term A-1 Loans and/or Term A-2 Loans, as
applicable, (B) a discount range (which may be a single percentage) selected by
the Borrower with respect to such proposed Discounted Voluntary Prepayment equal
to a percentage of par of the principal amount of Term A-1 Loans and/or Term A-2
Loans, as applicable (the “Discount Range”), (C) the source of proceeds to be
used to make such Discounted Voluntary Prepayment and (D) the date by which
Lenders are required to indicate their election to participate in such proposed

 

- 94 -



--------------------------------------------------------------------------------

Discounted Voluntary Prepayment which shall be at least five Business Days
following the date of the Discounted Prepayment Option Notice (the “Acceptance
Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each Lender holding Term Loans of the applicable
Facility thereof. On or prior to the Acceptance Date, each such Lender may
specify by written notice substantially in the form of Exhibit K hereto (each, a
“Lender Participation Notice”) to the Administrative Agent (A) a maximum
discount to par (the “Acceptable Discount”) within the Discount Range (for
example, a Lender specifying a discount to par of 20% would accept a purchase
price of 80% of the par value of the Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for Term A-1 Loans and/or Term
A-2 Loans, as applicable (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Borrower if the Borrower has
selected a single percentage pursuant to Section 2.11(f)(ii)) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrower can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the highest Acceptable Discount); provided, however, that in
the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Voluntary Discounted Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Loans whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount, provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount,

 

- 95 -



--------------------------------------------------------------------------------

such amounts in each case calculated by applying the Applicable Discount, the
Borrower shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (except as set forth in Section 3.05), upon irrevocable notice
substantially in the form of Exhibit L hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 1:00
P.M. Local time, three Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Discounted Voluntary Prepayment Notice is given, the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to procedures (including as to timing,
rounding, minimum amounts, Type and Interest Periods and calculation of
Applicable Discount in accordance with Section 2.11(f)(iii) above) established
by the Administrative Agent in consultation with the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

(g) In the event and on such occasion that the total Revolving Facility Credit
Exposure exceeds the total Revolving Facility Commitments, the Borrower and the
Designated Borrower, as applicable, shall immediately prepay Revolving Facility
Borrowings or Swing Line Borrowings (or, if no such Borrowings are outstanding,
deposit Cash Collateral pursuant to Section 2.16) in an aggregate amount equal
to such excess.

(h) In the event and on such occasion that the Swing Line Loans exceed the Swing
Line Loan Sublimit or the total Revolving Facility Commitments, the Borrower and
the Designated Borrower, as applicable, shall immediately prepay Swing Line
Borrowings in an aggregate amount equal to such excess.

(i) In the event and on such occasion that the L/C Obligations exceed the Letter
of Credit Sublimit or the total Revolving Facility Commitments, the Borrower and
the Designated Borrower, as applicable, shall immediately deposit Cash
Collateral pursuant to Section 2.16 in an amount equal to such excess.

 

- 96 -



--------------------------------------------------------------------------------

Section 2.12 Fees.

(a) The Borrower shall pay to the Administrative Agent for the account of each
Revolving Facility Lender (other than Defaulting Lenders), in accordance with
each such Lender’s Revolving Facility Percentage, a commitment fee (the
“Commitment Fee”) equal to the applicable Commitment Fee Rate multiplied by the
actual daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Facility Loans and (ii) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.17. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the aggregate Revolving Facility
Commitments for purposes of determining the Commitment Fee. The Commitment Fee
shall accrue at all times from the Closing Date through the last day of the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The Commitment Fee shall be calculated
quarterly in arrears.

(b) The Borrower and the Designated Borrower, as applicable, from time to time
agree to pay such Letter of Credit Fees and L/C Issuer Fees as specified in
Section 2.05.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, amended and restated, supplemented or otherwise modified from time to
time, at the times specified therein (the “Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as applicable, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13 Interest.

(a) The Loans comprising each Base Rate Borrowing (including each Swing Line
Loan) shall bear interest at a rate per annum equal to the sum of (i) the Base
Rate plus (ii) the Applicable Margin.

(b) The Loans comprising each Eurodollar Rate Borrowing shall bear interest for
each Interest Period applicable thereto at a rate per annum equal to the sum of
(i) the Adjusted Eurodollar Rate for such Interest Period plus (ii) the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower or the Designated Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate (the “Default Rate”) per annum equal to (i) in the case of
overdue principal of any Loan, 2.0% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section 2.13 or (ii) in the
case of any other amount, 2.0% plus the rate applicable to Base Rate Loans as
provided in paragraph (a) of this Section; provided, that this paragraph
(c) shall not apply to any Event of

 

- 97 -



--------------------------------------------------------------------------------

Default that has been waived by the Lenders pursuant to Section 11.01 (other
than an Event of Default described in Sections 8.01(h) or (i)).

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) with respect to Revolving Facility
Loans and Swing Line Loans, upon termination of the Revolving Facility
Commitments and (iii) with respect to Term Loans, on the applicable Term
Facility Maturity Date; provided, that (i) interest accrued pursuant to
paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of a
Revolving Facility Loan that is a Base Rate Loan or a Swing Line Loan prior to
the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Rate Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
(except that interest computed by reference to the Base Rate (including Base
Rate Loans determined by reference to the Adjusted Eurodollar Rate) shall be
computed on the basis of a year of 365 days (or 366 days in a leap year)), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Base Rate, Adjusted
Eurodollar Rate or Eurodollar Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Set offs.

(a) Unless otherwise specified, each of the Borrower and the Designated Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of L/C Obligations, or of amounts
payable under Section 3.01, 3.04 or 3.05, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower and the Designated Borrower, as applicable, by the
Administrative Agent, except payments to be made directly to an L/C Issuer or
the Swing Line Lender as expressly provided herein and except that payments
pursuant to Sections 3.01, 3.04, 3.05 and 11.04 shall be made directly to the
persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under the Loan Documents shall be made in Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

- 98 -



--------------------------------------------------------------------------------

(b) Subject (after the exercise of remedies provided for in Section 8.01) to
Section 8.03, if at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower or the Designated Borrower, as
applicable, to pay fully all amounts of principal, unreimbursed L/C Obligations,
interest and fees then due from the Borrower or the Designated Borrower, as
applicable, hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrower or the Designated Borrower, as
applicable, hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (ii) second,
towards payment of principal of Swing Line Loans and unreimbursed L/C
Obligations then due from the Borrower or the Designated Borrower, as
applicable, hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed L/C Obligations then due to such
parties and (iii) third, towards payment of principal of Loans (other than Swing
Line Loans and unreimbursed L/C Obligations) then due from the Borrower or the
Designated Borrower, as applicable, hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (i) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (x) the amount of such
Obligations due and payable to such Lender at such time to (y) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time or (ii) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (x) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (y) the aggregate
amount of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payment on account
of the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time, then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value), as applicable to such Lender,
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other applicable Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the applicable Lenders ratably in accordance with the aggregate amount of
Obligations then due and payable to the applicable Lenders or owing (but not due
and payable) to the applicable Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to any Discounted
Voluntary Prepayment under Section 2.11(f) or to any other payment made by or on
behalf of the Borrower pursuant to and in accordance with the

 

- 99 -



--------------------------------------------------------------------------------

express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.16 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower unless, in the
case of an assignment of Loans to the Borrower, such assignment is made in
accordance with Section 11.06 hereof.

Each of the Borrower and the Designated Borrower consents to the foregoing
Section 2.14(c) and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against any Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuers hereunder that the Borrower or the
Designated Borrower, as applicable, will not make such payment, the
Administrative Agent may assume that the Borrower or the Designated Borrower, as
applicable, has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
L/C Issuers, as the case may be, the amount due. In such event, if the Borrower
or the Designated Borrower, as applicable, has not in fact made such payment,
then each of the Appropriate Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon Local Time on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower or the Designated Borrower, as applicable, a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower or the Designated Borrower, as applicable,
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower or the Designated Borrower, as applicable, to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus

 

- 100 -



--------------------------------------------------------------------------------

any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, or the Designated Borrower, as applicable,
the interest rate applicable to Base Rate Loans. If the Borrower or the
Designated Borrower, as applicable, and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower or the Designated
Borrower, as applicable, the amount of such interest paid by the Borrower or the
Designated Borrower, as applicable, for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower or the Designated Borrower, as applicable, shall be
without prejudice to any claim the Borrower or the Designated Borrower, as
applicable, may have against a Lender that shall have failed to make such
payment to the Administrative Agent. A notice of the Administrative Agent to any
Lender or the Borrower or the Designated Borrower, as applicable, with respect
to any amount owing under this clause (e) shall be conclusive, absent manifest
error.

Section 2.15 Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and, with the consent of the
Administrative Agent (not to be unreasonably withheld or delayed), Incremental
Revolving Facility Commitments, in an aggregate amount not to exceed the
Incremental Amount from one or more Incremental Lenders (which may include any
existing Lender) willing to provide such Incremental Loans in their own
discretion. Such notice shall set forth (i) the amount of the Incremental
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $25,000,000 or equal to the then-remaining Incremental
Amount), (ii) the date on which such Incremental Commitments are requested to
become effective (the “Increased Amount Date”), (iii) in the case of any
Incremental Term Commitment, whether such Incremental Term Loan Commitments are
to be Term A-1 Loan Commitments, Term A-2 Loan Commitments or commitments to
make term loans with pricing and/or other terms different from the Term A-1
Loans and the Term A-2 Loans (“Other Term Loans”) and (iv) in the case of any
Incremental Revolving Facility Commitment, whether such Incremental Revolving
Facility Commitments are to be additional Revolving Facility Commitments or
commitments to make revolving loans with pricing and/or other terms different
from the Revolving Facility Loans (“Other Revolving Loans”).

(b) The Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Commitment of such Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental
Loans; provided, that

(i) the final maturity date of any Other Term Loans shall be no earlier than the
Term A-2 Facility Maturity Date;

(ii) the final maturity date of any Other Revolving Loans shall be no earlier
than the Revolving Facility Maturity Date;

 

- 101 -



--------------------------------------------------------------------------------

(iii) the weighted average life to maturity of any Other Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term A-2
Loans;

(iv) Holdings and the Borrower shall use their commercially reasonable efforts
to increase the face amount of the Title Policies with respect to the Jesup
Facility to an amount that is at least equal to the aggregate amount of all
Loans and unused Commitments under the Facilities, under all secured Refinancing
Debt (without duplication of amounts under the Facilities), and under all
Incremental Facilities then outstanding or requested, provided that (A) in no
event shall the aggregate face amount of the Title Policies exceed
$1,250,000,000, and (B) the Administrative Agent may, from time to time, and
without any requirement for Lender consent, waive such requirement to increase
the amount of such title insurance;

(v) the Leverage Ratio Toggle Test (tested only on the date of the initial
incurrence of the applicable Incremental Facility) shall be satisfied on a Pro
Forma Basis (giving effect to the assumptions referred to in the last paragraph
of the definition of “Incremental Amount”), provided that to the extent the
proceeds of any Incremental Facility are being used to finance a Permitted
Business Acquisition or a Material Investment permitted hereunder, compliance
with the Leverage Ratio Toggle Test shall be calculated on a Pro Forma Basis at
the time that the definitive documentation for such Permitted Business
Acquisition or Material Investment is executed;

(vi) the all-in yield (including interest rate margins, any interest rate
floors, original issue discount and upfront fees (based on a four-year average
life to maturity), but excluding arrangement, structuring, underwriting and
other similar fees paid or payable to the arranger of such Incremental
Facilities or its affiliates) applicable to any Incremental Term Facility
incurred within 12 months after the Closing Date will not be more than 0.50%
higher than the corresponding all-in yield (determined on the same basis)
applicable to the Term A-2 Facility, unless the Applicable Margin with respect
to the Term A-2 Facility is increased by an amount equal to the difference
between the all-in yield with respect to such Incremental Term Facility and the
all-in yield on the Term A-2 Facility minus 0.50% and the Applicable Margin with
respect to the Term A-1 Facility is increased by an amount equal to the amount
of any increase in the interest rate margin for the Term A-2 Facility; provided,
that this clause (b)(vi) shall not apply if the applicable Incremental Term
Facility ranks junior in right of security to the other Facilities or is
initially unsecured, in each case, as provided in clause (viii) below,

(vii) the all-in yield (including interest rate margins, any interest rate
floors and upfront fees (based on a four-year average life to maturity), but
excluding arrangement, structuring, underwriting and other similar fees paid or
payable to the arranger of such Incremental Facilities or its affiliates)
applicable to any Incremental Revolving Facility incurred at any time after the
Closing Date

 

- 102 -



--------------------------------------------------------------------------------

and taking the form of a new tranche of revolving credit facilities will not be
more than 0.50% higher than the corresponding all-in yield (determined on the
same basis) applicable to the Revolving Facility, unless the Applicable Margin
with respect to the Revolving Facility is increased by an amount equal to the
difference between the all-in yield with respect to such Incremental Revolving
Facility and the all-in yield on the Revolving Facility minus 0.50%;

(viii) Incremental Term Facilities may rank pari passu in right of security
with, or junior in right of security to, the other Facilities (but shall in any
case be secured (and, in the case of any Incremental Term Facilities ranking
junior in right of security to the other Facilities, shall be subject to
customary intercreditor terms to be reasonably acceptable to the Administrative
Agent and the Borrower), except during a Collateral Suspension Period, when
Incremental Term Facilities shall be unsecured and shall be subject to
substantially the same provisions with respect to a Collateral Reinstatement
Event as the Facilities, in which case, such applicable Incremental Term
Facility will be established as a separate facility from the then existing Term
Loans; and

(ix) the other terms and documentation in respect of any Incremental Facility
(including, without limitation, as to pricing, amortization, final maturity
date, participation in mandatory prepayments and ranking as to security), to the
extent not consistent with the Facilities, shall be as agreed between the
Borrower and the Lenders providing such Incremental Facility (but in any case
subject to the specific limitations and requirements set forth above).

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Commitments evidenced thereby as provided for in Section 11.01.
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto, it being understood that such Incremental
Assumption Agreement may, without the consent of any Lender (other than the
applicable Incremental Lenders), effect such amendments to this Agreement or any
other Loan Document as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.15.

(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.15 unless (i) on the date of such effectiveness,
the condition set forth in paragraph (b) of Section 5.05 shall be satisfied or
waived and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the Borrower,
(ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 5.02 and such additional customary documents and
filings as the Administrative Agent may reasonably require to assure that the
Incremental Loans are secured by the Collateral ratably with (or, to the extent
agreed by the applicable Incremental Lenders in the applicable Incremental

 

- 103 -



--------------------------------------------------------------------------------

Assumption Agreement in accordance with clause (b)(viii) above, junior to) the
existing Loans; and (iii) no Default or Event of Default shall have occurred and
be continuing or would result therefrom; provided, to the extent the proceeds of
any Incremental Facility are being used to finance a Permitted Business
Acquisition or a Material Investment permitted hereunder, (x) the absence of the
existence of any Default or Event of Default (other than an Event of Default
under Section 8.01(b), (c), (h) or (i)) shall not be a condition to the
incurrence of such Incremental Facility and (y) the foregoing clause (i) shall
be limited, to the extent agreed with the Incremental Lender(s) providing such
Incremental Facility, to customary “specified representations” and those
representations of the seller or the target company (as applicable) included in
the acquisition agreement related to such Permitted Business Acquisition that
are material to the interests of the Lenders and only to the extent that
Holdings or its applicable Subsidiary has the right to terminate its obligations
under such acquisition agreement as a result of a breach of such
representations.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Loans (other than Other Term Loans and Other Revolving Loans) in the
form of additional Term A-1 Loans, Term A-2 Loans or Revolving Facility Loans,
as the case may be, when originally made, are included in each Borrowing of
outstanding Term A-1 Loans, Term A-2 Loans or Revolving Facility Loans, as
applicable, on a pro rata basis. The Borrower agrees that Section 3.05 shall
apply to any conversion of Eurodollar Rate Loans to Base Rate Loans reasonably
required by the Administrative Agent to effect the foregoing.

(e) Incremental Notes.

(i) The Borrower may from time to time, upon notice to the Administrative Agent,
specifying in reasonable detail the proposed terms thereof, issue one or more
series of secured notes ranking pari passu in right of security with, or junior
in right of security with, the Facilities (such notes, collectively,
“Incremental Notes”) in an aggregate amount not to exceed the Incremental Amount
(at the time of issuance); provided, that any such issuance of Incremental Notes
shall be in a minimum amount of the lesser of (x) $25,000,000 and (y) the entire
amount that may then be requested under this Section 2.15(e); and provided,
further, that any Incremental Notes issued during a Collateral Suspension Period
shall be unsecured and, if initially secured, shall be subject to substantially
the same provisions with respect to a Collateral Reinstatement Event as the
Facilities.

(ii) As a condition precedent to the effectiveness of any Incremental Notes
pursuant to this Section 2.15(e), (A) the Borrower shall deliver to the
Administrative Agent a certificate dated as of the date of issuance of the
Incremental Notes signed by a Responsible Officer of the Borrower, certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
the effectiveness of such Incremental Notes, and certifying that the conditions
precedent set forth in the following clauses (B) through (F) have been
satisfied, (B) such Incremental Notes shall not be guaranteed by any person that
is not a Guarantor, (C) such Incremental Notes will be secured only by the
Collateral and,

 

- 104 -



--------------------------------------------------------------------------------

if initially secured, shall be subject to an intercreditor agreement on
customary intercreditor terms to be reasonably acceptable to the Administrative
Agent and the Borrower, (D) such Incremental Notes shall have a final maturity
no earlier than 91 days after the Latest Maturity Date, (E) the weighted average
life to maturity of such Incremental Notes shall not be shorter than the
remaining weighted average life to maturity of any outstanding Term A-2 Loans at
the time of the issuance of the Incremental Notes, and (F) such Incremental
Notes shall not be subject to any mandatory redemption or prepayment provisions
or rights (except (1) customary asset sale, recovery event and change of control
provisions or (2) to the extent any such mandatory redemption or prepayment is
required to be applied pro rata to the Term Loans and other Indebtedness that is
secured on a pari passu basis with the Obligations).

(iii) The Lenders hereby authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to secure any Incremental Notes with the Collateral
and/or to make such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the issuance of such Incremental Notes, in each case on terms
consistent with this Section 2.15(e).

Section 2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower or the
Designated Borrower, as applicable, shall be required to provide Cash Collateral
pursuant to Section 8.01, or (iv) there shall exist a Defaulting Lender, the
Borrower or the Designated Borrower, as applicable, shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to
clause (iv) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Cash Collateralization Following Certain Events. If and when the Borrower or
Designated Borrower, as applicable, pursuant to Section 2.16(a), or to the
extent provided by any Defaulting Lender, such Defaulting Lender, is required to
provide Cash Collateral, the Borrower or Designated Borrower or such Defaulting
Lender, as applicable, shall deposit Cash Collateral in a Controlled Account
with or at the direction of the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Revolving Facility Lenders. Each deposit of
Cash Collateral (x) made pursuant to this Section 2.16(b) or (y) made by the
Administrative Agent pursuant to Section 2.17(a)(ii), in each case, shall be
held by the Collateral Agent as collateral for the payment and performance of
the obligations of the Borrower or Designated Borrower, as applicable, under
this Agreement. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Controlled Account and the
Borrower or Designated Borrower or such Defaulting Lender, as applicable,

 

- 105 -



--------------------------------------------------------------------------------

hereby grants the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in such account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Collateral Agent and at the risk and expense of the
Borrower or Designated Borrower or such Defaulting Lender, as applicable, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
person other than the Collateral Agent or an L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower or the Designated Borrower or such Defaulting
Lender, as applicable, will, promptly upon demand by the Administrative Agent,
pay or provide to the Collateral Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.04, 2.05, 2.17 or Section 8.01 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees,
indemnity payments or other amounts received by the Administrative Agent

 

- 106 -



--------------------------------------------------------------------------------

for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.09 shall be
applied at such time or times as may be determined by the Administrative Agent
and the Borrower as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.16; fourth, as the Borrower may request, to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro-rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize each L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.16;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.05 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro-rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

 

- 107 -



--------------------------------------------------------------------------------

(A) No Defaulting Lender shall be entitled to receive fees payable under
Sections 2.12(a) for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.12(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the applicable L/C Issuers and Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuers’ or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Revolving Facility Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Facility Percentages (calculated
without regard to such Defaulting Lender’s Revolving Facility Commitment) but
only to the extent that (x) the conditions set forth in Section 5.05 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s respective Revolving Facility Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Repayment of Swing Line Loans, Cash Collateral. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash

 

- 108 -



--------------------------------------------------------------------------------

Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Swing Line Lender and each L/C Issuer, each in their sole discretion, agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro-rata basis by the
Lenders in accordance with their percentages (carried out to the ninth decimal
place) of the applicable Facility, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.18 Refinancing Debt. The Borrower or the Designated Borrower, as
applicable, may, from time to time, refinance Term Loans under the Term A-1
Facility or the Term A-2 Facility or replace commitments under the Revolving
Facility, in whole or part, with one or more new term loan facilities (each, a
“Refinancing Term Facility”) or new revolving credit facilities (each, a
“Refinancing Revolving Facility” and together with the Refinancing Term
Facilities, the “Refinancing Facilities”), respectively, under this Agreement
with the consent of the Borrower or the Designated Borrower, as applicable, and
the institutions providing such Refinancing Term Facility or Refinancing
Revolving Facility (and with respect to any Refinancing Revolving Facility,
subject to the consent of the Administrative Agent as to the selection of
lenders thereunder, to the extent that the consent of the Administrative Agent
would be required under Section 11.06 for any assignment of Revolving Facility
Commitments if such lender were a prospective assignee under the Revolving
Facility), in each case, pursuant to a Refinancing Amendment or with one or more
additional series of senior unsecured notes or senior or junior secured notes
that will be secured by the Collateral (any such notes, “Refinancing Notes”, and
the Indebtedness in respect of any Refinancing Facilities or Refinancing Notes,
“Refinancing Debt”); provided that:

(i) any Refinancing Term Facility or Refinancing Notes do not mature prior to
the maturity date of, or have a shorter weighted average life to maturity than
the then-remaining weighted average life to maturity of, or, with respect to
notes, have mandatory prepayment provisions (other than related to customary
asset sale, recovery event and change of control offers) that could result in
pre-payments of such Refinancing Notes prior to, the applicable Term Loans being
refinanced;

 

- 109 -



--------------------------------------------------------------------------------

(ii) any Refinancing Revolving Facility does not mature (or require commitment
reductions or amortization) prior to the maturity date of the Revolving Facility
Commitments being replaced;

(iii) there shall be no borrowers or guarantors in respect of any Refinancing
Facility or Refinancing Notes that are not Holdings, the Borrower or a
Subsidiary Loan Party;

(iv) the other terms and conditions, taken as a whole, of any such Refinancing
Term Facility, Refinancing Revolving Facility or Refinancing Notes (excluding
pricing (as to which neither Section 2.15(b)(vi) or Section 2.15(b)(vii) nor any
other “most favored nation” clause shall apply), optional prepayment or
redemption terms and, in respect of any Refinancing Revolving Facility, the
amount of any swing line commitment or letter of credit sublimit (it being
understood that in no event shall the amount of any such letter of credit
sublimit be less than the aggregate face amount of outstanding letters of credit
under the facility being refinanced or replaced unless the applicable letter of
credit issuer or issuers shall otherwise agree), but including provisions with
respect to a Collateral Suspension Period and a Collateral Reinstatement Event)
are substantially similar to, or not materially more favorable to the lenders or
investors, as applicable, providing such Refinancing Term Facility, Refinancing
Revolving Facility or Refinancing Notes, as applicable, than, the terms and
conditions, taken as a whole, applicable to the Term A-1 Facility, Term A-2
Facility or Revolving Facility Commitments being refinanced or replaced, as
determined by the Borrower in good faith and except for covenants or other
provisions applicable only to periods after the Latest Maturity Date;

(v) with respect to (1) Refinancing Notes or (2) any Refinancing Facilities
secured by Liens on the Collateral that are junior in right of security to the
Liens on the Collateral securing the Facilities, such agreements or Liens will
be subject to customary intercreditor terms to be reasonably acceptable to the
Administrative Agent and the Borrower;

(vi) any Refinancing Notes or Refinancing Facilities issued or incurred during a
Collateral Suspension Period shall be issued or incurred as unsecured
indebtedness, but may contain a “springing” collateral provision substantially
similar to a Collateral Reinstatement Event; and

(vii) the aggregate principal amount of any Refinancing Facility or Refinancing
Notes shall not be greater than the aggregate principal amount (or committed
amount) of the Term Loans or Revolving Facility Loans and Revolving Facility
Commitments (as applicable) being refinanced or replaced plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and expenses related thereto, and such Term Loans or Revolving Facility
Loans and Revolving Facility Commitments being refinanced or replaced will be
permanently reduced and/or prepaid substantially simultaneously with the
issuance thereof.

 

- 110 -



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, no Refinancing Facility shall become
effective (the “Refinancing Borrowing Date”) under this Section 2.18 (i) unless
on the date of such effectiveness, the conditions set forth in Section 5.05(b)
shall be satisfied or waived and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower and (ii) the Administrative Agent shall have received, to the
extent reasonably requested by the Administrative Agent, customary legal
opinions, board resolutions and other customary closing certificates and
documentation consistent with those delivered on the Closing Date under
Section 5.02.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Debt incurred pursuant
thereto (including the addition of such Refinancing Debt as separate
“Facilities” hereunder and treated in a manner consistent with the Facilities
being refinanced, including for purposes of prepayments and voting). Any
Refinancing Amendment may, without the consent of any person other than the
Borrower or the Designated Borrower, as applicable, and the institutions
providing such Refinancing Debt, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower to effect the provisions of
or consistent with this Section 2.18. The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower or Designated Borrower, as applicable, as may
be necessary in order to establish new tranches of Refinancing Debt and to make
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower or Designated Borrower, as
applicable, in connection with the establishment of such new tranches of
Refinancing Debt, in each case on terms consistent with and/or to effect the
provisions of this Section 2.18.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes from any payment, then (A) such

 

- 111 -



--------------------------------------------------------------------------------

Loan Party or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions for
Indemnified Taxes (including deductions for Indemnified Taxes applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Without duplication of any additional amounts paid pursuant to
Section 3.01(a), each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the respective Loan Party by a Lender or an L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.

(ii) Each Lender and an L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability

 

- 112 -



--------------------------------------------------------------------------------

delivered to any Lender or L/C Issuer by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and L/C Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

(d) Evidence of Payments. Upon request by a Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the applicable Loan Party shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the applicable Loan Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender and L/C Issuer that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, each
Lender and L/C Issuer, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or L/C Issuer is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 3.01(e)(ii)(A), (ii)(B), (ii)(C) and (ii)(D) below) shall not be
required if in the Lender’s, L/C Issuer’s or Swing Line Lender’s reasonable
judgment such completion, execution or submission would subject such Lender or
L/C Issuer to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender or L/C Issuer.

(ii) Without limiting the generality of the foregoing:

(A) each Lender or L/C Issuer that is a U.S. Person (or, if such Lender or L/C
Issuer is disregarded as an entity separate from its owner for U.S. Federal tax
purposes, is owned by a U.S. Person) shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender or L/C Issuer becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the

 

- 113 -



--------------------------------------------------------------------------------

Administrative Agent), duly completed and executed originals of IRS Form W-9
certifying that such Lender or L/C Issuer (or such owner, as applicable) is
exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal tax purposes, the person
treated as its owner for U.S. Federal tax purposes) eligible for the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, duly completed and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, duly completed and
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) duly completed and executed originals of IRS Form W-8ECI with respect to
such Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. Federal tax purposes, with respect to the
person treated as its owner for U.S. Federal tax purposes);

(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal tax purposes, the person
treated as its owner for Federal tax purposes) entitled to the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed and executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E, whichever is applicable,; or

 

- 114 -



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender (or, if such Foreign Lender is disregarded as
an entity separate from its owner for U.S. Federal tax purposes, the person
treated as its owner for U.S. Federal tax purposes) is not the beneficial owner
of such payments, duly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, whichever
is applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to any Lender or L/C Issuer under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
L/C Issuer were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or L/C Issuer shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or L/C Issuer has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender or L/C Issuer agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 becomes inaccurate in any

 

- 115 -



--------------------------------------------------------------------------------

respect, it shall promptly (x) update such form or certification or (y) notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(iv) Each Lender, L/C Issuer and Swing Line Lender shall promptly (A) notify the
Borrower, Holdings and the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(B) take such steps as shall not be disadvantageous to it, in the sole judgment
of such Lender or L/C Issuer, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Loan Parties or the Administrative Agent make
any withholding or deduction for Taxes from amounts payable to such Lender or
L/C Issuer.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or an L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or and L/C Issuer. If any Recipient receives
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection (f), in no event will the
Administrative Agent or a Lender or an L/C Issuer be required to pay any amount
to an indemnifying party pursuant to this subsection (f) the payment of which
would place the Administrative Agent or a Lender or an L/C Issuer, as
applicable, in a less favorable net after-Tax position than the Administrative
Agent or a Lender or an L/C Issuer, as applicable, would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph (f) shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Base Rate, or to
determine or charge interest rates based upon the

 

- 116 -



--------------------------------------------------------------------------------

Eurodollar Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Base Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Base Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrower or the Designated
Borrower, as applicable, shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Base Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Base Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Base Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Base Rate. Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Base Rate. Upon any
such prepayment or conversion, the Borrower or the Designated Borrower, as
applicable, shall also pay accrued interest on the amount so prepaid or
converted.

Section 3.03 Inability to Determine Rates. If the Required Lenders advise the
Administrative Agent prior to a Eurodollar Rate Borrowing, or a conversion of a
Base Rate Loan to a Eurodollar Rate Loan or a continuation of a Eurodollar Rate
Loan that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan or (iii) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will as promptly as practicable so notify the Borrower (by
telephone and/or facsimile) and each Lender. Thereafter, (x) any Interest
Election Request that requests the conversion of any Base Rate Loan to a
Eurodollar Rate Loan or the continuation of a Eurodollar Rate Loan shall be
ineffective, (y) if any Borrowing Request requests a Eurodollar Rate Borrowing,
then such Borrowing shall be made as a Base Rate Borrowing and (z) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Base Rate component of the Base Rate, the utilization of the
Eurodollar Base Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon

 

- 117 -



--------------------------------------------------------------------------------

the instruction of the Required Lenders) revokes such notice. Notwithstanding
anything to the contrary contained herein, upon receipt of such notice, the
Borrower may revoke any pending request for a Eurodollar Rate Borrowing,
conversion of a Base Rate Loan to a Eurodollar Rate Loan or a continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Section 3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its applicable Lending Office) (except any reserve requirement which is
reflected in the determination of the Adjusted Eurodollar Rate hereunder) or any
L/C Issuer; or

(ii) impose on any Lender (or its applicable Lending Office) or L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) of making, converting to, continuing
or maintaining any Loan the interest on which is determined by reference to the
Eurodollar Base Rate (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or any L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the Borrower will pay to such Lender or L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or an L/C Issuer determines that any
Change in Law affecting such Lender or an L/C Issuer or its applicable Lending
Office or such Lender’s or an L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or an L/C Issuer’s capital or on the capital of
such Lender’s or an L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company, if
any, could have achieved but for such Change in Law (taking into consideration
such Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or L/C Issuer, as the case may be,
such additional

 

- 118 -



--------------------------------------------------------------------------------

amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delays in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) The foregoing provisions of this Section 3.04 shall not apply with respect
to Taxes, which shall instead be governed by Section 3.01.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower or the Designated
Borrower, as applicable, shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(ii) any failure by the Borrower or the Designated Borrower, as applicable, (for
a reason other than the failure of such Lender to make a Loan) to prepay,
borrow, continue or convert any Loan other than a Base Rate Loan on the date or
in the amount notified by the Borrower or the Designated Borrower, as
applicable, pursuant to this Agreement; or

(iii) any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.14;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

- 119 -



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower or the Designated
Borrower, as applicable, to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Base Rate for such Loan by a matching deposit or, other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any credit
extension hereunder to the Borrower (or the Designated Borrower, as applicable)
through any Lending Office, provided that the exercise of this option shall not
affect the obligation of the Borrower (or the Designated Borrower, as
applicable) to repay such credit extension in accordance with the terms of this
Agreement. If any Lender or L/C Issuer requests compensation under Section 3.04,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender, any L/C Issuer or any Governmental Authority for the
account of any Lender or L/C Issuer pursuant to Section 3.01, or if any event
gives rise to the operation of Section 3.02, such Lender or L/C Issuer shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender or L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) would not subject such Lender or L/C Issuer to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or L/C Issuer, as the case may be, in any material respect. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender or L/C Issuer requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender or L/C Issuer pursuant to Section 3.01 and, in each case,
such Lender or L/C Issuer has declined or is unable to designate a different
lending office in accordance with Section 3.06(a), the Borrower may replace such
Lender or L/C Issuer in accordance with Section 11.14.

Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive repayment of all other Obligations hereunder and resignation of
the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

On (i) the Execution Date, the Borrower, solely with respect to (A) the
representations set forth in Sections 4.01, 4.02, 4.03 and 4.04 (in each case,
as to itself and with respect only to this Agreement) and (B) the
representations set forth in 4.09, 4.10, 4.11, 4.25 and 4.26 (in each case, as
to itself and the Initial Subsidiaries), and (ii) on the date of each Credit
Event (other than the Initial Revolver Draw and the Borrowing of the Delayed
Draw Term A-1

 

- 120 -



--------------------------------------------------------------------------------

Loan, but including the Closing Date), as provided in Section 5.05, each of
Holdings, the Borrower and the Subsidiary Loan Parties (in each case as to
itself and its respective Subsidiaries (it being understood that prior to the
Contribution Date, any reference to Subsidiaries under this Article IV shall be
deemed to be a reference only to the Initial Subsidiaries), represents and
warrants to each of the Lenders that:

Section 4.01 Organization; Powers. Except as set forth on Schedule 4.01, each of
Holdings, the Borrower and each of the Subsidiaries (a) is a partnership,
limited liability company or corporation duly organized, validly existing and in
good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States) under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower and the Designated Borrower, to borrow and otherwise obtain
credit hereunder.

Section 4.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower and each of the Subsidiary Loan Parties of each of the Loan
Documents to which it is a party, and the borrowings hereunder (a) have been
duly authorized by all corporate, stockholder, partnership or limited liability
company action required to be obtained by Holdings, the Borrower and such
Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents (including any partnership, limited liability
company or operating agreements) or by laws of Holdings, the Borrower or any
such Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for Preferred Stock or other material
agreement to which Holdings, the Borrower or any such Subsidiary Loan Party is a
party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for Preferred Stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 4.02(b), would reasonably be expected to
have, individually or in the aggregate a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings, the Borrower
or any such Subsidiary Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens.

Section 4.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general

 

- 121 -



--------------------------------------------------------------------------------

principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

Section 4.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery or performance of
each Loan Document to which Holdings, the Borrower or any other Loan Party is a
party, the perfection or maintenance of the Liens created under the Security
Documents or the exercise by any Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral, except for (a) the
filing of Uniform Commercial Code financing statements (including fixture
filings) and equivalent filings, registrations or other notifications in foreign
jurisdictions, (b) filings with the United States Patent and Trademark Office
and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (f) filings or other actions listed on Schedule 4.04 and any other
filings or registrations required to perfect Liens created by the Security
Documents.

Section 4.05 Financial Statements.

(a) The unaudited pro forma consolidated financial information for Holdings and
its consolidated subsidiaries as at March 31, 2014 (the “Pro Forma Financial
Information”) delivered to the Administrative Agent prior to the Closing Date
has been prepared giving pro forma effect (as if such events had occurred on
such date) to the Transactions. The Pro Forma Financial Information has been
prepared in good faith based on assumptions believed by the Borrower to have
been reasonable as of the date of delivery thereof (it being understood that
such assumptions are based on good faith estimates of certain items and that the
actual amount of such items on the Closing Date is subject to change), and
presents fairly in all material respects on a Pro Forma Basis the estimated
financial position of Holdings and its consolidated subsidiaries as at March 31,
2014, assuming that the Transactions had actually occurred at such date, and
certain results of operations of Holdings and its consolidated subsidiaries for
the twelve-month period ended March 31, 2014, assuming that the Transactions had
actually occurred on the first day of such twelve-month period.

(b) The audited combined balance sheets of Holdings and its consolidated
subsidiaries as at the end of the 2012 and 2013 fiscal years, and the related
audited combined statements of income and comprehensive income, and cash flows
for the years ended December 31, 2011, December 31, 2012 and December 31, 2013,
reported on by and accompanied by a report from Ernst & Young LLP, which have
heretofore been filed with the Form 10, present fairly, in all material
respects, the combined financial position of Holdings and its consolidated
subsidiaries as at December 31, 2012 and December 31, 2013, respectively, and
the results of its operations and its cash flows for each of the three years in
the period ended December 31, 2013.

Section 4.06 No Material Adverse Effect. Since December 31, 2013, there has been
no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

 

- 122 -



--------------------------------------------------------------------------------

Section 4.07 Title to Properties; Possession Under Leases.

(a) Each of Holdings, the Borrower and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b) Each of Holdings, the Borrower and the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 4.07(b), each of the Borrower and each of its
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) As of the Closing Date, none of Holdings, the Borrower or any Subsidiary has
received any notice of any pending or contemplated condemnation proceeding
affecting any material portion of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Closing Date.

(d) As of the Closing Date, no Mortgaged Property is subject to any right of
first refusal, option or other contractual right to sell, assign or otherwise
dispose of such Mortgaged Property or any interest therein, except as permitted
by Section 7.02 or 7.05.

Section 4.08 Subsidiaries.

(a) Schedule 4.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each direct and indirect
subsidiary of Holdings and, as to each such subsidiary, the percentage of each
class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options or other compensatory equity based awards granted to employees or
directors and directors’ qualifying shares) of any nature relating to any Equity
Interests of Holdings or any of its Subsidiaries, except as set forth on
Schedule 4.08(b).

(c) Schedule 4.08(c) sets forth as of the Closing Date a pro forma summary
corporate structure chart, after giving effect to the Pre-Spin Transactions.

Section 4.09 Litigation; Compliance with Laws.

 

- 123 -



--------------------------------------------------------------------------------

(a) There are no actions, suits or proceedings at law or in equity or, to the
knowledge of Holdings, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings, the Borrower or
any of the Subsidiaries or any business, property, or rights of any such person,
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, any Subsidiary or any of their respective
material properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 4.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.10 Federal Reserve Regulations.

(a) None of Holdings, the Borrower or any of the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 4.11 Investment Company Act. None of Holdings, the Borrower, or any of
the Subsidiaries, is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 4.12 Use of Proceeds. (a) The Borrower will use the proceeds of the
Initial Term A-1 Loans and the Term A-2 Loans (i) to pay the TRS Dividend,
(ii) to pay the Transaction Expenses incurred in connection with the Separation
and the Distribution and (iii) for working capital and other general corporate
purposes, (b) after the Closing Date, the Borrower and Holdings will use the
proceeds of Revolving Facility Loans (other than the Initial Revolver Draw) for
working capital and other general corporate purposes (including Permitted
Business Acquisitions), (c) on the Initial Revolver Draw Date, Holdings will use
the proceeds of the Initial Revolver Draw to pay the Rayonier Distribution, and
(d) within two Business Days of the Delayed Draw Term A-1 Loan Funding Date, the
Borrower will use the proceeds of the Delayed Draw Term A-1 Loan to repay the
Initial Revolver Draw.

Section 4.13 Taxes. Except as set forth on Schedule 4.13:

(a) except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings, the Borrower
and the

 

- 124 -



--------------------------------------------------------------------------------

Subsidiaries has filed or caused to be filed all federal, state, local and non
U.S. Tax returns required to have been filed by it and (ii) each such Tax return
is true and correct;

(b) each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a)(i) above and all other Taxes or assessments
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the Closing Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 6.03 or for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

(c) other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there are no claims
being asserted in writing by any Governmental Authority with respect to any
Taxes.

Section 4.14 No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature or industry specific nature) concerning
Holdings, the Borrower, the Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
information was furnished to the Lenders and, if delivered prior to the Closing
Date, as of the Closing Date and did not, taken as a whole, contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not materially misleading in light of the circumstances under which such
statements were made (giving effect to all written supplements and updates
provided thereto prior to the Execution Date).

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that such
Projections are as to future events and are not to be viewed as facts, such
Projections are subject to significant uncertainties and contingencies and the
actual results during the period or periods covered by any such information may
differ significantly from the projected results, and that no assurance can be
given that the projected results will be realized), as of the date such
Projections and estimates were furnished to the Lenders.

Section 4.15 Employee Benefit Plans.

 

- 125 -



--------------------------------------------------------------------------------

(a) Except as set forth in Schedule 4.15 or except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan and, to the knowledge of Holdings or the Borrower, each
Multiemployer Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which Holdings, the Borrower, any of the Subsidiaries
or any ERISA Affiliate was required to file a report with the PBGC, other than
reports that have been filed; (iii) no Plan has any Unfunded Pension Liability
in excess of $5,000,000; (iv) no ERISA Event has occurred or is reasonably
expected to occur; and (v) none of Holdings, Borrower, the Subsidiaries and the
ERISA Affiliates (A) has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated or (B) has
incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any Plan or other employee
pension benefit plan or employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

(c) Within the last five years, no Plan of Holdings, Borrower, the Subsidiaries
or the ERISA Affiliates has been terminated, whether or not in a “standard
termination” as that term is used in Section 404(b)(1) of ERISA, that would
reasonably be expected to result in liability to Holdings, Borrower, the
Subsidiaries or the ERISA Affiliates in excess of $5,000,000, nor has any Plan
of Holdings, Borrower, any Subsidiaries or the ERISA Affiliates (determined at
any time within the past five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (with the meaning of
Section 4001(a)(14) of ERISA) of Holdings, Borrower, any Subsidiaries or the
ERISA Affiliates that has or would reasonably be expected to result in a
Material Adverse Effect.

Section 4.16 Environmental Matters. Except as set forth in Schedule 4.16 or
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice, request
for information, order, complaint or penalty has been received by Holdings or
any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to Holdings or any of its Subsidiaries, (ii) each of
Holdings and its Subsidiaries has all environmental authorizations, permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) to the Borrower’s knowledge, (A) no Hazardous Material is located at, on
or under any Real Property currently owned, operated or leased by Holdings or
any of its Subsidiaries that would reasonably be expected to give rise to any
cost, liability or obligation of Holdings or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by Holdings or any of its Subsidiaries
and

 

- 126 -



--------------------------------------------------------------------------------

transported to or Released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of Holdings or any of
its Subsidiaries under any Environmental Laws and (B) there has been no Release
of any Hazardous Materials at any Real Property, or, during the period Holdings’
or any of its Subsidiaries’ ownership or operation thereof, at any real property
formerly owned, operated or leased by any of them, in violation of any
applicable Environmental Law or that would reasonably be expected to give rise
to any cost, liability or obligation of Holdings or any of its Subsidiaries
under any Environmental Law, (iv) none of Holdings or any of its Subsidiaries is
conducting or funding any investigation, remediation, cleanup, removal, or
remedial or corrective action of or in connection with any Release of Hazardous
Materials, (v) none of the Real Property or any real property formerly owned,
operated or leased by Holdings or any of its Subsidiaries is listed or, to
Holdings’ knowledge, proposed for listing on the National Properties List under
the Comprehensive Environmental Response Compensation and Liability Act or on
the Comprehensive Environmental Response, Compensation and Liability Information
System maintained by the U.S. Environmental Protection Agency, and (vi) there
are no agreements in which Holdings or any of its Subsidiaries has expressly
assumed or undertaken responsibility for any known or reasonably likely
liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.

Section 4.17 Security Documents.

(a) On and after the Closing Date, the Security Agreement is effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Security Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in the Security Agreement (other
than the Intellectual Property (as defined in the Security Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Finance Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person (except
for Permitted Liens).

(b) When the Security Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties thereunder in all domestic
Intellectual Property, in each case prior and superior in right to any other
person (except Permitted Liens), it being understood that subsequent recordings
in the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a lien on registered trademarks and

 

- 127 -



--------------------------------------------------------------------------------

patents, trademark and patent applications and registered copyrights acquired by
the Loan Parties after the Closing Date.

(c) Any Mortgage executed and delivered after the Closing Date pursuant to
Section 6.10 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a valid Lien on all of the Loan Parties’
right, title and interest in and to the Mortgaged Property thereunder and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, the Collateral Agent (for the benefit
of the Secured Parties) shall have a perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Mortgaged Property
and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to any other person, other than with respect to the rights of a person pursuant
to Permitted Liens.

(d) Notwithstanding anything herein (including this Section 4.17) or in any
other Loan Document to the contrary, none of Holdings, the Borrower or any other
Loan Party makes any representation or warranty (x) as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Administrative Agent, the Collateral Agent or
any Lender with respect thereto, under foreign law or (y) under this
Section 4.17 during any Collateral Suspension Period.

Section 4.18 Reserved.

Section 4.19 Solvency.

(a) (i) Giving pro forma effect to the Transactions as of the Closing Date, on
the Closing Date, and (ii) solely for purposes of Section 5.04(b), immediately
after giving effect to the Borrowing of the Delayed Draw Term A-1 Loans on the
Delayed Draw Term A-1 Loan Funding Date, on the Delayed Draw Term A-1 Loan
Funding Date, in each case, (A) the fair value of the assets of Holdings and its
subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, of Holdings and its subsidiaries on a consolidated basis,
respectively; (B) the present fair saleable value of the property of Holdings
and its subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability of Holdings and its
subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(C) Holdings and its subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (D) Holdings and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) (i) Giving pro forma effect to the Transactions as of the Closing Date, on
the Closing Date, and (ii) solely for purposes of Section 5.04(b), immediately
after giving effect to the Borrowing of the Delayed Draw Term A-1 Loans on the
Delayed Draw Term A-1 Loan

 

- 128 -



--------------------------------------------------------------------------------

Funding Date, on the Delayed Draw Term A-1 Loan Funding Date, in each case,
neither Holdings nor the Borrower intends to, and neither Holdings nor the
Borrower believes that on a consolidated basis it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

Section 4.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

Section 4.21 Insurance. Schedule 4.21 sets forth a true and correct description,
in all material respects, of all material insurance (excluding title insurance)
maintained by or on behalf of Holdings, the Borrower or the Subsidiaries as of
the Closing Date. As of such date, such insurance is in full force and effect.

Section 4.22 Reserved.

Section 4.23 Intellectual Property; Licenses, etc.. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 4.23, (a) Holdings and each of the Subsidiaries owns, or possesses the
right to use, all of the patents, patent rights, trademarks, service marks,
trade names, copyrights, mask works, domain names, and any and all applications
or registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other person, (b) to the
best knowledge of Holdings, neither it nor the Subsidiaries, nor any
Intellectual Property Right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by Holdings, or the Subsidiaries,
infringes upon Intellectual Property Rights of any other person, and (c) no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened.

Section 4.24 Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof) (if
any) under the documentation governing any outstanding Indebtedness, if any,
permitted to be incurred

 

- 129 -



--------------------------------------------------------------------------------

hereunder constituting Indebtedness that, by its terms, is expressly
subordinated in right of payment to the Obligations pursuant to written
agreement.

Section 4.25 OFAC. No Loan Party, nor, to the knowledge of the Borrower, any
director or officer of a Loan Party, is a Sanctioned Person or Sanctioned
Entity.

Section 4.26 Anti-Corruption Laws. Holdings, the Borrower and the Subsidiaries,
and, to the knowledge of the Borrower, their respective directors and officers,
are in compliance with the U.S. Foreign Corrupt Practices Act of 1977 in all
material respects.

ARTICLE V

CONDITIONS OF LENDING

The obligations of (a) the Lenders to make Loans and (b) any L/C Issuer to issue
Letters of Credit or increase the stated amounts of Letters of Credit hereunder
(each, a “Credit Event”) on the terms provided herein are subject to the
satisfaction or waiver (in accordance with Section 11.01 hereof) of the
following conditions:

Section 5.01 Execution Date. On or prior to the Execution Date:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower and each other party to this Agreement (other than Holdings or any
Subsidiary Loan Parties) either (i) a counterpart of this Agreement, signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each L/C Issuer, favorable written legal opinions of (i) Michael R.
Herman, the General Counsel of the Borrower, (ii) Wachtell, Lipton, Rosen & Katz
and (iii) Potter Anderson & Corroon LLP, in each case, (A) dated the Execution
Date, (B) addressed to each L/C Issuer, the Administrative Agent, the Collateral
Agent and the Lenders on the Execution Date and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters as
the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received each of the items referred to
in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate of incorporation, including all amendments
thereto, of the Borrower, certified as of a recent date by the Secretary of
State of Delaware, and a certificate as to the good standing of the Borrower as
of a recent date from such Secretary of State;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
the Borrower dated the Execution Date and certifying;

(A) that attached thereto is a true and complete copy of the by-laws of the
Borrower as in effect on the Execution Date and at all times

 

- 130 -



--------------------------------------------------------------------------------

since a date prior to the date of the resolutions described in clause (B) below;

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower authorizing (1) the execution,
delivery and performance of the Loan Documents to which such person is or is to
be a party and (2) the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect on the
Execution Date;

(C) that the certificate of incorporation of the Borrower has not been amended
since the date of the last amendment thereto disclosed pursuant to
clause (i) above; and

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of the Borrower; and

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

For purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that is party to this Agreement on the Execution Date
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender on or prior to the
Execution Date specifying its objection thereto.

Section 5.02 Closing Date. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received (i) (x) from
each Loan Party (other than the Borrower) a counterpart of the Closing Date
Certification to effectuate its joinder to this Agreement and (y) each other
Loan Document (including the Security Agreement), executed by Holdings and each
other Loan Party on or prior to the Closing Date, signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include electronic transmission of a signed signature page of this Agreement)
that such applicable party has signed a counterpart to this Agreement and all
such other applicable Loan Documents.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each L/C Issuer, favorable written legal opinions of (i) Michael R.
Herman, the General Counsel of the Borrower, (ii) Wachtell, Lipton, Rosen & Katz
and, (iii) Potter Anderson & Corroon LLP, in each case (A) dated the Closing
Date, (B) addressed to each L/C Issuer, the Administrative Agent, the Collateral
Agent and the Lenders on the Closing Date and (C) in form and substance
reasonably agreed with the Administrative Agent prior to the Execution Date (it

 

- 131 -



--------------------------------------------------------------------------------

being agreed that with respect to the opinions therein in respect of the
Borrower, such opinions shall not be duplicative of the opinions provided on the
Execution Date).

(c) The Administrative Agent shall have received in the case of each Loan Party
(other than the Borrower) each of the items referred to in clauses (i), (ii) and
(iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each such Loan Party, (A) in the case of a corporation, certified as
of a recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of the jurisdiction of its
organization) of each such Loan Party as of a recent date from the Secretary of
State (or other similar official) of the jurisdiction of its organization;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each such Loan Party dated the Closing Date and certifying;

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below;

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing (1) the
execution, delivery and performance of the Loan Documents to which such person
is a party, (2) in the case of the Designated Borrower, the borrowings
hereunder, (3) in the case of each Loan Party, the grants of security under the
Loan Documents and (4) in the case of the Guarantors, the making by each of its
respective Guaranty, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect on the Closing Date;

(C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to
clause (i) above; and

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and

 

- 132 -



--------------------------------------------------------------------------------

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above;

(d) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied (other than in the case
of any security interest in the intended Collateral or any deliverable related
to the perfection of security interests in the intended Collateral (other than
(i) any Collateral the security interest in which may be perfected by the filing
of a UCC financing statement, or the delivery of stock certificates,
(ii) delivery of the Security Agreement and (iii) delivery of results of recent
lien and judgment searches in each relevant jurisdiction with respect to the
Loan Parties and their Subsidiaries, which such search results shall reveal no
liens on any assets of the Loan Parties and the Subsidiaries except for
Permitted Liens and liens to be discharged on or prior to the Closing Date
pursuant to documentation reasonably satisfactory to the Administrative Agent)
that is not provided on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, which such security interest or
deliverable shall be delivered within the time periods specified with respect
thereto in Schedule 5.02(d)), and the Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of the Borrower, together with all attachments contemplated
thereby, and the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been released.

(e) The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit B and signed by the Chief Financial Officer
of Holdings, demonstrating the financial condition and solvency of Holdings and
its subsidiaries on a consolidated basis after giving effect to the incurrence
of the Loans, the issuance of the Senior Notes and giving pro forma effect to
all other elements of the Transactions.

(f) CoBank shall have received a certificate from a Responsible Officer of the
Borrower (in form agreed by the Borrower and CoBank prior to the Execution Date
(with a copy of such certificate delivered to the Administrative Agent)
certifying that, solely with respect to borrowings under the Term A-2 Facility:
(a) the Borrower and its subsidiaries shall own the right to harvest and the
standing timber on approximately 3,500 acres of timberlands (which as of the
Closing Date will represent on an annual basis approximately 60,000 tons of pine
harvest volume) pursuant to the timber deed described on Schedule 5.02(f) and
delivered to CoBank prior to the Closing Date, (b) the Borrower shall have
purchased (and shall then own) the Farm Credit Equities described on Schedule
5.02(f) and (c) as a result of commitment reductions or otherwise, the aggregate
amount of commitments and loans under existing revolving and term loan credit
facilities of Rayonier and its subsidiaries held by Farm Credit Lenders,
together with

 

- 133 -



--------------------------------------------------------------------------------

the total amount of the Farm Credit Lenders’ Commitments hereunder, is less than
$1,000,000,000 as of the Closing Date.

(g) The Lenders shall have received the financial information referred to in
Section 4.05 (it being understand that, solely to the extent the Closing Date
shall not have occurred on or prior to August 15, 2014, Holdings shall have
delivered to the Administrative Agent no later than August 15, 2014 pro forma
financial statements of Holdings and its consolidated subsidiaries on a
consolidated basis for the fiscal year ending June 30, 2014).

(h) On the Closing Date, after giving effect to the Transactions to be completed
on the Closing Date and the other transactions contemplated hereby, Holdings and
its Subsidiaries shall have outstanding no Indebtedness in respect of borrowed
money owed to persons other than Holdings and its subsidiaries, other than
(i) the Loans, (ii) the Senior Notes and (iii) other Indebtedness in respect of
borrowed money owed to persons other than Holdings and its subsidiaries
permitted pursuant to Section 7.01; provided, that the aggregate of all such
Indebtedness shall not exceed $1,050,000,000 on the Closing Date.

(i) All fees and expenses due and payable on or prior to the Closing Date, to
the extent invoiced not less than two Business Days prior to the Closing Date,
pursuant to the Engagement Letter, the CoBank Fee Letter and the Fee Letter or
as may otherwise be agreed between the Company and the Joint Lead Arrangers,
shall have been paid (which amounts, at the option of the Company, may be offset
against the proceeds of the Facilities), including, to the extent invoiced,
reimbursement or payment of all reasonable out of pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent and counsel to CoBank (it its capacity as a Join Lead Arranger)) required
to be reimbursed or paid by the Loan Parties hereunder or under any Loan
Document.

(j) The Administrative Agent shall have received all insurance certificates
satisfying the requirements of Section 6.02 of this Agreement.

(k) The Administrative Agent shall have received not less than three Business
Days prior to the Closing Date all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the USA PATRIOT
Act, to the extent requested in writing by the Administrative Agent not fewer
than ten Business Days prior to the Closing Date.

(l) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of Rayonier dated the Closing Date and
certifying that the Board of Directors (or equivalent governing body) of
Rayonier (or its managing general partner or managing member) has duly approved
the Separation and the Distribution, which such authorization shall be in full
force and effect on the Closing Date.

(m) The Borrower shall have delivered a certificate from a Responsible Officer
to the Administrative Agent certifying (x) that the SEC has declared the Form 10
effective and that no stop-orders or other restrictions of any type shall be in
existence relating to the Form 10 and (y) as to compliance with the foregoing
clause (h) of this Section 5.02 and with Section 5.05(b) and (c).

 

- 134 -



--------------------------------------------------------------------------------

(n) Each Lender that has requested a Note prior to the Closing Date shall have
received a Note, duly executed by the Borrower or the Designated Borrower, as
applicable.

For purposes of determining compliance with the conditions specified in this
Section 5.02, each Lender that is party to this Agreement on the Closing Date
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender on or prior to the
Closing Date specifying its objection thereto and such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of the
initial Borrowing.

Section 5.03 Initial Revolver Draw Date. On or prior to the Initial Revolver
Draw Date:

(a) Holdings shall have delivered a certificate from a Responsible Officer to
the Administrative Agent certifying that the Contribution has been completed in
all material respects.

(b) If the Initial Revolver Draw Date does not occur within one Business Day of
the Closing Date, then the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects as of such date,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects.

(c) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03.

For purposes of determining compliance with the conditions specified in this
Section 5.03, each Revolving Lender that is party to this Agreement on the
Initial Revolver Draw Date shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Revolving Lenders unless an officer of the Administrative Agent responsible
for the transactions contemplated by the Loan Documents shall have received
notice from such Revolving Lender on or prior to the Initial Revolver Draw Date
specifying its objection thereto and such Revolving Lender shall not have made
available to the Administrative Agent such Revolving Lender’s ratable portion of
the initial Revolver Draw.

Section 5.04 Delayed Draw Term A-1 Loan Funding Date. On or prior to the Delayed
Draw Term A-1 Loan Funding Date:

(a) The Borrower shall have delivered a certificate from a Responsible Officer
(in a form agreed by the Borrower and Administrative Agent prior to the
Execution Date) to the

 

- 135 -



--------------------------------------------------------------------------------

Administrative Agent certifying that the Distribution has been consummated
consistent in all material respects with the terms set forth in the Form 10;

(b) The representation set forth in Section 4.19 shall be true and correct on
the Delayed Draw Term A-1 Loan Funding Date (for purposes of this
Section 5.04(b) only, instead of on the Closing Date);

(c) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03; and

(d) The Delayed Draw Term A-1 Loan Funding Date shall occur no later than five
Business Days following the date of the Distribution.

For purposes of determining compliance with the conditions specified in this
Section 5.04, each Term A-1 Lender that is party to this Agreement on the
Delayed Draw Term A-1 Loan Funding Date shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Term A-1 Lenders unless an officer of the Administrative
Agent responsible for the transactions contemplated by the Loan Documents shall
have received notice from such Term A-1 Lender on or prior to the Delayed Draw
Term A-1 Loan Funding Date specifying its objection thereto and such Term A-1
Lender shall not have made available to the Administrative Agent such Revolving
Lender’s ratable portion of the initial Delayed Draw Term A-1 Loan.

Section 5.05 All Credit Events. On the date of each Credit Event (other than the
Initial Revolver Draw and the Borrowing of the Delayed Draw Term A-1 Loan, but
including the Closing Date):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable L/C Issuer and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05.

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than in respect
of an amendment, extension or renewal of a Letter of Credit without any increase
in the stated amount of such Letter of Credit), as applicable, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects.

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit),

 

- 136 -



--------------------------------------------------------------------------------

as applicable, no Event of Default or Default shall have occurred and be
continuing or would result therefrom.

Each such Credit Event shall be deemed to constitute a representation and
warranty by the Borrower and, with respect to any Borrowing by the Designated
Borrower, the Designated Borrower, on the date of such Borrowing, issuance,
amendment, extension or renewal, as applicable, as to the matters specified in
paragraphs (b) and (c) of this Section 5.05.

ARTICLE VI

AFFIRMATIVE COVENANTS

As of and at all times following (a) with respect to Section 6.14, the Closing
Date, and (b) with respect to Sections 6.01 through 6.13, the Contribution Date,
Holdings, the Borrower and each Subsidiary Loan Party party hereto each covenant
and agree with each Lender that unless and until (i) all Commitments shall have
been terminated, (ii) all Obligations arising under the Loan Documents (other
than contingent obligations for unasserted claims) shall have been repaid and
(iii) all Letters of Credit have been canceled or have expired (or shall have
been Cash Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers) and all amounts drawn or
paid thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, Holdings, the Borrower and each Subsidiary Loan
Party party hereto will, and will cause each of the Subsidiaries to:

Section 6.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
(other than the Borrower) of Holdings, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and except (in all
cases) as otherwise expressly permitted under Section 7.05.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

Section 6.02 Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause, subject to the time
periods set forth in clause (ix) of the definition of

 

- 137 -



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” or Schedule 5.02(d), if applicable, the
Collateral Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies. Notwithstanding the
foregoing, Holdings and the Subsidiaries may self-insure with respect to such
risks with respect to which similarly situated companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), maintain, subject to the time
period set forth in clause (vii) of the definition of “Collateral and Guarantee
Requirement”, flood insurance with a financially sound and reputable insurer, in
an amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to the National Flood Insurance Act of 1968, and otherwise
comply with such Act.

(c) In connection with the covenants set forth in this Section 6.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders and their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.02, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then Holdings, on behalf of itself and behalf of each of the
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause such Subsidiaries to waive, its right of recovery, if
any, against the Administrative Agent, the Lenders and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 6.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings and
its Subsidiaries or the protection of their properties.

Section 6.03 Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the Borrower or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto.

 

- 138 -



--------------------------------------------------------------------------------

Section 6.04 Financial Statements, Reports, etc.. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 95 days after the end of each fiscal year (or, if earlier, the
applicable date on which the financial statements referred to in this
clause (a) are required to be filed with the SEC), a consolidated balance sheet
and related statements of operations, cash flows and owners’ equity showing the
financial position of Holdings and its consolidated subsidiaries as of the close
of such fiscal year and the consolidated results of its operations during such
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity shall be audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of Holdings, the Borrower, or any Material Subsidiary as a
going concern (other than solely with respect to, or resulting solely from, a
final scheduled maturity date under any Facility, any Incremental Notes, any
Refinancing Facilities or any Permitted Refinancing Indebtedness occurring
within one year from the time such opinion is delivered or any potential
inability to satisfy a Financial Covenant)) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of Holdings and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP (it being understood that the
delivery by Holdings of annual reports on Form 10-K of Holdings and its
consolidated subsidiaries shall satisfy the requirements of this
Section 6.04(a) to the extent such annual reports include the information
specified herein);

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year (or, if earlier, the applicable date on which the financial
statements referred to in this clause (b) are required to be filed with the SEC
and, in the case of the fiscal quarter ending June 30, 2014, within 60 days
after the end of such fiscal quarter), beginning with the fiscal quarter ending
June 30, 2014, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of Holdings and its
consolidated subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the then
elapsed portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
and (ii) management’s discussion and analysis of significant operational and
financial developments during such quarterly period, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of Holdings
on behalf of Holdings as fairly presenting, in all material respects, the
financial position and results of operations of Holdings, and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) (it being understood
that the delivery by Holdings of quarterly reports on Form 10-Q of Holdings and
its consolidated subsidiaries shall satisfy the requirements of this
Section 6.04(b) to the extent such quarterly reports include the information
specified herein);

(c) beginning with the fiscal quarter ending September 30, 2014, concurrently
with any delivery of financial statements under paragraphs (a) or (b) above, a
Compliance Certificate of a Financial Officer of Holdings (i) certifying that no
Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and

 

- 139 -



--------------------------------------------------------------------------------

extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent of (A) the Total Net Senior First Lien
Secured Leverage Ratio (and, during a Collateral Suspension Period, such
calculations shall include a pro forma calculation of the Total Net Senior First
Lien Secured Leverage Ratio (for which purpose Indebtedness that would be
secured Indebtedness but for the operation of Section 11.23 (or that is
otherwise unsecured at such time by operation of provisions similar to those in
Section 11.23) shall be deemed to be secured on a pari passu basis with the
Liens securing the Obligation), (B) the Total Net Leverage Ratio and (C) the
Interest Coverage Ratio, (iii) setting forth the calculation and uses of the
Cumulative Credit for the fiscal period then ended if the Borrower shall have
used the Cumulative Credit for any purpose during such fiscal period,
(iv) certifying a list of names of all Immaterial Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in the proviso to the definition of the term Immaterial
Subsidiary, (v) certifying a list of names of all Unrestricted Subsidiaries and
that each Subsidiary set forth on such list individually qualifies as an
Unrestricted Subsidiary, and (vi) setting forth (A) the aggregate amount of
Permitted Loan Purchases made during the fiscal period then ended and (B) the
aggregate amount of Term Loans purchased and cancelled by Holdings and the
Subsidiaries as of the date of such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of Holdings or the Borrower;

(e) within 120 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of Holdings and its Subsidiaries as of the end of the
following fiscal year, and the related consolidated statements of projected
income), including a description of underlying assumptions with respect thereto
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of Holdings to the effect that the Budget
is based on assumptions believed by such Financial Officer to be reasonable as
of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent (which request may
be made not more than once during any 12-month period; provided that additional
such requests may be made at any time and from time to time after the occurrence
and during the continuance of an Event of Default), an updated Perfection
Certificate (or, to the extent such request relates to specified information
contained in the Perfection Certificate, such information) reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (f);

(g) (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating

 

- 140 -



--------------------------------------------------------------------------------

financial statements as in each case the Administrative Agent may reasonably
request (for itself or on behalf of any Lender) and (ii) prior written notice in
the event that Holdings or the Borrower changes its respective fiscal year end
(in which case, Holdings, the Borrower and the Administrative Agent are hereby
deemed to be authorized by the Lenders to make any amendments to the Loan
Documents that are necessary to reflect such change in fiscal year);

(h) in the event that (i) in respect of the Senior Notes, or any Permitted
Refinancing Indebtedness with respect thereto, the rules and regulations of the
SEC permit any direct or indirect parent of Holdings to report at the level of
such direct or indirect parent of Holdings on a consolidated basis and either
(ii) (A) such direct or indirect parent of Holdings is not engaged in any
business or activity in any material respect, and does not own any assets or
have other liabilities, other than those incidental to its ownership directly or
indirectly of the capital stock of Holdings and the incurrence of Indebtedness
for borrowed money (and, without limitation on the foregoing, does not have any
subsidiaries other than Holdings and Holdings’ Subsidiaries and any direct or
indirect parent companies of Holdings that are engaged in any other business or
activity and hold any other assets or have any liabilities except as indicated
above) or (B) in connection with any reporting requirements described in
paragraphs (a) and (b) of this Section 6.04 Holdings delivers consolidating
financial information that explains, at a level of detail reasonably acceptable
to the Administrative Agent, the differences between the information relating to
such Parent Entity and its Subsidiaries other than Holdings and its
Subsidiaries, on the one hand, and the information relating to Holdings and its
Subsidiaries on a standalone basis, on the other hand, then such consolidated
reporting at the level of such direct or indirect parent of Holdings in a manner
consistent with that described in paragraphs (a) and (b) of this Section 6.04
for Holdings will satisfy the requirements of such paragraphs;

(i) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from a
Multiemployer Plan sponsor, a plan administrator or any governmental agency, or
provided to any Multiemployer Plan by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate, in each case, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan (to the extent in the possession of Holdings or the Borrower)
as the Administrative Agent shall reasonably request;

(j) promptly upon Holdings, the Borrower or any of the Subsidiaries having
knowledge of any fact or condition that would reasonably be expected to result
in an ERISA Event, the Borrower shall deliver to Administrative Agent a summary
of such facts and circumstances and any action it, Holdings or the Subsidiaries
intend to take regarding such facts or conditions; and

(k) to the extent the Closing Date shall not have occurred on or prior to
August 15, 2014, Holdings shall have promptly delivered to the Administrative
Agent pro forma financial statements of Holdings and its consolidated
subsidiaries on a consolidated basis for the fiscal year ending June 30, 2014.

 

- 141 -



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this Section 6.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are sent via e-mail to the
Administrative Agent for posting on the Borrower’s behalf on the Platform.
Information required to be delivered pursuant to Sections 6.04(a), (b) and
(d) shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports containing such information, shall be available on
the website of the SEC at http://www.sec.gov. Notwithstanding anything contained
herein, the Borrower shall thereafter promptly be required to provide paper
copies of the Compliance Certificates required by Section 6.04(c) to the
Administrative Agent, and any other documents delivered pursuant to this
Section 6.04 reasonably requested by the Administrative Agent. Each Lender shall
be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents. If the delivery of any of the
foregoing documents required under this Section 6.04 shall fall on a day that is
not a Business Day, such deliverable shall be due on the next succeeding
Business Day.

Section 6.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(i) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(ii) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries which would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

(iii) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(iv) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.

Section 6.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 6.06 shall not apply to Environmental Laws, which are the subject
of Section 6.09, or to laws related to Taxes, which are the subject of
Section 6.03.

 

- 142 -



--------------------------------------------------------------------------------

Section 6.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Holdings, the Borrower or any of the Subsidiaries at
reasonable times, upon reasonable prior notice to Holdings or the Borrower, and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender, upon reasonable prior notice to Holdings or the Borrower to discuss the
affairs, finances and condition of Holdings, the Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor (so
long as Holdings and the Borrower have the opportunity to participate in any
such discussions with such accountants), in each case, subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract.

Section 6.08 Use of Proceeds. (a) use the aggregate proceeds of the Initial Term
A-1 Loans and the Term A-2 Loans borrowed on the Closing Date (i) to pay the TRS
Dividend, (ii) to pay the Transaction Expenses incurred in connection with the
Separation and the Distribution and (iii) for working capital and other general
corporate purposes, (b) after the Closing Date, use the proceeds of Revolving
Facility Loans for working capital and other general corporate purposes
(including Permitted Business Acquisitions), (c) on the Initial Revolver Draw
Date, use the proceeds of the Initial Revolver Draw to pay the Rayonier
Distribution, and (d) within two Business Days of the Delayed Draw Term A-1 Loan
Funding Date, use the proceeds of the Delayed Draw Term A-1 Loan to repay the
Initial Revolver Draw; provided, that no Other Term Loans or Incremental Notes
shall be used to make open market purchases of Loans.

Section 6.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all authorizations, permits licenses and other approvals
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 6.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 6.10 Further Assurances; Additional Security. After the Closing Date,
subject to Section 11.23:

(a) execute (other than during a Collateral Suspension Period) any and all
further documents, financing statements, agreements and instruments, and take
(other than during a Collateral Suspension Period) all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents and recordings of Liens in stock registries), that
may be required under any applicable law, or that the Collateral Agent may
reasonably request, to satisfy the Collateral and Guarantee Requirement and to
cause (other than during a Collateral Suspension Period) the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

- 143 -



--------------------------------------------------------------------------------

(b) reserved.

(c) promptly notify (other than during a Collateral Suspension Period) the
Collateral Agent of the acquisition of any fee-owned Real Property of Holdings,
the Borrower or any such Subsidiary Loan Parties that (i) is not covered by a
Mortgage previously delivered pursuant to the Collateral and Guarantee
Requirement, (ii) is acquired after the Closing Date and (iii) has an individual
fair market value (as determined in good faith by the Borrower) at the time of
acquisition in excess of $50,000,000, and, subject to clause (vii)(D) of the
definition of “Collateral and Guarantee Requirement”, deliver or cause each of
the Subsidiary Loan Parties to deliver (other than during a Collateral
Suspension Period) to the Collateral Agent within 120 days (or such longer
period as the Collateral Agent shall determine in its sole discretion, without
any requirement for Lender consent) of the acquisition of such Real Property, a
Mortgage (each, an “Additional Mortgage”), flood insurance information, Title
Policies, surveys, opinions and such other documents as are required to be
delivered with respect to each Mortgaged Property set forth on Schedule 1.01(b)
pursuant to clauses (vii) – (x) of the definition of “Collateral and Guarantee
Requirement” as if such clauses referred to such Real Property acquired after
the Closing Date, mutatis mutandis, subject to paragraph (g) below.

(d) if any additional direct or indirect Wholly Owned Domestic Subsidiary of
Holdings (other than an Excluded Subsidiary) is formed or acquired after the
Closing Date (with any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary), and if such Wholly Owned Domestic Subsidiary is a Material
Subsidiary, within ten Business Days after the date such Wholly Owned Domestic
Subsidiary is formed or acquired, notify the Collateral Agent and the Lenders
thereof and, within 20 Business Days after the date such Wholly Owned Domestic
Subsidiary is formed or acquired (or such longer period as the Collateral Agent
shall determine in its sole discretion, without any requirement for Lender
consent), cause (other than during a Collateral Suspension Period) the
Collateral and Guarantee Requirement to be satisfied with respect to such Wholly
Owned Domestic Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Wholly Owned Domestic Subsidiary owned by or on behalf of
any Loan Party, subject to paragraph (g) below.

(e) if any additional Foreign Subsidiary of Holdings or the Borrower is formed
or acquired after the Closing Date (with any Subsidiary Redesignation resulting
in an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute
the acquisition of a Subsidiary), and if such Subsidiary is a “first tier”
Foreign Subsidiary, within five Business Days after the date such Foreign
Subsidiary is formed or acquired, notify the Collateral Agent and the Lenders
thereof and, within 20 Business Days after the date such Foreign Subsidiary is
formed or acquired (or such longer period as the Collateral Agent shall
determine in its sole discretion, without any requirement for Lender consent),
cause (other than during a Collateral Suspension Period) the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject to
paragraph (g) below.

(f) (i) furnish (other than during a Collateral Suspension Period) to the
Collateral Agent prompt written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure or (C) in any

 

- 144 -



--------------------------------------------------------------------------------

Loan Party’s organizational identification number (if any); provided, that
neither Holdings nor the Borrower shall effect or permit any such change unless
all filings have been made, or will have been made within any statutory period,
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties and (ii) promptly notify (other than during a
Collateral Suspension Period) the Collateral Agent if any material portion of
the Collateral is damaged or destroyed.

(g) the Collateral and Guarantee Requirement and the other provisions of this
Section 6.10 need not be satisfied with respect to, and the Collateral shall not
include, any Excluded Property or Excluded Securities.

Notwithstanding anything herein to the contrary, (A) no control agreement or
control, lockbox or similar arrangement shall be required with respect to any
Deposit Accounts, securities accounts or commodities accounts, (B) no landlord,
mortgagee or bailee waivers shall be required, (C) no foreign-law governed
security documents or perfection under foreign law shall be required, (D) no
notice shall be required to be sent to account debtors or other contractual
third parties and (E) Liens required to be granted from time to time pursuant
to, or any other requirements of, the Collateral and Guarantee Requirement and
the Security Documents shall be subject to exceptions and limitations set forth
in the Security Documents.

Section 6.11 Rating. Exercise commercially reasonable efforts to maintain a
corporate family credit rating from Moody’s, and a corporate credit family
rating from S&P for Holdings and/or the Borrower.

Section 6.12 Sanctions. Not use the proceeds of any Loan directly or, to the
knowledge of the Borrower, indirectly, to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity, except to the extent licensed or otherwise approved by OFAC.

Section 6.13 Anti-Corruption Laws. Not use directly or, to the knowledge of the
Borrower, indirectly, the proceeds of any Loan in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Section 6.14 Pre-Contribution Date Covenant. As of and at all times following
the Closing Date to, but excluding, the Contribution Date, and giving pro forma
effect to the Transaction as of the Closing Date, Holdings, the Borrower and
each Subsidiary Loan Party each covenant and agree with each Lender that unless
and until (i) all Commitments shall have been terminated, (ii) all Obligations
arising under the Loan Documents (other than contingent obligations for
unasserted claims) shall have been paid in full, and (iii) all Letters of Credit
have been canceled or have expired (or have been Cash Collateralized or
backstopped on terms reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuers) and all amounts drawn or paid thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, Holdings, the Borrower and the Subsidiary Loan Parties party hereto
will, and will cause each of the Subsidiaries to, comply with the covenants set
forth in Sections 6.01, 6.06, 6.08, 6.09, 6.12 and 6.13 of this Article VI.

 

- 145 -



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

As of and at all times following (a) with respect to Section 7.12, the Closing
Date, and (b) with respect to Sections 7.01 through 7.11, the Contribution Date,
Holdings, the Borrower and each Subsidiary Loan Party party hereto each covenant
and agree with each Lender that unless and until (i) all Commitments shall have
been terminated, (ii) all Obligations arising under the Loan Documents (other
than contingent obligations for unasserted claims) shall have been paid and
(iii) all Letters of Credit have been canceled or have expired (or have been
Cash Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers) and all amounts drawn or
paid thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, Holdings, the Borrower and the Subsidiary Loan
Parties party hereto will not, and will not permit any of the Subsidiaries to:

Section 7.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness (i) of the Borrower and each Subsidiary (that is a subsidiary
of the Borrower on the Execution Date) existing on the Execution Date, and
(ii) of Holdings and each Subsidiary of Holdings (that is not a subsidiary of
the Borrower on the Execution Date) existing on the Closing Date, in each case,
as set forth on Schedule 7.01 hereto, and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany indebtedness
Refinanced with Indebtedness owed to a person not affiliated with Holdings, the
Borrower or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents, and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) obligations (contingent or otherwise) arising under a Swap Contract if such
obligations are (or were) entered into by such person for the purpose of
directly mitigating risks associated with fluctuations in interest rates,
commodity prices or foreign exchange rates (or to allow any customer to do so),
and not for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided, that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than
30 days following such incurrence;

(e) Indebtedness of Holdings to any Subsidiary and of any Subsidiary to
Holdings, the Borrower or any other Subsidiary; provided, that, except in
respect of intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management, tax and accounting operations
among Holdings and its subsidiaries,

 

- 146 -



--------------------------------------------------------------------------------

(i) Indebtedness of any Foreign Subsidiary owing to the Loan Parties shall be
permitted under this clause (e) only to the extent permitted by
Sections 7.04(j), 7.04(u) and 7.04(dd) and (ii) Indebtedness of any Loan Party
to any Subsidiary that is not a Subsidiary Loan Party shall be subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(f) Indebtedness in respect of (x) performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practice, including those incurred to secure health, safety and
environmental obligations, or (y) letters of credit, performance bonds, bid
bonds, appeal bonds, surety bonds, completion guarantees and similar obligations
to secure obligations under self-insurance programs, or other financial
assurance required by law, in an aggregate amount under this Section 7.01(f)(y)
not to exceed $100,000,000 at any time outstanding;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) (i) (x) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated or amalgamated with Holdings, the Borrower or
any Subsidiary after the Closing Date and Indebtedness assumed in connection
with the acquisition of assets, which Indebtedness in each case exists at the
time of such acquisition, merger, consolidation or amalgamation and is not
created in contemplation of such event and where such acquisition, merger,
consolidation or amalgamation is permitted by this Agreement and
(y) Indebtedness incurred to finance Investments permitted hereunder (including
Permitted Business Acquisitions permitted pursuant to Section 7.04(k)) and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided, (A) at the time of the assumption or incurrence of such
Indebtedness and after giving effect thereto, no Event of Default shall have
occurred and be continuing or would result therefrom (provided that, if such
Indebtedness is incurred to finance, or assumed in connection with, a Permitted
Business Acquisition or a Material Investment, then it shall only be required
that no Event of Default described in Sections 8.01(b), (c), (h) or (i) shall
have occurred and be continuing or would result therefrom), (B) immediately
after giving effect to the assumption and incurrence of Indebtedness under this
Section 7.01(h), the Borrower shall be in compliance on a Pro Forma Basis with
the Leverage Ratio Toggle Test (provided, that if such Indebtedness is assumed
as provided in preceding clause (x) or is incurred as provided in preceding
clause (y), in either case, as part of an Investment not constituting a Material
Investment but that constitutes a Permitted Business Acquisition, then
satisfaction of the Leverage Ratio Toggle Test shall not be required), and
(C) except during any Collateral Suspension Period, immediately after giving
effect to the assumption and incurrence of Indebtedness under this
Section 7.01(h), the Borrower shall be in compliance on a Pro Forma Basis with
the Total Net Leverage Ratio Test. Notwithstanding anything in this
Section 7.01(h) to the contrary, in the case of unsecured Indebtedness that is
assumed (but not otherwise incurred) in connection with a Permitted Business
Acquisition or an

 

- 147 -



--------------------------------------------------------------------------------

Investment permitted hereunder, in lieu of satisfying the Total Net Leverage
Ratio Test under the foregoing subclause (C) (and, during a Collateral
Suspension Period, in lieu of satisfying the Leverage Ratio Toggle Test under
the foregoing subclause (B)), such unsecured Indebtedness may be assumed if,
after giving effect to such assumption, the Total Net Leverage Ratio is not
greater than the Total Net Leverage Ratio immediately prior to such Permitted
Business Acquisition or Investment (including the assumption and incurrence of
Indebtedness in connection therewith);

(i) [Reserved];

(j) Capital Lease Obligations incurred by Holdings, the Borrower or any
Subsidiary in respect of any Sale and Lease Back Transaction that is permitted
under Section 7.05 and any Permitted Refinancing Indebtedness in respect
thereof;

(k) other Indebtedness of Holdings, the Borrower or any Subsidiary, in an
aggregate principal amount outstanding that at the time of, and after giving
effect to, the incurrence thereof, would not exceed the greater of $75,000,000
and 5.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 4.05 or 6.04, as applicable and any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;
provided, that any Indebtedness incurred pursuant to this clause (k) that by its
terms is subordinated in right of payment to the Obligations shall not, pursuant
to the terms thereof, be required to be repaid (other than pursuant to customary
change of control, asset sale proceeds and similar provisions), in whole or in
part, prior to the date that is 91 days following the Latest Maturity Date;

(l) Indebtedness of the Borrower pursuant to (i) the Senior Notes in an
aggregate principal amount that is not in excess of $550,000,000 and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;

(m) Guarantees (i) by Holdings and by the Subsidiary Loan Parties of the
Indebtedness of the Borrower described in clause (l) of this Section 7.01,
(ii) by Holdings, the Borrower or any Subsidiary Loan Party of any Indebtedness
of Holdings, the Borrower or any Subsidiary Loan Party permitted to be incurred
under this Agreement, (iii) by Holdings, the Borrower or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of any Domestic Subsidiary
that is not a Subsidiary Loan Party to the extent such Guarantees are permitted
by Section 7.04 (other than Sections 7.04(l) or 7.04(w)), (iv) by Holdings, the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise permitted
hereunder of any Foreign Subsidiary that is not a Subsidiary Loan Party to the
extent such Guarantees are permitted by Section 7.04(j), Section 7.04(u) or
Section 7.04(dd) and (v) by any Subsidiary that is not a Loan Party of
Indebtedness of another Subsidiary that is not a Loan Party; provided, that
Guarantees by Holdings, the Borrower or any Subsidiary Loan Party under this
Section 7.01(m) of any Indebtedness of a person that is by its terms
subordinated in right of payment to other Indebtedness of such person shall be
expressly subordinated in right of payment to the Obligations;

 

- 148 -



--------------------------------------------------------------------------------

(n) Indebtedness arising from agreements of Holdings or any Subsidiary providing
for indemnification, adjustment of purchase or acquisition price or similar
obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions and any Permitted Business Acquisition or the
disposition of any business, assets or a Subsidiary not prohibited by this
Agreement, other than Guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p) Indebtedness supported by a Letter of Credit in principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness incurred by Holdings, the Borrower or any Subsidiary;
provided, that (A) at the time of the incurrence of such Indebtedness and after
giving full effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (B) other than during a Collateral
Suspension Period, immediately after giving effect to the issuance, incurrence
or assumption of such Indebtedness, the Borrower shall be in compliance on a Pro
Forma Basis with the Total Net Leverage Ratio Test and (C) immediately after
giving effect to the issuance, incurrence or assumption of such Indebtedness,
the Borrower shall be in compliance on a Pro Forma Basis with the Leverage Ratio
Toggle Test and (ii) Permitted Refinancing Indebtedness in respect thereof;
provided, that, at the time of the incurrence of such Permitted Refinancing
Indebtedness and after giving full effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
provided, further, that any Indebtedness incurred pursuant to this clause (r)
that by its terms is subordinated in right of payment to the Obligations shall
not, pursuant to the terms thereof, be required to be repaid (other than
pursuant to customary change of control, asset sale proceeds and similar
provisions), in whole or in part, prior to the date that is 91 days following
the Latest Maturity Date;

(s) [Reserved];

(t) unsecured Indebtedness in respect of obligations of Holdings, the Borrower
or any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms (which require that all such payments be made
within 90 days after the incurrence of the related obligations) in the ordinary
course of business and not in connection with the borrowing of money or any Swap
Contracts;

 

- 149 -



--------------------------------------------------------------------------------

(u) Indebtedness representing deferred compensation to employees and directors
of Holdings, the Borrower or any Subsidiary incurred in the ordinary course of
business;

(v) Indebtedness in connection with Permitted Receivables Financings;

(w) Indebtedness evidenced by Other Term Loans, Other Revolver Loans and
Incremental Notes, in each case incurred in accordance with Section 2.15 and, to
the extent not constituting Obligations, Refinancing Debt incurred in accordance
with Section 2.18 (provided that proceeds of such Refinancing Debt are applied
in accordance with Section 2.11(b)) and any Permitted Refinancing Indebtedness
incurred to Refinance any such Indebtedness;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures of Holdings, the Borrower or any Subsidiary not
in excess, at any one time outstanding, of $30,000,000;

(y) Indebtedness issued by Holdings, the Borrower or any Subsidiary to current
or former officers, directors and employees, or their respective estates,
spouses or former spouses, to finance the purchase or redemption of Equity
Interests of Holdings or any direct or indirect parent thereof permitted by
Section 7.06;

(z) Indebtedness consisting of obligations of Holdings or any Subsidiary under
deferred compensation or other similar arrangements incurred by such person in
connection with the Transactions and Permitted Business Acquisitions or any
other Investment permitted hereunder; and

(aa) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (z) above.

For purposes of determining compliance with this Section 7.01 or Section 7.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

 

- 150 -



--------------------------------------------------------------------------------

In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

Section 7.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
Holdings, the Borrower and any Subsidiary) at the time owned by it or on any
income or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets (i) of the Borrower and each Subsidiary (that is
a Subsidiary of the Borrower on the Execution Date) existing on the Execution
Date and (ii) of Holdings and each Subsidiary of Holdings (that is not a
Subsidiary of the Borrower on the Execution Date) existing on the Closing Date
and, in each case, as set forth on Schedule 7.02(a) hereto or, to the extent not
listed in such Schedule, where such property or assets have a fair market value
(as determined in good faith by the Borrower) that does not exceed $10,000,000
in the aggregate, and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 7.01(a)) and shall not
subsequently apply to any other property or assets of Holdings, the Borrower or
any Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) Liens created under the Loan Documents (including, without limitation, Liens
created under the Security Documents securing obligations under Secured Hedge
Agreements, obligations under Secured Cash Management Agreements and obligations
permitted under Section 7.01(c)) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;

(c) Liens on any property or asset of Holdings, the Borrower or any Subsidiary
securing Indebtedness permitted under Section 7.01(h)(i)(x) or Permitted
Refinancing Indebtedness in respect thereof if permitted by Section 7.01(h)(ii);
provided, that such Lien (i) does not apply to any other property or assets of
Holdings, the Borrower or any of its Subsidiaries not securing such Indebtedness
at the date of the acquisition of such property or asset (other than after
acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) is not created in contemplation of or in connection with
such acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, is in compliance with clause (v) of the definition of the term
“Permitted Refinancing Indebtedness”;

 

- 151 -



--------------------------------------------------------------------------------

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
overdue by more than 30 days or that are being contested in compliance with
Section 6.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, Holdings, the Borrower or
any Subsidiary shall have set aside on its books reserves in accordance with
GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements in respect of such obligations
and (ii) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings, the
Borrower or any Subsidiary;

(g) deposits and other customary Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory and regulatory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of Holdings, the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 7.01(j) (limited to the
assets subject to such Indebtedness);

(j) Liens arising out of Sale and Lease Back Transactions permitted under
Section 7.05, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

 

- 152 -



--------------------------------------------------------------------------------

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 6.10 or Section 2.15(b) and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by Holdings, the Borrower or any Subsidiary in the ordinary course
of business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of Holdings,
the Borrower or any Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of Holdings, the Borrower or any
Subsidiary in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) (x) Liens securing obligations in respect of trade related letters of credit
or bank guarantees permitted under Section 7.01(f)(x) or (o) and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit or bank guarantees and the proceeds and products thereof and
(y) Liens securing obligations permitted under Section 7.01(f)(y);

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of Holdings,
the Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

(t) [Reserved];

(u) other Liens with respect to property or assets of Holdings, the Borrower or
any Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, (x) secured by Other First Liens, the
Borrower is in compliance, on a Pro Forma Basis, with the Leverage Ratio Toggle
Test or (y) secured by such Lien and by its terms such Lien is junior in
priority to the Liens securing the Obligations (other than any Obligations,
including Incremental Loans or Refinancing Debt, secured by Liens that are
junior in right of

 

- 153 -



--------------------------------------------------------------------------------

security to the Liens on Collateral securing any other Facility), the Borrower
is in compliance, on a Pro Forma Basis, with (1) the Leverage Ratio Toggle Test
and (2) except during any Collateral Suspension Period, the Total Net Leverage
Ratio Test, (ii) at the time of the incurrence of such Lien and after giving
full effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (iii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement, and
(iv) to the extent such Liens are equal and ratable with or junior in priority
to the Liens securing the Obligations, an intercreditor agreement reasonably
satisfactory to the Administrative Agent shall be entered into providing that
such new liens will be secured equally and ratably with the Liens securing the
Obligations, or, as applicable, subordinated to the Liens securing the
Obligations, in each case, on customary terms;

(v) the prior rights of consignees and/or their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (iii) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
Receivables Assets subject thereto;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of Holdings, the Borrower or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of Holdings, the Borrower or such Subsidiaries in respect
of such letter of credit or bank guarantee to the extent permitted under
Section 7.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of Holdings, the Borrower or any Subsidiary Loan Party;
provided that if any such Lien shall cover any Collateral, the holder of such
Lien shall execute and deliver to the Administrative Agent a subordination
agreement in form and substance reasonably satisfactory to the Administrative
Agent;

(dd) Liens securing Indebtedness evidenced by Other Term Loans, Other Revolver
Loans and Incremental Notes, in each case incurred in accordance with
Section 2.15 and Refinancing Debt Liens incurred in accordance with
Section 2.18;

 

- 154 -



--------------------------------------------------------------------------------

(ee) statutory liens in favor of a Farm Credit Lender or its Affiliate pursuant
to the Farm Credit Act of 1971 on all Farm Credit Equities of such Farm Credit
Lender or its Affiliate that the Borrower may now own or hereafter acquire,
which statutory lien shall be for such Farm Credit Lender’s (or its Affiliate’s)
sole and exclusive benefit;

(ff) other Liens with respect to property or assets of Holdings, the Borrower or
any Subsidiary securing obligations in an aggregate principal amount outstanding
at any time not to exceed the greater of $75,000,000 or 5.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 4.05 or 6.04, as applicable;

(gg) [Reserved];

(hh) Liens securing Indebtedness or other obligations of Holdings, the Borrower
or a Subsidiary owing to Holdings, the Borrower or a Subsidiary permitted to be
incurred under Section 7.01, other than any Liens securing any Indebtedness or
other obligations of Holdings or another Loan Party owed to any Subsidiary that
is not a Loan Party;

(ii) Liens on equipment of Holdings, the Borrower or any Subsidiary granted in
the ordinary course of business to Holdings’ the Borrower’s or such Subsidiary’s
client at which such equipment is located;

(jj) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of Holdings, the Borrower or
any Subsidiary or, to the extent the related payment would not be prohibited
under Section 7.09, (x) under any indenture issued in escrow pursuant to
customary escrow arrangements pending the release thereof or (y) under any
indenture pursuant to customary discharge, redemption or defeasance provisions;

(kk) Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers securing Indebtedness under this clause
(kk) in an aggregate amount not to exceed $20,000,000 at any time;

(ll) in the case of real property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject; and

(mm) Liens in connection with then Fernandina Cogeneration Project.

Notwithstanding anything to the contrary in this Section 7.02, no Loan Party
shall create, incur, assume or permit to exist a consensual Lien securing
Indebtedness for borrowed money on the Fernandina Beach Facility (it being
understood that Permitted Liens described in this Section 7.02 that are
non-consensual liens and Permitted Liens under clause 7.02(h) shall be permitted
to be created, incurred or assumed or permitted to exist on the Fernandina Beach
Facility), unless (A) Liens on the Fernandina Beach Facility shall have been
granted in favor of the Collateral Agent for the benefit of the Secured Parties
to secure the Finance Obligations and (B) such additional Liens in favor of
third parties shall rank pari passu with, or junior to, the Liens on the
Fernandina Beach Facility granted to the Collateral Agent pursuant to
clause (A); provided that this provision shall not apply with respect to
consensual Liens securing

 

- 155 -



--------------------------------------------------------------------------------

Indebtedness for borrowed money incurred solely by Persons who are not
Affiliates of Holdings or any of its Subsidiaries in connection with the
Fernandina Cogeneration Project on assets which do not constitute assets of
Holdings or any of its Subsidiaries. In addition, notwithstanding anything to
the contrary in this Section 7.02, Liens otherwise permitted under
Section 7.02(u) may not be created, incurred or assumed during a Collateral
Suspension Period; provided, however, that Indebtedness permitted under
Section 7.01 may be issued or incurred subject to “springing” collateral
provisions substantially similar to those provided in Section 11.23 but only so
long as (i) in the case of Indebtedness issued or incurred subject to
“springing” collateral provisions that would result in the creation of Other
First Liens securing such Indebtedness upon the occurrence of the Collateral
Reinstatement Date (“Springing Other First Lien Indebtedness”), the incurrence
of such Springing Other First Lien Indebtedness would be permitted under
Section 7.02(u) assuming for the purpose of such determination the occurrence of
the Collateral Reinstatement Date immediately prior to such determination and
(ii) in the case of indebtedness issued or incurred subject to “springing”
collateral provisions that would result in the creation of Liens junior in right
of security to the Liens on the Collateral securing the Facilities (“Springing
Junior Lien Indebtedness”), the incurrence of such Springing Junior Lien
Indebtedness would be permitted under Section 7.02(u) assuming for the purpose
of such determination the occurrence of the Collateral Reinstatement Date
immediately prior to such determination.

In addition, with respect to any Lien securing Indebtedness that was permitted
to secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

Section 7.03 Reserved.

Section 7.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger, consolidation or amalgamation with a person that is not
a Wholly Owned Subsidiary of Holdings immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of any other person, (ii) make any loans or advances to or
Guarantees of the Indebtedness of any other person (other than in respect of
intercompany liabilities incurred in connection with the cash management, tax
and accounting operations of Holdings, the Borrower and the Subsidiaries) or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a) the Transactions, the Pre-Spin Transactions and any Investment described in
the Form 10 pursuant to the agreements described on Schedule 7.07;

(b) (i) Investments by Holdings, the Borrower or any Domestic Subsidiary in
Holdings, the Borrower or any Domestic Subsidiary; and (ii) Investments by any
Foreign Subsidiary in Holdings, the Borrower or any Subsidiary; provided, that
any such Investment in the form of a loan, advance or Guaranty of Indebtedness
of another person shall be subject to the proviso in Section 7.01(e);

 

- 156 -



--------------------------------------------------------------------------------

(c) Permitted Investments and Investment Grade Securities and Investments that
were Permitted Investments or Investment Grade Securities when made;

(d) Investments arising out of the receipt by Holdings or any Subsidiary of
non-cash consideration for the sale, transfer or other disposition of assets
permitted under Section 7.05;

(e) loans and advances to officers, directors, employees or consultants of
Holdings or any Subsidiary (i) in the ordinary course of business not to exceed
$30,000,000 in the aggregate at any time outstanding (valued at the time of the
making thereof and calculated without regard to write downs or write offs
thereof), (ii) in respect of payroll payments and expenses in the ordinary
course of business, and (iii) in connection with such person’s purchase of
Equity Interests of Holdings or any direct or indirect parent of Holdings solely
to the extent that the amount of such loans and advances shall be contributed to
Holdings in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Contracts permitted hereunder;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 7.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or contractually committed to on the Closing Date
except as explicitly required by the terms of such Investment as in existence on
the Closing Date or as otherwise permitted under the Loan Documents;

(i) Investments resulting from pledges and deposits under Sections 7.02(f), (g),
(k), (o), (r), (s), (u) and (ff);

(j) other Investments by Holdings or any Subsidiary in an aggregate outstanding
amount, when taken together with the aggregate amount of all Investments by or
in Foreign Subsidiaries made pursuant to clause (viii)(a) the definition of
“Permitted Business Acquisition”, (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof) not to exceed
(i) the greater of $125,000,000 and 5.0% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date of such incurrence for
which financial statements have been delivered pursuant to Section 4.05 or 6.04,
as applicable, plus (ii) so long at the time of the making of such Investment
and after giving effect thereto, no Event of Default shall have occurred and be
continuing or would result therefrom, the portion, if any, of the Cumulative
Credit on the date of such election that the Borrower elects to apply to this
Section 7.04(j)(ii); provided that if any Investment pursuant to this
Section 7.04(j) is made in any person that is not a Domestic Subsidiary of
Holdings at the date of the making of such Investment and such person becomes a
Domestic Subsidiary of

 

- 157 -



--------------------------------------------------------------------------------

Holdings after such date, such Investment shall thereafter be deemed to have
been made pursuant to Section 7.04(b) and shall cease to have been made pursuant
to this Section 7.04(j) for so long as such person continues to be a Domestic
Subsidiary of Holdings;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Subsidiary Loan Parties
and Guarantees by such Subsidiaries to the extent permitted by Section 7.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers or Investments acquired by Holdings or any Subsidiary as
a result of a foreclosure by Holdings or any of its Subsidiaries with respect to
any secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into Holdings or merged into or consolidated with a Subsidiary after the
Closing Date, in each case, to the extent permitted under this Section 7.04 and,
in the case of any acquisition, merger, consolidation or amalgamation, in
accordance with Section 7.05 to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger,
consolidation or amalgamation and were in existence on the date of such
acquisition, merger, consolidation or amalgamation;

(o) acquisitions by Holdings or the Borrower of obligations of one or more
officers or other employees of Holdings, any direct or indirect parent of
Holdings, the Borrower or the Subsidiaries in connection with such officer’s or
employee’s acquisition of Equity Interests of Holdings or any direct or indirect
parent entity of Holdings, so long as no cash is actually advanced by Holdings,
the Borrower or any of the Subsidiaries to such officers or employees in
connection with the acquisition of any such obligations;

(p) Guarantees by Holdings, the Borrower or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by Holdings, the Borrower or
any Subsidiary in the ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings or any direct or indirect parent entity of
Holdings;

(r) Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value (as determined
in good faith by the Borrower) of such assets, determined on an arms’-length
basis, so contributed pursuant to this clause (r) shall not in the aggregate
exceed $10,000,000 and (ii) in respect of each such contribution, a Responsible
Officer of the Borrower shall certify (x) that after giving effect to such
contribution, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) the fair market value (as determined
in good faith by the Borrower) of the assets so contributed and (z) that the
requirements of paragraph (i) of this proviso remain satisfied;

 

- 158 -



--------------------------------------------------------------------------------

(s) Investments consisting of Restricted Payments permitted under Section 7.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(u) Investments in Foreign Subsidiaries (including acquisitions by and of
Foreign Subsidiaries) not to exceed, when taken together with the aggregate
amount of all Investments by or in Foreign Subsidiaries made pursuant to
clause (viii)(b) the definition of “Permitted Business Acquisition”, in the
aggregate, the greater of (x) 10.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 4.05 or 6.04, as
applicable and (y) $250,000,000 (plus an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by any Loan Party in
respect of any Investments made pursuant to this clause (u) (but excluding any
such returns in excess of the amount originally invested)), as valued at the
fair market value (as determined in good faith by the Borrower) of such
Investment at the time such Investment is made, so long at the time of the
making of such Investment under this clause (u) and after giving effect thereto,
no Event of Default shall have occurred and be continuing or would result
therefrom;

(v) Investments consisting of the licensing or contribution of intellectual
property licenses pursuant to joint marketing arrangements with other persons;

(w) Guarantees permitted under Section 7.01 (except to the extent such Guarantee
is expressly subject to this Section 7.04);

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of Holdings or such
Subsidiary;

(y) Investments by Holdings and its Subsidiaries, including loans and advances
to any direct or indirect parent of Holdings, if Holdings or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 7.06 for all
purposes of this Agreement);

(z) Investments in Farm Credit Equities in accordance with the terms of this
Agreement;

(aa) Investments arising as a result of Permitted Receivables Financings;

(bb) Investments made substantially contemporaneously in exchange for Equity
Interests of Holdings or any direct or indirect parent entity of Holdings;
provided, that such Investments are not included in any determination of the
Cumulative Credit;

 

- 159 -



--------------------------------------------------------------------------------

(cc) Investments in joint ventures and Unrestricted Subsidiaries; provided that
the aggregate outstanding amount (valued at the time of the making thereof and
calculated without regard to write downs or write offs thereof) of Investments
made pursuant to this clause (cc) shall not exceed the sum of (i) the greater of
$75,000,000 and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 4.05 or 6.04, as applicable,
in the aggregate plus (ii) an aggregate amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the respective
investors in respect of any such Investments theretofore made by them pursuant
to this paragraph (cc) (excluding any returns in excess of the amount original
invested); provided that if any Investment pursuant to this clause (cc) is made
in any person that is not a Domestic Subsidiary of Holdings at the date of the
making of such Investment and such person becomes a Domestic Subsidiary of
Holdings after such date, such Investment shall thereafter be deemed to have
been made pursuant to Section 7.04(b) and shall cease to have been made pursuant
to this clause (cc) for so long as such person continues to be a Domestic
Subsidiary of Holdings;

(dd) additional Investments; provided, that at the time of such Investment and
after giving full effect thereto, (A) no Event of Default shall have occurred
and be continuing or would result therefrom, (B) (x) during any Collateral
Suspension period, the Total Net Leverage Ratio shall not be in excess of
3.50:1.00 on a Pro Forma Basis and (y) at any other time, the Total Net Leverage
Ratio shall not be in excess of 4.00:1.00 on a Pro Forma Basis and (C) the Total
Net Senior First Lien Secured Leverage Ratio shall not be in excess of 3.00:1.00
on a Pro Forma Basis; provided, that any Investments made in reliance of this
Section 7.04(dd) (including any Investments made pursuant to clause (viii)(c) of
the definition of “Permitted Business Acquisition”) shall reduce the Cumulative
Credit in an amount equal to the amount of such Investment; provided, further,
that the Cumulative Credit shall not be reduced below zero as a result thereof;

(ee) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property; and

(ff) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business.

Section 7.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate or amalgamate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower or any Subsidiary Loan Party, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other person or any division, unit or business of any
person, except that this Section shall not prohibit:

 

- 160 -



--------------------------------------------------------------------------------

(a) (i) the purchase and sale of inventory in the ordinary course of business by
Holdings, the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by Holdings, the Borrower or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by Holdings, the Borrower or any Subsidiary or (iv) the sale of
Permitted Investments in the ordinary course of business;

(b)

(i) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, the merger, consolidation or amalgamation of the Borrower with
or into Holdings, any Subsidiary (other than the Borrower) or any other person
(x) in a transaction in which the Borrower is the survivor or (y) in a
transaction in which another person is the survivor or transferee (such survivor
or transferee, the “Successor Borrower”); provided that, with respect to the
forgoing clauses (x) and (y): (A) immediately after giving full effect to the
transaction on a Pro Forma Basis, either (x) the Leverage Ratio Toggle Test
would be satisfied, or (y) the applicable leverage ratio under the Leverage
Ratio Toggle Test would not exceed the Total Net Leverage Ratio or the Total Net
Senior First Lien Secured Leverage Ratio, as applicable, immediately prior to
giving effect to such transaction, (B) the Successor Borrower (if applicable)
shall be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof, (C) the
Successor Borrower (if applicable) shall expressly assume all the obligations of
the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto, each in a form
reasonably satisfactory to the Administrative Agent, (D) each Guarantor, unless
it is the other party to such merger, consolidation or amalgamation, shall
confirm that its Guaranty shall apply to the Successor Borrower’s obligations
under this Agreement, (E) each Guarantor, unless it is the other party to such
merger, consolidation or amalgamation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement and/or its Guaranty
thereof, as applicable, (F) each mortgagor of Mortgaged Property, unless it is
the other party to such merger, consolidation or amalgamation, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement and/or its Guaranty thereof, as applicable, (G) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger, consolidation or amalgamation, as applicable, and such
supplement to this Agreement or any Security Document comply with this
Agreement, and (H) if the surviving entity is not the Borrower, either (1) the
Successor Borrower (x) qualifies as a directly eligible borrower of the Farm
Credit Lenders then party to this Agreement (or, if applicable, replacement Farm
Credit Lenders who have agreed to purchase the outstanding Loans and Commitments
of such existing Farm Credit Lenders in accordance with the assignment
provisions of Section 11.06(b)) and (y) satisfactorily provides

 

- 161 -



--------------------------------------------------------------------------------

all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the USA PATRIOT Act, to the extent requested in
writing by the Administrative Agent on behalf of such Farm Credit Lenders, or
(2) each Farm Credit Lender who has not timely agreed that the conditions in
paragraph (H)(1) shall have been satisfied, shall be replaced pursuant to
Section 11.14,

(ii) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, the merger, consolidation or amalgamation of Holdings with or
into any Subsidiary or any other person (x) in a transaction in which Holdings
is the survivor or (y) in a transaction in which the Borrower or another Wholly
Owned Domestic Subsidiary is the survivor or transferee (such survivor or
transferee, the “Successor Holdings”); provided that, with respect to the
forgoing clauses (x) and (y): (A) immediately after giving full effect to the
transaction on a Pro Forma Basis, either (x) the Leverage Ratio Toggle Test
would be satisfied, or (y) the applicable leverage ratio under the Leverage
Ratio Toggle Test would not exceed the Total Net Leverage Ratio or the Total Net
Senior First Lien Secured Leverage Ratio, as applicable, immediately prior to
giving effect to such transaction, (B) the Successor Holdings (if applicable)
shall expressly assume all the obligations of Holdings under this Agreement and
the other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger, consolidation
or amalgamation, shall confirm that its Guaranty shall apply to the Successor
Holdings’ obligations under this Agreement, (D) each Guarantor, unless it is the
other party to such merger, consolidation or amalgamation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Holdings’ obligations under this Agreement and/or
its Guaranty thereof, as applicable, (E) each mortgagor of Mortgaged Property,
unless it is the other party to such merger, consolidation or amalgamation,
shall have by an amendment to or restatement of the applicable Mortgage
confirmed that its obligations thereunder shall apply to the Successor Holdings’
obligations under this Agreement and/or its Guaranty thereof, as applicable and
(F) Holdings shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, consolidation or amalgamation, as
applicable, and such supplement to this Agreement or any Security Document
comply with this Agreement,

(iii) the merger, consolidation or amalgamation of any Subsidiary of Holdings
(other than the Borrower) with or into, or sale, transfer or other disposition
of all or substantially all of the assets of any Subsidiary of Holdings (other
than the Borrower) to, Holdings, the Borrower or any other Subsidiary in a
transaction in which the surviving or transferee person is (subject to
Section 7.05(b)(ii) above) Holdings or (subject to Section 7.05(b)(i) above) the
Borrower or, if Holdings or the Borrower is not a party to such transaction, a
Subsidiary (other than the Borrower); provided, however, that if such Subsidiary

 

- 162 -



--------------------------------------------------------------------------------

is a Subsidiary Loan Party and merges with or into, consolidates with,
amalgamates with, or sells all or substantially all of its assets to, another
Subsidiary (other than the Borrower), the surviving or resulting entity must be
a Subsidiary Loan Party,

(iv) the merger, consolidation or amalgamation of any Subsidiary that is not a
Subsidiary Loan Party into or with, or sale, transfer or other disposition of
all or substantially all of the assets of any Subsidiary that is not a
Subsidiary Loan Party to, any Subsidiary that is not a Subsidiary Loan Party,

(v) the liquidation or dissolution of any Subsidiary (other than the Borrower),
or change in form of entity of any Subsidiary, if the Borrower determines in
good faith that such liquidation, dissolution or change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,

(vi) the merger, consolidation or amalgamation of any Subsidiary Loan Party so
long as (i)(x) a Loan Party is the survivor or (y) the surviving person is a
domestic entity that expressly assumes such Subsidiary Loan Party’s obligations
under its Guaranty and otherwise complies with the requirements of Section 6.10
or (ii) such transaction is otherwise permitted under this Section 7.05, or

(vii) any Subsidiary may merge, consolidate or amalgamate with or into any other
person in order to effect an Investment permitted pursuant to Section 7.04 so
long as the continuing or surviving person shall be a Subsidiary, which shall be
a Loan Party if the merging, consolidating or amalgamating Subsidiary was a Loan
Party and which together with each of its Subsidiaries shall have complied with
the requirements of Section 6.10;

(c) sales, transfers, leases or other dispositions to Holding, the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Foreign Subsidiary
in reliance on this paragraph (c) shall (x) be made in compliance with
Section 7.07 and (y) unless permitted by Section 7.05(g) below, be permitted
only if the applicable Loan Party would otherwise be permitted to make an
Investment in such Foreign Subsidiary in such amount under Section 7.04(j),
(u) or (dd);

(d) Sale and Lease Back Transactions, provided that the fair market value (as
determined in good faith by the Borrower) of all such property sold pursuant to
Sale and Lease Back Transactions in reliance on this clause (d) shall not exceed
the greater of $50 million and 2.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date the lease was entered into
for which financial statements have been delivered pursuant to Section 4.05 or
6.04, as applicable;

(e) Investments permitted by Section 7.04, Permitted Liens and Restricted
Payments permitted by Section 7.06;

(f) the sale or other disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or

 

- 163 -



--------------------------------------------------------------------------------

other proceedings concerning the other account party thereon and not as part of
an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 7.05 (or required to be included in this
clause (g) pursuant to Section 7.05(c)); provided, that (i) at the time of such
sale, transfer, lease, license or other disposition and after giving effect
thereto, no Event of Default shall have occurred and be continuing or would
result therefrom and (ii) the Net Proceeds thereof are applied in accordance
with Section 2.11(c);

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation or such merger,
consolidation or amalgamation shall otherwise satisfy the requirements of
subsection (b)(i) above and (ii) involving a Subsidiary Loan Party, the
surviving or resulting entity shall be a Subsidiary Loan Party that is a Wholly
Owned Subsidiary of Holdings;

(i) leases or licenses (on a non-exclusive basis with respect to intellectual
property), or subleases or sublicenses (on a non-exclusive basis with respect to
intellectual property), of any real or personal property (i) in the ordinary
course of business or (ii) in connection with the Fernandina Cogeneration
Project;

(j) sales, leases or other dispositions of inventory of Holdings, the Borrower
and the Subsidiaries determined by the management of the Borrower to be no
longer useful or necessary in the operation of the business of Holdings, the
Borrower or any of the Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (i) of the definition of “Net Proceeds”;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(m) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind to the
extent that any of the foregoing could not reasonably be expected to have a
Material Adverse Effect;

(n) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets and/or services that will be used in a
business or business activity permitted hereunder, (ii) in the event of a swap
with a fair market value (as determined in good faith by the Borrower) in excess
of $10,000,000, the Administrative Agent shall have received a certificate from
a Responsible Officer of the Borrower with respect to such fair market value and
(iii) in the event of a swap with a fair market value (as determined in good
faith by the Borrower) in excess of $20,000,000, such exchange shall have been
approved by at least a majority of the Board of Directors of Holdings or the
Borrower; provided, that the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(c); provided, further, that (A) the aggregate gross
consideration (including exchange assets, other non-cash consideration and cash
proceeds) of

 

- 164 -



--------------------------------------------------------------------------------

any or all assets exchanged in reliance upon this paragraph (n) shall not
exceed, in any fiscal year of the Borrower, the greater of $25,000,000 and 2.0%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable and (B) no Default or
Event of Default exists or would result therefrom;

(o) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than Holdings, the Borrower and
its Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(p) the Pre-Spin Transactions;

(q) dispositions of the brownfield properties identified to the Joint Lead
Arrangers on or prior to the Closing Date or any assets related thereto owned by
Southern Wood Piedmont Company or Rayonier A.M. Properties LLC or their
successors or assigns that are Subsidiaries; provided that the Net Proceeds
thereof are applied in accordance with Section 2.11(c);

(r) any disposition by Holdings, the Borrower or a Subsidiary to charitable
foundations, not-for-profits or other similar organizations with an aggregate
fair market value (as determined in good faith by the Borrower) not to exceed
$5,000,000 in any calendar year;

(s) any other transfers or series of related transfers the fair market value (as
determined in good faith by the Borrower) of which does not exceed $15,000,000;
and

(t) any disposition of Equity Interests in, or Indebtedness or other securities
of, an Unrestricted Subsidiary; and

(u) any grant in the ordinary course of business of any license of patents,
trademarks, know-how or any other intellectual property.

Notwithstanding anything to the contrary contained in Section 7.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 7.05 (other than sales, transfers, leases or other dispositions to
Holdings, the Borrower or any Domestic Subsidiary pursuant to paragraph (c) of
this Section 7.05) unless such disposition is for fair market value (as
determined in good faith by the Borrower), or if not fair market value, the
shortfall is permitted as an Investment under Section 7.04 and (ii) no sale,
transfer or other disposition of assets in excess of $15,000,000 shall be
permitted by paragraph (g) of this Section 7.05 unless at least 75% of the
consideration received therefore is in the form of cash or Permitted Investments
(other than Permitted Investments described in clause (x) of the definition
thereof); provided, that for purposes of this clause (ii), (a) the amount of any
liabilities (as shown on Holdings’, the Borrower’s or any Subsidiary’s most
recent balance sheet delivered pursuant to Section 6.04(a) or (b) or in the
notes thereto) of Holdings or any Subsidiary (other than liabilities that are by
their terms subordinated in right of payment to the Obligations) that are
assumed by the transferee of any such assets or that are otherwise cancelled or
terminated in connection with

 

- 165 -



--------------------------------------------------------------------------------

the transaction with such transferee, (b) any notes or other obligations or
other securities or assets received by Holdings, the Borrower or such Subsidiary
from such transferee that are converted by Holdings, the Borrower or such
Subsidiary into cash within 180 days of the receipt thereof (to the extent of
the cash received), (c) Indebtedness of any Subsidiary that is no longer a
Subsidiary as a result of such sale, transfer or other disposition, to the
extent that Holdings, the Borrower and each other Subsidiary is released from
any Guarantee of payment of such Indebtedness in connection therewith,
(d) consideration consisting of Indebtedness of Holdings or the Borrower (other
than Indebtedness that by its terms is subordinated in right of payment to the
Obligations) received after the Closing Date from persons who are not Holdings,
the Borrower or any Subsidiary and (e) any Designated Non-Cash Consideration
received by Holdings, the Borrower or any of the Subsidiaries in such Asset Sale
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (e) that is at that time
outstanding, not to exceed the greater of $100,000,000 and 4.0% of Consolidated
Total Assets (as of the end of the fiscal quarter immediately prior to the date
such sale, disposition or transfer of assets was entered into for which
financial statements have been delivered pursuant to Section 4.05 or 6.04, as
applicable) at the time of the receipt of such Designated Non-Cash Consideration
(with the fair market value (as determined in good faith by the Borrower) of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value) shall be
deemed to be cash. To the extent any Collateral is disposed of in a transaction
expressly permitted by this Section 7.05 to any person other than Holdings, the
Borrower or any Subsidiary, such Collateral shall be sold free and clear of the
Liens created by the Loan Documents, and the Administrative Agent shall take,
and shall be authorized by each Lender to take, any actions reasonably requested
by the Borrower in order to evidence the foregoing.

Notwithstanding anything to the contrary in this Agreement, the Jesup Facility
may not be disposed, transferred or assigned to any person other than the
Borrower or a Subsidiary Loan Party.

Section 7.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of Holdings may make Restricted Payments to Holdings or to
any Wholly Owned Subsidiary of Holdings (or, in the case of non-Wholly Owned
Subsidiaries, to Holdings or any Subsidiary that is a direct or indirect parent
of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
Holdings or such Subsidiary) based on their relative

 

- 166 -



--------------------------------------------------------------------------------

ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 7.04);

(b) with respect to any taxable period for which Holdings, the Borrower and/or
one or more Subsidiaries are members of a consolidated, combined, affiliated,
unitary or similar income tax group for U.S. federal and/or applicable state or
local income tax purposes of which a direct or indirect parent of Holdings is
the common parent (a “Tax Group”), distributions shall be permitted to any
direct or indirect parent of Holdings to pay the portion of the taxes of such
Tax Group attributable to the income of Holdings, the Borrower and/or one or
more Subsidiaries in an amount not to exceed the amount of any U.S. federal,
state and/or local income taxes (as applicable) that Holdings, the Borrower
and/or the applicable Subsidiaries would have paid for such taxable period had
Holdings, the Borrower and/or the applicable Subsidiaries been a stand-alone
corporate taxpayer or a stand-alone corporate group with respect to such taxes;
provided that distributions attributable to the income of any Unrestricted
Subsidiary shall be permitted only to the extent that such Unrestricted
Subsidiary made distributions to Holdings, the Borrower or any Subsidiary for
such purpose;

(c) a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests of Holdings or any direct or indirect
parent of Holdings held by any future, present or former employee, director,
officer or consultant of Holdings, the Borrower or any of their subsidiaries or
any direct or indirect parent of Holdings pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate Restricted
Payments made under this clause (c) do not exceed $20,000,000 in any calendar
year, with unused amounts in any calendar year being permitted to be carried
over to succeeding calendar years; provided, further, however, that such amount
in any calendar year may be increased by an amount not to exceed: (i) the cash
proceeds received by Holdings, the Borrower or any of the Subsidiaries from the
sale of Equity Interests (other than Disqualified Stock) of Holdings or any
direct or indirect parent of Holdings (to the extent contributed to Holdings) to
employees, directors, officers or consultants of Holdings, the Borrower and the
Subsidiaries or any direct or indirect parent of Holdings that occurs after the
Closing Date, plus (ii) the cash proceeds of key man life insurance policies
received by Holdings or any direct or indirect parent of Holdings (to the extent
contributed to Holdings), the Borrower or the Subsidiaries after the Closing
Date; provided that Holdings or the Borrower may elect to apply all or any
portion of the aggregate increase contemplated by clauses (i) and (ii) above in
any calendar year; and provided, further, that cancellation of Indebtedness
owing to Holdings, the Borrower or any Subsidiary from any present or former
employees, directors, officers or consultants of Holdings, the Borrower, any
Subsidiary or the direct or indirect parents of Holdings in connection with a
repurchase of Equity Interests of Holdings or any of its direct or indirect
parents will not be deemed to constitute a Restricted Payment for purposes of
this Agreement;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(e) Holdings may make Restricted Payments to the holders of its equity interests
in an aggregate amount equal to the portion, if any, of the Cumulative Credit on
such

 

- 167 -



--------------------------------------------------------------------------------

date that Holdings elects to apply to this Section 7.06(e), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;
provided, at the time of the making of such Restricted Payment and after giving
effect thereto, no Default or Event of Default has occurred and is continuing or
would result therefrom;

(f) Holdings and the Subsidiaries may make Restricted Payments in connection
with the Pre-Spin Transactions;

(g) Holdings and the Subsidiaries may make Restricted Payments in cash, in lieu
of the issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of Holdings;

(h) Holdings may make Restricted Payments to, or repurchase or redeem shares
from, its equity holders (or make Restricted Payments to any direct or indirect
parent of Holdings to fund the payment by such direct or indirect parent of
Holdings of dividends on such entity’s common stock) in an annual amount not to
exceed the sum of (x) $40,000,000, plus (y) 6.0% per annum of the net proceeds
received by Holdings after the Closing Date from any public offering of Equity
Interests of Holdings or any direct or indirect parent of Holdings;

(i) Holdings may make Restricted Payments to any direct or indirect parent of
Holdings to finance any Investment permitted to be made pursuant to
Section 7.04; provided, that (i) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (ii) such
parent shall, immediately following the closing thereof, cause (A) all property
acquired (whether assets or Equity Interests) to be contributed to Holdings or a
Subsidiary or (B) the merger, consolidation or amalgamation (to the extent
permitted in Section 7.05) of the person formed or acquired into Holdings or a
Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.10;

(j) Holdings and the Subsidiaries may make the Restricted Payments described in
the Form 10 pursuant to the agreements described on Schedule 7.07 hereto;

(k) Restricted Payments made within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have been permitted
under (and was counted against any applicable basket under) this Agreement;

(l) Holdings and the Subsidiaries may make Restricted Payments in an aggregate
amount (together with any payments or distributions in respect of Junior
Financing permitted under Section 7.09(b)(vii)) equal to the greater of
(x) $50,000,000 and (y) 3.0% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such Restricted Payment for
which financial statements have been delivered pursuant to Section 4.05 or 6.04,
as applicable, so long as at the time of such Restricted Payment and after
giving effect thereto, no Default or Event of Default shall have occurred or be
continuing or would result therefrom;

 

- 168 -



--------------------------------------------------------------------------------

(m) Holdings and the Subsidiaries may make additional Restricted Payments;
provided, that at the time of such Restricted Payment and after giving effect
thereto (A) no Default or Event of Default shall have occurred and be continuing
or would result therefrom, (B) (x) during any Collateral Suspension period, the
Total Net Leverage Ratio shall not be in excess of 3.50:1.00 on a Pro Forma
Basis and (y) at any other time, the Total Net Leverage Ratio shall not be in
excess of 4.00:1.00 on a Pro Forma Basis and (C) the Total Net Senior First Lien
Secured Leverage Ratio shall not be in excess of 3.00:1.00 on a Pro Forma Basis;
provided, that any Investments made in reliance of this Section 7.06(m) shall
reduce the Cumulative Credit in an amount equal to the amount of such Restricted
Payment; provided, further, that the Cumulative Credit shall not be reduced
below zero as a result thereof;

(n) the distribution, as a dividend or otherwise, of Equity Interests of, or
Indebtedness owed to Holdings, the Borrower or any Subsidiary by, Unrestricted
Subsidiaries;

(o) payments or distributions to dissenting stockholders required pursuant to
applicable law, pursuant to or in connection with a consolidation, amalgamation,
merger or transfer of all or substantially all of the assets of Holdings, the
Borrower and the Subsidiaries, taken as a whole, that complies with
Section 7.05; and

(p) any Restricted Payment, if applicable: (i) in amounts required for any
direct or indirect parent of Holdings to pay fees and expenses (including
franchise or similar taxes) required to maintain its corporate existence,
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of any direct or indirect parent of
Holdings and general corporate operating and overhead expenses of any direct or
indirect parent of Holdings, in each case, to the extent such fees and expenses
are attributable to the ownership or operation of Holdings, if applicable, the
Borrower and their subsidiaries; (ii) in amounts required for any direct or
indirect parent of Holdings, if applicable, to pay interest and/or principal on
Indebtedness the proceeds of which have been contributed to Holdings, the
Borrower or any Subsidiary and that has been guaranteed by, or is otherwise
considered Indebtedness of, Holdings Incurred in accordance with Section 7.01;
and (iii) in amounts required for any direct or indirect parent of Holdings to
pay fees and expenses related to any equity or debt offering of such parent
(whether or not successful).

Section 7.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates in a transaction or series of related transactions involving
aggregate consideration in excess of $5,000,000, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to Holdings, the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a person that is
not an Affiliate, as determined by the Board of Directors of Holdings or such
Subsidiary in good faith.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

 

- 169 -



--------------------------------------------------------------------------------

(i) any issuance of securities, or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of Holdings (or any direct or indirect parent of Holdings) or
of the Borrower,

(ii) loans or advances to officers, directors, employees or consultants of
Holdings (or any direct or indirect parent of Holdings), the Borrower or any of
the Subsidiaries in accordance with Section 7.04(e),

(iii) transactions among Holdings, the Borrower or any Subsidiary or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any direct or
indirect parent of Holdings, the Borrower and the Subsidiaries in the ordinary
course of business (limited, in the case of any direct or indirect parent of
Holdings, to the portion of such fees and expenses that are allocable to
Holdings and its Subsidiaries (which shall be 100% for so long such parent owns
no assets other than the Equity Interests in Holdings or an intermediate parent
of Holdings and assets incidental to the ownership of Holdings and its
Subsidiaries)),

(v) transactions pursuant to the Transaction Documents and permitted
transactions, agreements and arrangements in existence on the Closing Date and
to the extent involving aggregate consideration in excess of $500,000, set forth
on Schedule 7.07 or any amendment thereto to the extent such amendment is not
more disadvantageous to the Lenders when taken as a whole in any material
respect and other transactions, agreements and arrangements described on
Schedule 7.07 and any amendment thereto to the extent such amendment is not more
disadvantageous to the Lenders when taken as a whole in any material respect or
similar transactions, agreements or arrangements entered into by Holdings, the
Borrower or any of its Subsidiaries,

(vi) (A) any employment agreements entered into by Holdings, the Borrower or any
of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

(vii) Indebtedness permitted by Section 7.01, Investments permitted by
Section 7.04 (including purchases by Holdings or its affiliates of Indebtedness
of

 

- 170 -



--------------------------------------------------------------------------------

the Borrower or any Subsidiary), transactions permitted by Section 7.05 and
Restricted Payments permitted by Section 7.06 (including payments to Holdings or
any direct or indirect parent of Holdings),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Administrative Agent on behalf of the Lenders pursuant to the
Security Agreement,

(ix) [Reserved],

(x) transactions with Wholly Owned Subsidiaries of Holdings for the purchase or
sale of goods, products, parts and services entered into in the ordinary course
of business in a manner consistent with past practice,

(xi) any transaction in respect of which Holdings delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the Board of Directors
of Holdings from an accounting, appraisal or investment banking firm, in each
case of nationally recognized standing that is (A) in the good faith
determination of Holdings qualified to render such letter and (B) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to Holdings or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate,

(xii) the Pre-Spin Transactions,

(xiii) transactions with joint ventures or Unrestricted Subsidiaries for the
purchase or sale of goods, equipment and services entered into in the ordinary
course of business,

(xiv) any transaction, agreement and/or arrangement described in the Form 10,
including the agreements pursuant to which such transactions are to be
consummated as set forth in Schedule 7.07,

(xv) the issuance, sale, transfer of Equity Interests of Holdings to any person
and capital contributions to the capital of Holdings,

(xvi) without duplication of any amounts otherwise paid with respect to Taxes,
payments by Holdings (and any direct or indirect parent entity of Holdings), the
Borrower and the Subsidiaries pursuant to tax sharing agreements among Holdings
(and any direct or indirect parent entity of Holdings), the Borrower and the
Subsidiaries on customary terms that require each party to make payments when
such Taxes are due or refunds received of amounts equal to the income tax
liabilities and refunds generated by each such party calculated on a separate
return basis and payments to the party generating tax benefits and credits of
amounts equal to the value of such tax benefits and credits made available to
the group by such party,

 

- 171 -



--------------------------------------------------------------------------------

(xvii) transactions pursuant to any Permitted Receivables Financing,

 

(xviii) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services (in each case, to the extent constituting Affiliates of
Holdings or any Subsidiary), or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Holdings and the Subsidiaries in the reasonable determination of the Board of
Directors or the senior management of Holdings or the Borrower, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party,

(xix) the issuance of Equity Interests of Holdings to the management of
Holdings, the Borrower or any Subsidiary in connection with the Transactions,

(xx) payments or loans (or cancellation of loans) to officers, directors,
employees or consultants that are (i) approved by a majority of the
disinterested members of the Boards of Directors of Holdings or the Borrower in
good faith, (ii) made in compliance with applicable law and (iii) to the extent
otherwise permitted under this Agreement,

(xxi) transactions between Holdings or any of the Subsidiaries and any person, a
director of which is also a director of Holdings, the Borrower or any direct or
indirect parent of Holdings; provided, however, that such director abstains from
voting as a director of Holdings, the Borrower or such direct or indirect parent
of Holdings, as the case may be, on any matter involving such other person,

(xxii) pledges of Equity Interests of Unrestricted Subsidiaries to the extent
permitted under Section 7.02,

(xxiii) the provision to subsidiaries of cash management, accounting and other
overhead services in the ordinary course of business undertaken in good faith
(as certified in an officer’s certificate executed by a Responsible Officer of
the Borrower) and not for the purpose of circumventing any covenant set forth in
this Agreement, or

(xxiv) (A) intercompany transactions undertaken in good faith (as certified in
an officer’s certificate executed by a Responsible Officer of the Borrower) for
the purpose of improving the consolidated tax efficiency of Holdings and its
subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement and (B) the formation and maintenance of any consolidated group
or subgroup for tax, accounting or cash pooling management purposes in the
ordinary course of business.

Notwithstanding any provision to the contrary herein, the Jesup Facility may not
be transferred to any Affiliate other than the Borrower or a Subsidiary Loan
Party.

 

- 172 -



--------------------------------------------------------------------------------

Section 7.08 Business of Holdings, the Borrower and their Subsidiaries.
Notwithstanding any other provisions hereof, engage in any material respect at
any time in any business or business activity that is substantially different
from any business or business activity conducted by any of them on the Closing
Date other than (a) any business (i) the majority of the revenues of which are
derived from business or activities conducted by Holdings, the Borrower and the
Subsidiaries on the Closing Date, (ii) that is a natural outgrowth or reasonable
extension, development or expansion of any business or activities conducted by
Holdings, the Borrower and the Subsidiaries on the Closing Date or any business
similar, reasonably related, incidental, complementary or ancillary to any of
the foregoing and (iii) any business that in the Borrower’s good faith business
judgment constitutes a reasonable diversification of businesses conducted by
Holdings, the Borrower and the Subsidiaries (collectively, a “Similar Business”)
and (b) in the case of a Special Purpose Receivables Subsidiary, any Permitted
Receivables Financing.

Section 7.09 Other Negative Covenants.

(a) [Reserved].

(b) Make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on any Indebtedness which by its terms is subordinated in right or payment to
the Obligations and which Indebtedness is incurred pursuant to Section 7.01(k)
or Section 7.01(r), any subordinated Permitted Refinancing Indebtedness in
respect of the foregoing, any Preferred Stock or any Disqualified Stock (each of
the foregoing, a “Junior Financing”), or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing
except for (i) Refinancings with the proceeds of Permitted Refinancing
Indebtedness, (ii)(x) payments of regularly scheduled interest and fees due
thereunder, other non-principal payments thereunder, any mandatory prepayments
of principal, interest and fees thereunder and scheduled payments thereon
necessary to avoid the Junior Financing from constituting “applicable high yield
discount obligations” within the meaning of Section 163(i)(1) of the Code and
(y) to the extent this Agreement is then in effect, payments of principal on the
scheduled maturity date of any Junior Financing (or within twelve months
thereof), (iii) payments or distributions in respect of all or any portion of
the Junior Financing with the proceeds contributed to the Borrower by Holdings
from the issuance, sale or exchange by Holdings (or any direct or indirect
parent of Holdings) of Equity Interests made within eighteen months prior
thereto, (iv) the conversion of any Junior Financing to Equity Interests of
Holdings (or any direct or indirect parent of Holdings), (v) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom and after giving effect to such payment or distribution the Borrower
would be in Pro Forma Compliance, payments or distributions in respect of Junior
Financings prior to their scheduled maturity date, in an aggregate amount, not
to exceed the portion, if any, of the Cumulative Credit on such date that
Holdings elects to apply to this Section 7.09(b)(v), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied,
(vi) payments or distributions in respect of Junior Financings, provided, that
at the time thereof and after giving effect thereto (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (B) (x)
during any Collateral Suspension period, the

 

- 173 -



--------------------------------------------------------------------------------

Total Net Leverage Ratio shall not be in excess of 3.50:1.00 on a Pro Forma
Basis and (y) at any other time, the Total Net Leverage Ratio shall not be in
excess of 4.00:1.00 on a Pro Forma Basis and (C) the Total Net Senior First Lien
Secured Leverage Ratio shall not be in excess of 3.00:1.00 on a Pro Forma Basis;
provided, further, that any payment or distribution made in reliance of this
clause (vi) shall reduce the Cumulative Credit in an amount equal to the amount
of such payment or distribution; provided, further, that the Cumulative Credit
shall not be reduced below zero as a result thereof and (vii) other payments or
distributions in respect of Junior Financings in an aggregate amount (together
with any Restricted Payments permitted under Section 7.06(l)) equal to the
greater of (x) $50,000,000 and (y) 3.0% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date of such payment or
distribution for which financial statements have been delivered pursuant to
Section 4.05 or 6.04, as applicable, so long as at the time of such payment or
distribution and after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing or would result therefrom.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to Holdings or any Subsidiary that is a direct or
indirect parent of such Material Subsidiary or (ii) the granting of Liens on the
Collateral by the Borrower or such Material Subsidiary that is a Loan Party
pursuant to the Security Documents, in each case other than those arising under
any Loan Document, and except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law or any applicable rule, regulation or
order;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 7.01, the
Senior Notes or any agreements related to any Permitted Refinancing Indebtedness
in respect of any such Indebtedness that does not expand the scope of any such
encumbrance or restriction in any material respect as determined by the Borrower
in good faith;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 7.01 or any Permitted

 

- 174 -



--------------------------------------------------------------------------------

Refinancing Indebtedness in respect thereof, to the extent such restrictions
(x) if such Indebtedness is secured, are not more restrictive, taken as a whole,
in any material respect than the restrictions contained in this Agreement (as
determined in good faith by the Borrower) and (y) if such Indebtedness is
unsecured, are not more restrictive, taken as a whole, in any material respect
than the restrictions contained in the Senior Notes Indenture (as determined in
good faith by the Borrower);

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 7.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 7.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of Holdings, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of Holdings and its Subsidiaries to meet their ongoing obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary other than Subsidiaries of such new Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 7.01 of a Subsidiary of Holdings that is not a Subsidiary Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

 

- 175 -



--------------------------------------------------------------------------------

(P) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) purchase money obligations for property acquired and Capital Lease
Obligations in the ordinary course of business permitted under Section 7.01;

(S) Restricted Payments permitted under Section 7.06 and Investments permitted
under Section 7.04;

(T) the Fernandina Cogeneration Project;

(U) any other instrument or agreement entered into after the Closing Date that
contains encumbrances and restrictions that, as determined by the Borrower in
good faith, will not materially adversely affect the Borrower’s ability to make
payments on the Loans; or

(V) any encumbrances or restrictions of the type referred to in
Sections 7.09(c)(i) and 7.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (U) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

For purposes of determining compliance with this Section 7.09(c), (1) the
priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common Equity Interests shall not be deemed a restriction on the ability to make
distributions on Equity Interest, (2) the subordination of loans or advances
made to Holdings, the Borrower or a Subsidiary to other Indebtedness Incurred by
Holdings, the Borrower or any such Subsidiary shall not be deemed a restriction
on the ability to make loans or advances and (3) the Pre-Spin Transactions shall
not be deemed to be an encumbrance or restriction of the type referred to in
Sections 7.09(c)(i) and 7.09(c)(ii) above.

Section 7.10 Financial Covenants.

(a) Permit non-compliance with the Leverage Ratio Toggle Test (tested as of the
last day of any Test Period commencing with the Test Period ending on the last
day of the first full fiscal quarter after the Closing Date), such compliance to
be determined on the basis of

 

- 176 -



--------------------------------------------------------------------------------

the financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) and Section 6.01(b) for such Test Period); and

(b) Permit the Interest Coverage Ratio as of the last day of any Test Period
(commencing with the Test Period ending on the last day of the first full fiscal
quarter after the Closing Date) to be less than 3:00:1.00 (such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.01(a) and Section 6.01(b) for
such Test Period).

Section 7.11 Fiscal Year. Neither Holdings nor the Borrower shall change their
respective fiscal year end without prior written notice to the Administrative
Agent (in which case, Holdings, the Borrower and the Administrative Agent are
hereby deemed to be authorized by the Lenders to make any amendments to the Loan
Documents that are necessary to reflect such change in fiscal year).

Section 7.12 Pre-Contribution Date Covenant. As of and at all times following
the Closing Date to, but excluding, the Contribution Date, and giving pro forma
effect to the Transaction as of the Closing Date, Holdings, the Borrower and
each Subsidiary Loan Party each covenant and agree with each Lender that unless
and until (i) all Commitments shall have been terminated, (ii) all Obligations
arising under the Loan Documents (other than contingent obligations for
unasserted claims) shall have been paid in full, and (iii) all Letters of Credit
have been canceled or have expired (or have been Cash Collateralized or
backstopped on terms reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuers) and all amounts drawn or paid thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, Holdings, the Borrower and the Subsidiary Loan Parties party hereto
(a) shall comply with Section 7.01 and (b) will not, and will not permit any of
the Subsidiaries to sell, encumber or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transaction (including, without limitation, any Investment or Restricted
Payment) with any person, other than (1) in the ordinary course of business,
(2) the Transactions or (3) the Pre-Spin Transactions.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made and, only to the
extent that such representation or warranty is capable of being cured, such
representation or warranty, remains false or misleading in any material respect
for a period of thirty (30) days after notice thereof from the Administrative
Agent to the Borrower;

(b) default shall be made in the payment of any principal of any Loan or any L/C
Obligation or the deposit of any funds as Cash Collateral in respect of L/C
Obligations when

 

- 177 -



--------------------------------------------------------------------------------

and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any L/C
Obligation or in the payment of any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five (5) Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 6.01(a), 6.05(i) or 6.08 or in Article VII;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any Loan Party or Subsidiary thereof (A) fails to make payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and beyond any applicable grace period, regardless of amount, in
respect of any Material Indebtedness (other than in respect of Swap Contracts),
(B) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition shall exist, under any agreement or instrument
relating to any Material Indebtedness, if the effect of such failure, event or
condition (giving effect to any applicable grace period) is to cause, or to
permit the holder or holders or beneficiary or beneficiaries of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, such Material Indebtedness to be
declared to be due and payable prior to its stated maturity or (C) shall be
required by the terms of such Material Indebtedness to offer to prepay or
repurchase such Material Indebtedness (or any portion thereof) prior to the
stated maturity thereof; or (ii) there occurs under any Swap Contract or Swap
Obligation an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which any
Loan Party is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by a Loan Party thereof as a result thereof is
greater than $50,000,000; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due, or which any Loan Party thereof shall be
required to prepay or repurchase, as a result of the sale or transfer (including
by way of condemnation or casualty) of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Subsidiary, or of a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or

 

- 178 -



--------------------------------------------------------------------------------

similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Subsidiary or for a substantial part of the property or assets of Holdings, the
Borrower or any Subsidiary or (iii) the winding up or liquidation of Holdings,
the Borrower or any Subsidiary (except, in the case of any Subsidiary, in a
transaction permitted by Section 7.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Subsidiary or for a substantial part of the
property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $50,000,000 (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower, any Subsidiary or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, (v) Holdings, the Borrower or any Subsidiary shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan or Multiemployer Plan; and in each
case in clauses (i) through (v) above, such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
have a Material Adverse Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, the Borrower and the Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in

 

- 179 -



--------------------------------------------------------------------------------

Foreign Subsidiaries or the application thereof, or from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Security Agreement or to file
Uniform Commercial Code continuation statements or take the actions described on
Schedule 4.04 and except to the extent that such loss is covered by a lender’s
title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) the Guaranties by Holdings,
the Borrower or the Subsidiary Loan Parties of any of the Obligations shall
cease to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by Holdings, the Borrower or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations; or

(m) the failure by Holdings and the Borrower to complete the Separation and
consummate the Distribution (in all material respects consistent with the
description thereof in the Form 10) within five (5) Business Days of the Closing
Date;

then, and in every such event (other than an event with respect to the Borrower
or the Designated Borrower described in paragraph (h) or (i) above), and at any
time thereafter during the continuance of such event, the Administrative Agent,
at the request of the Required Lenders, shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate forthwith the Commitments (and any obligations to make L/C Credit
Extensions), (ii) declare the Loans and L/C Obligations then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans and the L/C Obligations so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower and the Designated Borrower accrued hereunder and under any
other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower and the Designated Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
(iii) require that the Borrower or Designated Borrower, as applicable, Cash
Collateralize its L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto) and, (iv) exercise all rights and remedies granted
to it under any Loan Document and all its rights under any other applicable law
or in equity; provided, that upon the occurrence of any event with respect to
the Borrower or the Designated Borrower described in paragraph (h) or (i) above,
the Commitments (and any obligations to make L/C Credit Extensions) shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower and the Designated Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower and the Designated Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

Section 8.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i),
(j) or (l) of Section 8.01, any reference in any such clause to any Subsidiary
shall be deemed not to include any Immaterial Subsidiary affected by any event
or circumstance referred to in any such clause.

Section 8.03 Application of Funds. Subject to the terms of any applicable
Secured Debt Intercreditor Agreement, after the exercise of remedies provided
for in

 

- 180 -



--------------------------------------------------------------------------------

Section 8.01 (or after the Loans have automatically become immediately due and
as set forth in the proviso to Section 8.01), any amounts received on account of
the Finance Obligations shall, subject to the provisions of Section 2.16 and
Section 2.17, be applied by the Administrative Agent in the following order:

FIRST, to payment of that portion of the Finance Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent, Collateral Agent or any
L/C Issuer and amounts payable under Article III) payable to the Administrative
Agent, Collateral Agent or any L/C Issuer in their respective capacity as such;

SECOND, to payment of that portion of the Finance Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, any Cash Management Bank and any Hedge Bank (including fees, charges
and disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender)) arising under the
Loan Documents, any Secured Cash Management Agreement or any Secured Hedge
Agreement and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

THIRD, to payment of that portion of the Finance Obligations constituting
accrued and unpaid interest on the Loans, L/C Borrowings and other Finance
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

FOURTH, to payment of that portion of the Finance Obligations constituting
unpaid principal of the Loans, of L/C Borrowings, to the Administrative Agent
(for the account of the L/C Issuers) to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower or the Designated
Borrower pursuant to Sections 2.05 and 2.16 and of Finance Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; provided that amounts which would otherwise be
applied to Cash Collateralize Letters of Credit shall, unless all Revolving
Facility Loans and Swingline Loans have been paid in full, instead be utilized
to repay such outstandings;

FIFTH, to the payment of any other Finance Obligations due to any Secured Party
by the Borrower or the Designated Borrower; and

LAST, the balance, if any, after all of the Finance Obligations have been paid
in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.05(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit

 

- 181 -



--------------------------------------------------------------------------------

as Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

Notwithstanding the foregoing, Finance Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

THE AGENCY PROVISIONS

Section 9.01 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders (in its capacities as a Lender and
on behalf of itself and its Affiliates as a potential Hedge Bank and a potential
Cash Management Bank) and each of the L/C Issuers hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers; neither the Borrower nor the Designated Borrower shall have
rights as a third party beneficiary of any of such provisions (except with
respect to Section 9.10 and as expressly provided in Section 9.06). It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (in its capacities as a
Lender and on behalf of itself and its Affiliates as a potential Hedge Bank and
a potential Cash Management Bank) and the L/C Issuers hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuers for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article IX and Article XI (including Section 11.04(c), as
though such

 

- 182 -



--------------------------------------------------------------------------------

co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02 Rights as a Lender. The person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings, the Borrower or
any Subsidiary or other Affiliate thereof as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall

 

- 183 -



--------------------------------------------------------------------------------

be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The list of Ineligible Institutions will remain on file with the Administrative
Agent, and will be made available to any Lender upon request to the
Administrative Agent, but the Administrative Agent shall have no responsibility
or liability for monitoring or enforcing the list of Ineligible Institutions or
for any assignment or participation to an Ineligible Institution.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or L/C Issuer
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction

 

- 184 -



--------------------------------------------------------------------------------

determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such person remove such person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and

 

- 185 -



--------------------------------------------------------------------------------

their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation Swing Line Lender (and, unless the
Borrower, Bank of America and the successor Administrative Agent shall otherwise
agree, shall also constitute Bank of America’s resignation as an L/C Issuer). If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it which are outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.05(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by the retiring L/C Issuer which are outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Joint Lead Arrangers or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or

 

- 186 -



--------------------------------------------------------------------------------

otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or the Designated Borrower, as applicable) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.05(h) and (i), 2.12 and 11.04) allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Finance
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. The Lenders and the other Secured
Parties authorize the Collateral Agent to release any Collateral or Guarantors
in accordance with Sections 11.22 or 11.23 or if approved, authorized or
ratified in accordance with Section 11.01.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Secured Debt Intercreditor Agreement (in form satisfactory to the Collateral
Agent and deemed appropriate by it). The Lenders and the other Secured Parties
irrevocably agree that any Secured Debt Intercreditor Agreement entered into by
the Collateral Agent shall be binding on the Secured Parties, and each Lender
and the other Secured Parties hereby agrees that it will take no actions
contrary to the provisions of, if entered into and if applicable, any Secured
Debt Intercreditor Agreement. The foregoing provisions are intended as an
inducement to any provider of any Indebtedness not prohibited by Section 7.01

 

- 187 -



--------------------------------------------------------------------------------

hereof to extend credit to the Loan Parties and such persons are intended
third-party beneficiaries of such provisions.

Furthermore, the Lenders and the other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) to the holder of any Lien on such property that is
permitted by clauses (c), (i), (j) or (z) of Section 7.02 or Section 7.02(a) (if
the Liens thereunder are of the type that is contemplated by any of the
foregoing clauses) in each case to the extent the contract or agreement pursuant
to which such Lien is granted prohibits any other Liens on such property or
(ii) that is or becomes Excluded Property or Excluded Securities; and the
Administrative Agent and the Collateral Agent shall do so upon request of the
Borrower; provided, that prior to any such request, the Borrower shall have in
each case delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower certifying (x) that such Lien is permitted under this
Agreement (and stating under which provision(s) of Section 7.02 such Lien is
permitted), (y) in the case of a request pursuant to clause (i) of this
sentence, that the contract or agreement pursuant to which such Lien is granted
prohibits any other Lien on such property and (z) in the case of a request
pursuant to clause (ii) of this sentence, that (A) such property is or has
become Excluded Property or Excluded Securities and (B) if such property has
become Excluded Property or Excluded Securities as a result of a contractual
restriction, such restriction does not violate Section 7.09(c).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10 or Section 11.22. In each case as specified in this
Section 9.10, the Administrative Agent and the Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Agreement and the other Loan Documents or to subordinate its
interest in such item, or to release such Subsidiary Loan Party from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents, this Section 9.10 and Section 11.22.

Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Finance Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent or Collateral
Agent on behalf of the Secured Parties in accordance with the terms thereof. In
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including any sale or

 

- 188 -



--------------------------------------------------------------------------------

disposition conducted under a plan of reorganization), any Secured Party may be
the purchaser of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender, Hedge Bank or Cash Management Bank in its
or their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Finance Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent on behalf of the Secured Parties at
such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Finance Obligations provided under the Loan Documents,
to have agreed to the foregoing provisions. The provisions of this paragraph are
for the sole benefit of the Secured Parties and shall not afford any right to,
or constitute a defense available to, any Loan Party.

Section 9.11 Secured Hedge Agreements and Secured Cash Management Agreements.
Except as otherwise expressly set forth herein or any Security Document, no
Hedge Bank or Cash Management Bank that obtains the benefits of Section 8.01,
the Guaranty or any Collateral by virtue of the provisions of this Agreement or
any Security Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Finance Obligations arising under
Secured Hedge Agreements and Secured Cash Management Agreements unless the
Administrative Agent has received written notice of such Finance Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank or Cash Management Bank, as the case may
be.

ARTICLE X

CONTINUING GUARANTY

Section 10.01 Guaranty. Each Guarantor hereby unconditionally guarantees
(subject to Section 9.10, Section 10.06 and Section 11.22), as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Finance Obligations (or, in the case of the Borrower, solely the
Obligations of the Designated Borrower under the Revolving Facility), whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of each Loan Party to the Secured Parties, and whether arising
hereunder or under any other Loan Document, any Secured Cash Management
Agreement or any Secured Hedge Agreement (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof). This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Finance
Obligations or any instrument or agreement evidencing any Finance Obligations,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Finance Obligations which might otherwise constitute a defense to the
obligations of any

 

- 189 -



--------------------------------------------------------------------------------

Guarantor under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

Section 10.02 Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness of
this Guaranty: (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Finance Obligations or
any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Finance Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent, the L/C Issuers and
the Lenders in their sole discretion may determine; and (d) release or
substitute one or more guarantors or obligors of any of the Finance Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of any Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor as a matter of
law or equity.

Section 10.03 Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, the Designated
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the Finance Obligations
of the Borrower or the Designated Borrower; (b) any defense based on any claim
that any Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower
or the Designated Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the Finance
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Finance Obligations.

Section 10.04 Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against any Guarantor to enforce this Guaranty
whether or not the Borrower, the Designated Borrower or any other person or
entity is joined as a party.

Section 10.05 Subrogation. Prior to the Termination Date, no Guarantor shall
exercise any right of subrogation, contribution, indemnity, reimbursement or
similar rights with respect to any payments it makes under this Guaranty. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties to reduce the amount of the
Finance Obligations in accordance with Section 8.03.

 

- 190 -



--------------------------------------------------------------------------------

Section 10.06 Termination; Reinstatement. Subject to Section 11.22, this
Guaranty is a continuing guaranty of all Finance Obligations now or hereafter
existing and shall remain in full force and effect until the Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower, the Designated Borrower or any Guarantor is made, or any of the
Secured Parties exercises its right of setoff, in respect of the Finance
Obligations, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

Section 10.07 Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower and the Designated Borrower
owing to such Guarantor, whether now existing or hereafter arising, including
but not limited to any obligation of the Borrower or the Designated Borrower to
any such Guarantor as subrogee of the Secured Parties or resulting from such
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Obligations.

Section 10.08 Stay of Acceleration. If acceleration of the time for payment of
any of the Finance Obligations is stayed, in connection with any case commenced
by or against any Guarantor, the Borrower or the Designated Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by any other Guarantor immediately upon demand by the Secured Parties.

Section 10.09 Condition of Borrower. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower, the Designated Borrower and any other guarantor such information
concerning the financial condition, business and operations of the Borrower, the
Designated Borrower and any such other guarantor as such Guarantor requires, and
that none of the Secured Parties has any duty, and such Guarantor is not relying
on the Secured Parties at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (each Guarantor waiving any duty on the part of
the Secured Parties to disclose such information and any defense relating to the
failure to provide the same).

Section 10.10 Direct Benefit. Each Guarantor expressly represents, warrants and
acknowledges that any financial accommodations by the Secured Parties, or any of
them, to any Borrower or the Designated Borrower, as the case may be, including
without limitation the extension of credit under this Agreement, are and will be
of direct interest, benefit and advantage to such Guarantor.

 

- 191 -



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.01 Amendments, Etc.. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent or ratification of the
Required Lenders or such other number or percentage of Lenders as may be
specified herein) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that (x) the Administrative Agent and the
Borrower may, with the consent of the other, amend, modify or supplement this
Agreement and any other Loan Document to cure any ambiguity, omission,
typographical error, mistake, defect or inconsistency if such amendment,
modification or supplement does not adversely affect the rights of any Agent,
any Lender or any L/C Issuer, to comply with local law or the advice of local
counsel or to cause one or more Loan Documents to be consistent with other Loan
Documents and (y) no such amendment, waiver or consent shall:

(i) (A) waive or amend any condition set forth in Section 5.03 without the
written consent of each Revolving Lender or (B) waive any condition set forth in
Section 5.04 without the written consent of each Term A-1 Lender;

(ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.01) without the written consent of
such Lender;

(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest or fees due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;

(iv) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 11.01)
any fees payable hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower or the Designated
Borrower, as applicable, to pay interest or Letter of Credit Fees at the Default
Rate;

(v) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;

 

- 192 -



--------------------------------------------------------------------------------

(vi) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(vii) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender,
except to the extent the release of Collateral is permitted pursuant to Sections
11.22 or 11.23 (in which case such release may be made by the Administrative
Agent acting alone);

(viii) release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 11.22 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by each applicable L/C Issuer in addition to the Revolving
Lenders required above, affect the rights or duties of such L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Revolving Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) no amendment, waiver or consent which would
require the consent of a Lender but for the fact that it is a Defaulting Lender
shall be enforced against it without its consent; and (v) the Fee Letter and the
CoBank Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the respective parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately more adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, no amendment or waiver of
any condition to any Revolving Credit Borrowing set forth in Section 5.03
or 5.05 shall be effective unless in writing signed by the Required Revolving
Lenders (or by the Administrative Agent with the consent or ratification of the
Required Revolving Lenders) and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

- 193 -



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, no consent of any Lender
(other than the applicable Incremental Lenders and the Administrative Agent in
its capacity as such) shall be required in connection with the making of any
amendment to any Loan Document of the type described in Sections 2.15 or 2.18
hereof, in each case in accordance with such provisions.

If any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent, release, discharge or termination with respect to
any Loan Document that, pursuant to the terms of this Section 11.01, requires
the consent of each Lender (or each affected Lender) and that has been approved
by the Required Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 11.14.

With respect to any matter requiring the approval of each Lender, each Lender
directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.06(i) as to such matter.

Section 11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Holdings, the Borrower or any other Loan Party, the Administrative
Agent, the Collateral Agent, an L/C Issuer or the Swing Line Lender to the
address, facsimile number, electronic mail address or telephone number specified
for such person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic

 

- 194 -



--------------------------------------------------------------------------------

communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender and L/C Issuers,
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, FpML
messaging or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, any
L/C Issuer or any other person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, each L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire

 

- 195 -



--------------------------------------------------------------------------------

instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Borrowing Requests,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower or any other Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such person on any notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct by the Administrative Agent, each L/C Issuer,
each Lender or the Related Parties of each of them, as applicable, in relying on
any notice purportedly given by or on behalf of the Borrower or any other Loan
Party, as applicable, as determined in a final and non-appealable judgment by a
court of competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or L/C Issuer or by the Administrative Agent to exercise, and no delay by
any such person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided and provided under each other Loan Document are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, but subject to any Secured Debt Intercreditor Agreement, the authority
to enforce rights and remedies hereunder and under the other Loan Documents
against the Loan Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.01 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the

 

- 196 -



--------------------------------------------------------------------------------

other Loan Documents, (ii) any L/C Issuer and the Swing Line Lender from
exercising the rights and remedies that inure to its benefit solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be, hereunder and
under the other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 11.09 (subject to the terms of Section 2.14) or (iv) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.01 and (y) in addition to the matters
set forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject
to Section 2.14, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

Section 11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower agrees to pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and invoiced fees, charges and
disbursements of a single transaction counsel for the Administrative Agent and
the Joint Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents (including expenses incurred in connection with due
diligence and initial ongoing Collateral examination to the extent incurred with
the reasonable prior approval of the Borrower) or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and, (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the reasonable and invoiced fees, charges and
disbursements of any special counsel (limited to one firm for the Administrative
Agent, the Lenders and the L/C Issuers unless the Administrative Agent or any
such Lender or L/C Issuer seeking reimbursement shall reasonably determine in
its good faith discretion that such joint representation would be inappropriate
due to the existence of any actual or potential conflict of interest, in which
case the Administrative Agent or any such Lender or L/C Issuer, as the case may
be, shall inform the Borrower of such conflict and the Borrower shall reimburse
the legal fees and expenses of no more than such number of additional outside
counsel for the Administrative Agent, the Lenders and the L/C Issuers as is
reasonably necessary to avoid any actual or potential conflict of interest) and
local counsel (limited to one firm for the Administrative Agent, the Lenders and
the L/C Issuers in each relevant jurisdiction unless the Administrative Agent or
any such Lender or L/C Issuer seeking reimbursement shall reasonably determine
in its good faith discretion that such joint representation would be
inappropriate due to the existence of any actual or potential conflict of
interest, in which case the Administrative Agent or any such Lender or L/C
Issuer, as the case may be, shall inform the Borrower of such conflict and the
Borrower shall reimburse the legal fees and expenses of no more than such number
of additional outside counsel for the Administrative Agent, the Lenders and the
L/C Issuers as is reasonably necessary to avoid any actual or potential conflict
of interest for the Administrative Agent, the Lenders and the L/C Issuers), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents,

 

- 197 -



--------------------------------------------------------------------------------

including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided that, with
respect to the Closing Date, all amounts due under this Section 11.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrower within
two Business Days prior to the Closing Date; and provided, further, if the
Closing Date has not occurred within 105 days of the Execution Date, or if this
Agreement is otherwise terminated prior to the Closing Date, all amounts due
under this Section 11.04 shall be due within 10 Business Days of the earlier of
such 105th day or such termination, as the case may be.

(b) Indemnification. Each of Holdings and the Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Agents, the Joint Lead
Arrangers, each Lender, each L/C Issuer, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket costs, fees
and expenses (including without limitation, fees, disbursements and other
charges of one firm of counsel for all Indemnitees, taken as a whole (and, if
necessary (x) by a single firm of local counsel in each applicable jurisdiction
and (y) a single firm of specialist or regulatory counsel, in each case, for all
such persons taken as a whole) unless such Indemnitee seeking indemnity shall
reasonably determine in its good faith discretion that such joint representation
would be inappropriate due to the existence of any actual or perceived conflict
of interest, in which case such Indemnitee or Indemnitees, as the case may be,
shall inform the Borrower of such conflict and Holdings and the Borrower shall
reimburse the legal fees and expenses of one separate counsel for each group of
similarly situated conflicted Indemnitees, as well as one firm of local counsel
and/or one firm of specialists or regulatory counsel), incurred by any
Indemnitee or asserted against any Indemnitee by any person (including Holdings
and the Borrower or any other Loan Party) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions and the other transactions contemplated hereby
or thereby (including, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties, the administration of this Agreement
and the other Loan Documents (including in respect of any matters addressed in
Section 3.01)), (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by Holdings, the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee (for purposes of this proviso only, each of the Administrative Agent,
any Joint Lead Arranger, any L/C Issuer, the Swing Line Lender or any Lender
shall be treated as several and separate Indemnitees, but each of them together
with its respective Related Parties, shall be treated as a single Indemnitee) or
(y) any material breach of any Loan Document by such Indemnitee or (z)

 

- 198 -



--------------------------------------------------------------------------------

arising from any claim, action, suit, inquiry, litigation, investigation or
proceeding that does not involve an act by or omission of Holdings, the Borrower
or any of their affiliates and that is brought by an Indemnitee against any
other Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent, any Joint Lead Arranger, any L/C
Issuer or the Swing Line Lender acting in its capacity as such). Subject to and
without limiting the generality of the foregoing sentence, each of Holdings and
the Borrower agrees to indemnify each Indemnitee against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable and documented out-of-pocket costs, fees and expenses (including
without limitation, fees, disbursements and other charges of one firm of counsel
for all Indemnitees, taken as a whole, and, if necessary by a single firm of
local counsel in each appropriate jurisdiction, in each case, for all such
persons taken as a whole (except the allocated costs of in-house counsel)),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (A) any claim related in any way to
Environmental Laws and Holdings, the Borrower or any of the Subsidiaries, or
(B) any actual or alleged presence, Release or threatened Release of Hazardous
Materials by Holdings, the Borrower or any of the Subsidiaries or at, under, on
or from any Real Property; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the (1) gross negligence,
bad faith or willful misconduct of such Indemnitee or (2) any material breach of
any Loan Document by such Indemnitee (for purposes of this proviso only, each of
the Administrative Agent, any Joint Lead Arranger, any L/C Issuer, the Swing
Line Lender or any Lender shall be treated as several and separate Indemnitees,
but each of them together with its respective Related Parties shall be treated
as a single Indemnitee). None of the Indemnitees (or any of their respective
Affiliates) shall be responsible or liable to Holdings, the Borrower or any of
their respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes (other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim). The provisions of this Section 11.04 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender or L/C Issuer. All amounts due under
this Section 11.04 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) Reimbursement by Lenders. To the extent that Holdings and the Borrower for
any reason fail indefeasibly to pay any amount required under subsection (a) or
(b) of this Section to be paid by it or them to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), each L/C Issuer or the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s outstanding Loans and unused
Commitments at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ percentage

 

- 199 -



--------------------------------------------------------------------------------

(carried out to the ninth decimal place) of the Facility (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), an L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) an
L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.02(a).

(d) Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Loan Party shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence, bad faith
or willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor; provided, however, any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 11.04.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments of all the Lenders and the repayment,
satisfaction or discharge of all the other Obligations.

Section 11.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Designated Borrower, the Borrower or any other Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Lender or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender and L/C Issuer severally agrees to pay to the

 

- 200 -



--------------------------------------------------------------------------------

Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (ii) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (unless otherwise
specifically permitted by Section 7.05) neither Holdings, the Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(e). Nothing in
this Agreement, expressed or implied, is intended to confer, shall be construed
to confer, or shall confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the

 

- 201 -



--------------------------------------------------------------------------------

date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Acceptance, as of the Trade Date, shall not be less than $1,000,000 in
respect of the Term A-1 Facility or Term A-2 Facility, or $5,000,000 in respect
of the Revolving Credit Facility, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing under
Section 8.01(b), (c), (h) or (i), the Borrower otherwise consents in writing
(each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the written consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing under Section 8.01(b), (c), (h) or (i) at the time of
such assignment or (2) (x) in respect of the Revolving Credit Facility such
assignment is to a Revolving Credit Lender, an Affiliate of a Revolving Credit
Lender or an Approved Fund of a Revolving Credit Lender, (y) in respect of the
Term A-1 Facility, the assignment is to a Term A-1 Lender or a Revolving Credit
Lender, an Affiliate of a Term A-1 Lender or a Revolving Credit Lender or an
Approved Fund of a Term A-1 Lender or Revolving Credit Lender or (z) in respect
of the Term A-2 Facility, the assignment is to a Term A-2 Lender, an Affiliate
of a Term A-2 Lender or an Approved Fund of a Term A-2 Lender; provided that the
Borrower shall be deemed to have consented to any such assignment in respect of
any Loans or Commitments under the Term A-1 Facility or Term A-2 Facility unless
it shall object thereto by written notice to the Administrative Agent within
five Business Days after having received notice thereof; and provided, further,
that solely with respect to assignments in connection with the primary
syndication of the Facilities, the Borrower’s consent shall be deemed to have
been given in accordance with this Section 11.06 by virtue of its having
executed this Agreement on the Execution Date.

(B) the written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Commitment if such

 

- 202 -



--------------------------------------------------------------------------------

assignment is to a person that is not a Lender with a Commitment under the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Loan if such assignment is to a person that
is not a Lender, an Affiliate of a Lender, an Approved Fund, Holdings, the
Borrower or any subsidiary of Holdings; and

(C) the written consent of each L/C Issuer and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Facility.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.

(v) No Assignment to Certain persons. No such assignment shall be made
(A) except in compliance with the requirements of Section 11.06(g), to Holdings,
the Borrower or any subsidiary of Holdings, (B) to any Defaulting Lender or any
of its subsidiaries or (C) to any natural person. In addition, absent the
written consent of the Borrower, no such assignment shall be made to an
Ineligible Institution.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the written consent of the Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Revolving Facility
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and

 

- 203 -



--------------------------------------------------------------------------------

Acceptance, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment); provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this
Section 11.06.

(c) Register. (i) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders and L/C
Issuers, and the Commitments of, and principal amounts (and stated interest) of
the Loans, L/C Borrowings and Swing Line Loans owing to, each Lender and L/C
Issuer pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Lenders and L/C Issuers shall treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
Lender, L/C Issuer or Swing Line Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
other substantive change to the Loan Documents is pending, any Lender or L/C
Issuer may request and receive from the Administrative Agent a copy of the
Register.

(ii) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b)(iv) of this Section 11.06 (unless waived in accordance with such
paragraph) and any written consent to such assignment required by
paragraph (b)(iii) of this Section 11.06, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment, whether or not evidenced by a
Note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (c)(ii).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
person (other than

 

- 204 -



--------------------------------------------------------------------------------

a natural person, a known Defaulting Lender or the Borrower, any of the
Borrower’s Affiliates or Subsidiaries or, to the extent a list of Ineligible
Institutions is posted on the Platform in a manner accessible to all Lenders,
any Ineligible Institution) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the L/C Issuers and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any of
the other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (y)(ii), (iii),
(iv), (vii) and (viii) of the first proviso to Section 11.01 that affects such
Participant and requires the consent of each Lender directly affected thereby.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 11.14 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, unless the sale of the participation to such Participant is made with
the Borrower’s prior written consent. A participant shall not be entitled to the
benefits of Section 3.01 to the extent such Participant fails to comply with
Section 3.01(e) as though it were a Lender. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, L/C Borrowings, Swing Line Loans or its other obligations
under any Loan Document) to any person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, L/C Borrowing, Swing Line
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat

 

- 205 -



--------------------------------------------------------------------------------

each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Facility Commitment and Revolving
Facility Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as an L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender. In the
event of any such resignation as an L/C Issuer or the Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as an L/C Issuer or the Swing Line Lender, as the case may be. If Bank
of America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it which remain outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.05(c)). If Bank of
America resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (ii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by the retiring L/C
Issuer and remaining outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

(g) Permitted Loan Purchases. Holdings, the Borrower and any other subsidiary of
Holdings may purchase by way of assignment and become an Assignee with respect
to Term Loans at any time, from Lenders in accordance with
Section 11.06(b) hereof (“Permitted Loan Purchases”); provided that
(A) Permitted Loan Purchases may be made using Available Cash, (B) in no event
shall any proceeds of the Revolving Facility be used to finance any Permitted
Loan Purchase, (C) the Borrower shall deliver to the Administrative Agent a
certificate of the Chief Financial Officer of the Borrower stating (1) that no
Event of Default has occurred and is continuing or would result from the
Permitted Loan Purchase, (2) that each of the conditions contained in this
Section 11.06(g) has been satisfied and (3) the aggregate principal

 

- 206 -



--------------------------------------------------------------------------------

amount of Term Loans to be purchased (and the purchase price(s) paid therefore),
(D) upon consummation of any such Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with Section 11.06(h) and (E) in connection with
any such Permitted Loan Purchase, Holdings, the Borrower or the applicable other
subsidiary of Holdings and such Lender that is the Assignor shall execute and
deliver to the Administrative Agent a Permitted Loan Purchase Assignment and
Acceptance (and for the avoidance of doubt, shall not be required to execute and
deliver an Assignment and Acceptance pursuant to Section 11.06(b)) and shall
otherwise comply with the conditions to Assignments under this Section 11.06.

(h) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Term
Loans and the Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register should be updated to record
such event as if it were a prepayment of such Loans.

(i) Voting Participants. Notwithstanding anything in this Section 11.06 to the
contrary, any Farm Credit Lender that (i) is the owner of a participation in a
Commitment (including Revolving Facility Loans outstanding thereunder) initially
in the amount of at least $10,000,000; (ii) is, by written notice to the
Borrower and the Administrative Agent (a “Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a voting participant hereunder (any Farm Credit Lender so designated being
called a “Voting Participant”); and (iii) receives the prior written consent of
the Borrower and the Administrative Agent to become a Voting Participant, shall
be entitled to vote for so long as such Farm Credit Lender owns such
participation and notwithstanding any sub-participation by such Farm Credit
Lender (and the voting rights of the selling Lender shall be correspondingly
reduced), on a dollar for dollar basis, as if such Participant were a Lender, on
any matter requiring or allowing a Lender to provide or withhold its consent, or
to otherwise vote on any proposed action; provided, however, that if such Voting
Participant has at any time failed to fund any portion of its participation when
required to do so, then until such time as all amounts of its participation
required to have been funded have been funded, such Voting Participant shall not
be entitled to exercise its voting rights pursuant to the terms of this
Section 11.06(i), and the voting rights of the selling Lender shall not be
correspondingly reduced by the amount of such Voting Participant’s
participation. Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant on Schedule 11.06(i) hereto shall be a Voting
Participant without delivery of a Voting Participant Notification and without
the prior written consent of the Borrower and the Administrative Agent. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (A) state the full name, as well as all contact information
required for an assignee in the Assignment and Assumption; and (B) state the
dollar amount of the participation purchased. The selling Lender and the Voting
Participant shall notify the Administrative Agent and the Borrower within three
(3) Business Days of any termination of, reduction or increase in the amount of,
such participation. The Borrower and the Administrative Agent shall be entitled
to conclusively rely on information contained in notices delivered pursuant to
this Section 11.06(i). The voting rights hereunder are solely for the benefit of
the Voting Participants and shall not inure to any assignee or participant of a
Voting Participant.

 

- 207 -



--------------------------------------------------------------------------------

Section 11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the L/C Issuers and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (i) to its Related Parties (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent required or requested by any applicable
regulatory authority having jurisdiction over such person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
hereto; (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing confidentiality provisions substantially
the same (and at least as restrictive) as those of this Section, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.15 or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the obligations under this
Agreement, (vii) to (A) any rating agency in connection with rating Holdings,
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, in each case on a
confidential basis, (viii) with the consent of the Borrower or (ix) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
any L/C Issuer or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Holdings, the Borrower or any
Subsidiary. For purposes of this Section, “Information” means all information
received from Holdings, the Borrower or any Subsidiary relating to Holdings, the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any L/C Issuer
or any Lender on a non-confidential basis prior to disclosure by Holdings, the
Borrower or any Subsidiary. Any person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Information as such person would
accord to its own confidential information. Notwithstanding any other provision
of this Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this Section 11.07 shall survive with respect to the
Administrative Agent and each Lender and L/C Issuer until the second anniversary
of the Administrative Agent or Lender ceasing to be the Administrative Agent or
a Lender or an L/C Issuer, respectively.

Each of the Administrative Agent, the L/C Issuers and the Lenders acknowledges
that (i) the Information may include material non-public information concerning
Holdings, the Borrower or one or more Subsidiaries, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Laws, including Federal and state securities Laws.

 

- 208 -



--------------------------------------------------------------------------------

Section 11.08 Platform; Borrower Materials. Each of Holdings and the Borrower
hereby acknowledges that (i) the Administrative Agent and/or the Joint Lead
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of
Holdings and the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or
another similar electronic system (the “Platform”) and (ii) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. Each of Holdings and the Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that: (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Joint Lead
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

Section 11.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or an
L/C Issuer or such Affiliate, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or L/C Issuer or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, L/C Issuers
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, L/C Issuer or their respective

 

- 209 -



--------------------------------------------------------------------------------

Affiliates may have. Each Lender and L/C Issuer agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 11.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such person may, to the extent permitted by
applicable Law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 11.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Farm Credit Equity Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or an L/C
Issuer, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective, (a) with respect to the Borrower, on the Execution Date, when
the conditions precedent set forth in Section 5.01 shall have been satisfied,
and (b) with respect to Holdings and the Initial Subsidiary Guarantors, on the
Closing Date when the conditions precedent set forth in Section 5.02 shall have
been satisfied. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 11.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender and L/C Issuer, regardless of any
investigation made by the Administrative Agent or any Lender or L/C Issuer or on
their behalf and notwithstanding that the Administrative Agent or any Lender or
L/C Issuer may have had notice or knowledge of any Default or Event of Default
at the time of any Credit Event, and shall continue in full force and effect as
long as any Loan or any other Obligation shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

Section 11.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith

 

- 210 -



--------------------------------------------------------------------------------

negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 11.14 Replacement of Lenders or L/C Issuers. If the Borrower is entitled
to replace a Lender or L/C Issuer pursuant to the provisions of Section 3.06, or
if any Lender or L/C Issuer is a Defaulting Lender or a Non-Consenting Lender or
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender or L/C Issuer as a party hereto (including pursuant to
Section 7.05(b)(i)(H)), then the Borrower may, at its sole expense and effort,
upon notice to such Lender or L/C Issuer, as applicable, and the Administrative
Agent, require such Lender or L/C Issuer to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender or L/C Issuer, if a Lender or
L/C Issuer accepts such assignment), provided that:

(i) unless waived, the Borrower or such assignee shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

(ii) such Lender or L/C Issuer shall have received payment of an amount equal to
the outstanding par principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Sections 3.05) from such
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender or L/C Issuer shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver or consent, as applicable,
by such Lender or L/C Issuer, or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment required pursuant to this Section 11.14 may be
effected pursuant to, and recorded on the Register after execution of, an
Assignment and Acceptance executed by the Borrower, the Administrative Agent and
the assignee and the Lender or L/C Issuer, as applicable, required to make such
assignment need not be a party thereto. Each Lender or L/C Issuer agrees that,
if the Borrower elects to replace such

 

- 211 -



--------------------------------------------------------------------------------

Lender in accordance with this Section, it shall promptly deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Acceptance. Nothing in this
Section 11.14 shall be deemed to prejudice any rights that the Borrower may have
against any Lender or L/C Issuer that is Defaulting Lender.

Section 11.15 Governing Law; Jurisdiction Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION.

(b) Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO

 

- 212 -



--------------------------------------------------------------------------------

THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between Holdings, the Borrower and their respective Affiliates, on
the one hand, and the Administrative Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, (B) each of Holdings, the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of Holdings, the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Joint Lead Arranger and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Holdings, the Borrower or any of their respective Affiliates, or any other
person and (B) neither the Administrative Agent, any Joint Lead Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Joint Lead Arrangers and the Lenders and

 

- 213 -



--------------------------------------------------------------------------------

their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Holdings, the Borrower and their
respective Affiliates, and neither the Administrative Agent, any Joint Lead
Arranger nor any Lender has any obligation to disclose any of such interests to
Holdings, the Borrower or their Affiliates. To the fullest extent permitted by
law, each of Holdings and the Borrower hereby waives and releases any claims
that it may have against the Administrative Agent, the Joint Lead Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 11.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 11.19 USA Patriot Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56 (signed into Law October 26, 2001) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrower in
accordance with the Patriot Act. Each of Holdings and the Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” an anti-money laundering rules and regulations, including
the Patriot Act.

Section 11.20 Intercreditor Agreement. Each Lender and other Secured Party
agrees that it will be bound by, and will take no actions contrary to, the
provisions of any intercreditor agreement contemplated by Section 2.15(b),
Section 2.15(e), Section 2.18(a), Section 7.02(u) and Section 9.10 (each, a
“Secured Debt Intercreditor Agreement”). Each Lender and other Secured Party (by
its acceptance of the benefits of its security in the Collateral under the Loan
Documents) authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any Secured Debt Intercreditor Agreement on behalf of such
Lender and to take all actions (and execute all documents) required (or deemed
advisable) by the

 

- 214 -



--------------------------------------------------------------------------------

Administrative Agent or the Collateral Agent in accordance with the terms of
such Secured Debt Intercreditor Agreement.

Section 11.21 Appointment of Borrower as Representative. Holdings irrevocably
appoints and constitutes the Borrower as its agent to deliver notices,
instruments, documents and other materials as required hereunder, in each case
to the Administrative Agent or any Lender in accordance with the terms hereof,
and under the other Loan Documents. Any such notice, instrument, document or
other material, and each related election, representation, warranty, agreement
or undertaking in connection therewith made by or on behalf of Holdings by the
Borrower shall be deemed for all purposes to have been made by Holdings, as the
case may be, and shall be binding and enforceable against Holdings to the same
extent as made directly by Holdings.

Section 11.22 Release of Liens and Guarantees.

(a) The Lenders, the L/C Issuers and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall (1) be automatically released: (i) in full upon
the occurrence of the Termination Date as set forth in Section 11.22(d) below;
(ii) upon the sale, transfer or other disposition (other than any lease or
license) of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction permitted under this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased or licensed to a Loan Party, upon termination or expiration of such lease
or license (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iv) if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders (or such other percentage of the
Lenders whose consent may be required in accordance with Section 11.01), (v) to
the extent that the property constituting such Collateral is owned by any
Guarantor, upon the release of such Guarantor from its obligations under the
Guaranty in accordance with clause (b) below (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (vi) as required by the
Collateral Agent to effect any sale, transfer or other disposition of Collateral
in connection with any exercise of remedies of the Collateral Agent pursuant to
the Security Documents or (vii) in the case of Receivables Assets, upon the
sale, transfer or other disposition thereof by any Loan Party to a Special
Purpose Receivables Subsidiary of such Receivables Assets pursuant to a
Permitted Receivables Financing and (2) be released in the circumstances, and
subject to the terms and conditions, provided in Section 9.10 (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without any further
inquiry). Any such release shall not in any manner discharge, affect, or impair
the Finance Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any sale,
transfer or other disposition, all of which shall continue to constitute part of
the Collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.

 

- 215 -



--------------------------------------------------------------------------------

(b) In addition, the Lenders, the L/C Issuers and the other Secured Parties
hereby irrevocably agree that the respective Subsidiary Loan Party shall be
released from its respective Guaranty (i) upon the occurrence of the Termination
Date as set forth in Section 11.22(d) below, (ii)(x) upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Subsidiary, (y) in the case of any Subsidiary Loan Party which
became a Subsidiary Loan Party pursuant to clause (ii)(B) of the definition of
Subsidiary Loan Party and would not at such time be required to be a Subsidiary
Loan Party pursuant to clauses (i) or (ii)(A) of the definition thereof,
following a written request by the Borrower to the Administrative Agent
requesting that such person no longer constitutes a Subsidiary Loan Party and
certifying its entitlement to the requested release (and the Collateral Agent
may rely conclusively on a certificate to the foregoing effect provided to it by
any Loan Party upon its reasonable request without further inquiry), or (z) in
the case of any Subsidiary Loan Party which became a Subsidiary Loan Party
pursuant to clause (ii)(A) of the definition of Subsidiary Loan Party, if such
Subsidiary becomes an Immaterial Subsidiary or an Excluded Subsidiary or, upon
consummation of any transaction permitted hereunder, would otherwise not
constitute a Subsidiary Loan Party under clause (ii)(A) of the definition of
Subsidiary Loan Party; provided that any such release pursuant to preceding
clause (y) shall only be effective if (A) no Default or Event of Default has
occurred and is continuing or would result therefrom, (B) such Subsidiary owns
no assets which were previously transferred to it by another Loan Party which
constituted Collateral or proceeds of Collateral (or any such transfer of any
such assets would be permitted hereunder immediately following such release),
(C) at the time of such release (and after giving effect thereto), all
outstanding Indebtedness of, and Investments previously made in, such Subsidiary
would then be permitted to be made in accordance with the relevant provisions of
Section 7.01 and 7.04 (for this purpose, with the Borrower being required to
reclassify any such items made in reliance upon the respective Subsidiary being
a Subsidiary Loan Party on another basis as would be permitted by such
applicable Section), and any previous sale, lease or other disposition thereto
pursuant to such 7.05 shall be re-characterized and would then be permitted as
if same were made to a Subsidiary that was not a Subsidiary Loan Party (and all
items described above in this clause (C) shall thereafter be deemed
recharacterized as provided above in this clause (C)) and (D) such Subsidiary
shall not be (or shall be simultaneously be released as) a guarantor with
respect to any Refinancing Debt or any Permitted Refinancing Indebtedness with
respect thereto or (iii) if the release of such Subsidiary Loan Party is
approved, authorized or ratified by the Required Lenders (or such other
percentage of Lenders whose consent is required in accordance with
Section 11.01).

(c) The Lenders, the L/C Issuers and the other Secured Parties hereby authorize
the Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Loan Party or Collateral
pursuant to the foregoing provisions of this Section 11.22, all without the
further consent or joinder of any Lender or any other Secured Party. Upon the
effectiveness of any such release, any representation, warranty or covenant
contained in any Loan Document relating to any such Collateral or Subsidiary
Loan Party shall no longer be deemed to be made. In connection with any release
hereunder, the Administrative Agent and the Collateral Agent shall promptly (and
the Secured Parties hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such

 

- 216 -



--------------------------------------------------------------------------------

Subsidiary, property or asset; provided, that such release shall not in any
manner discharge, affect or impair the Finance Obligations or any Liens upon (or
obligations of Holdings or any Subsidiary in respect of) all interests retained
by Holdings or any Subsidiary, including (without limitation) the proceeds of
the sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery of documents pursuant to this Section 11.22 shall be
without recourse to or warranty by the Administrative Agent or Collateral Agent.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimbursement claims not then due. Any
such release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of a Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, a Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment has not been
made. The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interests in all Collateral and all obligations under the Loan
Documents as contemplated by this Section 11.22(d).

(e) Finance Obligations of Holdings or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the Obligations are so secured and guaranteed. No person shall
have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

Section 11.23 Collateral Releases and Recapture.

(a) At such time as Holdings has achieved the Collateral Suspension Ratings
Level, and so long as no Event of Default shall have occurred and be continuing,
Holdings shall have the right, which may be exercised by written notice to the
Administrative Agent, to require that the Collateral be released from any
security interest created by the Loan Documents. Following such date and upon
delivery by Holdings to the Administrative Agent and Collateral Agent of an
officer’s certificate executed by a Responsible Officer of Holdings certifying
to the satisfaction or concurrent satisfaction of the foregoing and directing
the Collateral Agent to

 

- 217 -



--------------------------------------------------------------------------------

release the Collateral securing the Finance Obligations (the “Collateral
Suspension Date”), all rights to the Collateral shall transfer and revert to the
relevant Loan Parties and all Liens and security interests created by the Loan
Documents shall automatically terminate (and the Administrative Agent and the
Collateral Agent, at the expense of Holdings, shall take all steps reasonably
necessary to promptly cause the termination of such Liens and security
interests). On any such Collateral Suspension Date, Holdings and each other Loan
Party shall be authorized and the Collateral Agent hereby authorizes Holdings
and each other Loan Party, to prepare and record UCC termination statements,
termination of assignment filings with respect to intellectual property
constituting Collateral, or other analogous documents and filings with respect
to any financing statements or collateral assignments recorded by the Collateral
Agent under the Security Documents. At the request and sole expense of Holdings
following the Collateral Suspension Date, the Collateral Agent shall deliver to
Holdings any Collateral (including certificates representing any Pledged
Collateral described in the Security Agreement) held by the Collateral Agent
pursuant to the Security Documents, and execute and deliver to Holdings and the
other Loan Parties such documents as Holdings shall reasonably request to
evidence such termination, including without limitation, original executed
releases of the Mortgages in recordable form.

(b) If on any subsequent date (i) Holdings fails to satisfy the Collateral
Suspension Ratings Level or (ii) Holdings notifies the Administrative Agent in
writing that it has elected to terminate the Collateral Suspension Period (the
occurrence of any such event, a “Collateral Reinstatement Event”), the
Collateral Suspension Period shall terminate and all Collateral and the Security
Documents, and all Liens and security interests granted or purported to be
granted therein, shall be automatically reinstated on the same terms as of the
applicable Collateral Reinstatement Date (as defined below), and the Loan
Parties shall take all actions and execute and deliver all notices and documents
to satisfy Section 6.10, including the delivery of new pledge agreements and
UCC-1 financing statements, intellectual property short-form security agreements
and stock certificates accompanied by stock powers reasonably requested by the
Administrative Agent as may be necessary to create and perfect the liens of the
Collateral Agent in such Collateral, in form and substance reasonably
satisfactory to the Administrative Agent, within 30 days of such Collateral
Reinstatement Event (or such longer period as the Administrative Agent may agree
in its sole discretion, without any requirement for Lender consent) (the first
date on which a new pledge agreement is required to be delivered pursuant to the
foregoing, the “Collateral Reinstatement Date”).

Section 11.24 Farm Credit Equities.

(a) So long as (i) a Farm Credit Lender is a Lender or Voting Participant
hereunder and (ii) such Farm Credit Lender has notified the Borrower that it is
eligible to receive patronage distributions directly from such Farm Credit
Lender or one of its Affiliates on account of the Term A-2 Loans made (or
participated in) by such Farm Credit Lender hereunder, the Borrower will acquire
(and such Farm Credit Lender will make available to the Borrower for purchase)
equity in such Farm Credit Lender or one of its Affiliates in such amounts and
at such times as such Farm Credit Lender may require in accordance with such
Farm Credit Lender’s or its Affiliates’ bylaws and capital plan or similar
documents (as each may be amended from time to time), except that the maximum
amount of equity that the Borrower may be required to purchase in such Farm
Credit Lender or its Affiliate in connection with the portion of the Term

 

- 218 -



--------------------------------------------------------------------------------

A-2 Loans made by such Farm Credit Lender may not exceed the maximum amount
permitted by the applicable bylaws, capital plan and related documents (x) at
the time this Agreement is entered into or (y) in the case of a Farm Credit
Lender that becomes a Lender or Voting Participant as a result of an assignment
or sale of participation, at the time of the closing of the related assignment
or sale of participation. The Borrower acknowledges receipt of the documents
from the respective Farm Credit Lenders as of the Execution Date that are listed
on Schedule 5.02(f) (and will upon reasonable request, and subject to the
Borrower’s consent to such assignment or sale of a participation by such Farm
Credit Lender pursuant to Section 11.06(b)(iii) or Section 11.06(i), acknowledge
receipt of any similar documents delivered to the Borrower by a Farm Credit
Lender that becomes a Lender or Voting Participant as a result of an assignment
or sale of a participation after the Closing Date) (the “Farm Credit Equity
Documents”), which describe the nature of the stock and/or other equities in a
Farm Credit Lender or its Affiliate required to be acquired by the Borrower in
connection with the Term A-2 Loans made (or participated in) by such Farm Credit
Lender (the “Farm Credit Equities”), as well as applicable capitalization
requirements, and the Borrower agrees to be bound by the terms thereof.

(b) Each party hereto acknowledges that each Farm Credit Lender’s (or its
Affiliate’s) bylaws, capital plan and similar documents (as each may be amended
from time to time) shall govern (x) the rights and obligations of the parties
with respect to the Farm Credit Equities and any patronage refunds or other
distributions made on account thereof or on account of the Borrower’s patronage
with such Farm Credit Lender or its Affiliate, (y) the Borrower’s eligibility
for patronage distributions from such Farm Credit Lender or its Affiliate (in
the form of Farm Credit Equities and cash) and (z) patronage distributions, if
any, in the event of a sale of a participation interest. Each Farm Credit Lender
reserves the right to assign or sell participations in all or any part of its
Commitments or outstanding Term A-2 Loans hereunder on a non-patronage basis in
accordance with Section 11.06; provided, that if the Borrower’s consent to such
assignment or sale of a participation by such Farm Credit Lender is required
pursuant to Section 11.06(b)(iii) or Section 11.06(i), as applicable, the
parties hereto agree that, solely with respect to the Borrower’s ability to
reasonably withhold consent to such transfer because of an expected reduction in
patronage distributions to the Borrower (it being understood and agreed that the
Borrower may have another basis for reasonably withholding consent to such
transfer), (A) if the transferring Farm Credit Lender has not delivered a Farm
Credit Lender Transfer Certificate (as defined below) to the Borrower, then the
Borrower may withhold its consent to such assignment or sale in its sole
discretion (and in such case, the Borrower shall be deemed not to have
unreasonably withheld or delayed its consent), and (B) if the transferring Farm
Credit Lender has delivered a Farm Credit Lender Transfer Certificate to the
Borrower, then the Borrower may not withhold or delay its consent to such
assignment or sale on that basis (and any such withholding or delaying of
consent on that basis shall be deemed unreasonable). For purposes hereof, “Farm
Credit Lender Transfer Certificate” means a certificate executed by an officer
of the transferring Farm Credit Lender and certifying to the Borrower that such
transferring Farm Credit Lender has used commercially reasonable efforts to
consummate the relevant assignment or sale or a participation with another
entity that would be expected to make patronage distributions to the Borrower on
a going forward basis that are consistent with (or better than) those that the
Borrower could reasonably have expected to have received from such transferring
Farm Credit Lender. Subject to the first sentence of this Section 11.24(b), any
Term A-2 Loans made to the Borrower shall result in the accrual of patronage
refunds or distributions

 

- 219 -



--------------------------------------------------------------------------------

for the benefit of the Borrower from the applicable Farm Credit Lender (or one
of its Affiliates), and such patronage refunds or distributions shall be payable
directly for the account of the Borrower.

(c) Each party hereto acknowledges that each Farm Credit Lender or its Affiliate
has a statutory lien pursuant to the Farm Credit Act of 1971 (as may be amended
from time to time) on all Farm Credit Equities of such person that the Borrower
may now own or hereafter acquire, which statutory lien shall be for such Farm
Credit Lender’s (or its Affiliate’s) sole and exclusive benefit. The Farm Credit
Equities of a particular Farm Credit Lender or its Affiliate shall not
constitute security for the Obligations due to any other Lender. To the extent
that any of the Loan Documents create a Lien on the Farm Credit Equities of a
Farm Credit Lender or its Affiliate or on patronage accrued by such Farm Credit
Lender or its Affiliate for the account of the Borrower (including, in each
case, proceeds thereof), such Lien shall be for such Farm Credit Lender’s (or
its Affiliate’s) sole and exclusive benefit and shall not be subject to pro rata
sharing hereunder. Neither the Farm Credit Equities nor any accrued patronage
shall be offset against the Obligations except that, in the event of an Event of
Default, a Farm Credit Lender may elect, solely at its discretion, to apply the
cash portion of any patronage distribution or retirement of equity to amounts
due under this Agreement. The Borrower acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of the
Borrower. No Farm Credit Lender or its Affiliate shall have an obligation to
retire the Farm Credit Equities of such person upon any Event of Default,
Default or any other default by the Borrower or any other Loan Party, or at any
other time, either for application to the Obligations or otherwise.

(d) For so long as any Term A-2 Loans remain outstanding, the Borrower agrees to
maintain ownership of the right to harvest standing timber representing on an
annual basis approximately 60,000 tons of pine harvest volume pursuant to the
timber deed described on Schedule 5.02(f) or one or more similar arrangements
reasonably acceptable to CoBank.

Section 11.25 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

ARTICLE XII

JOINDER AND CERTIFICATION

Section 12.01 Closing Date Joinder. The parties hereto hereby agree that,
immediately upon the execution and delivery of the Closing Date certification
attached hereto (the “Closing Date Certification”) by Holdings and each Initial
Subsidiary Guarantor that executes such Closing Date Certification on the
Closing Date, (a) Holdings and each such Initial Subsidiary Guarantor shall be
bound under this Agreement as a “Guarantor” (and, in addition, in the case of
Holdings, as “Holdings” and as the “Designated Borrower”) to the same extent as
if it had executed this Agreement on the Execution Date and (i) each Guarantor
hereby agrees to be bound as a “Guarantor” under this Agreement and
(ii) Holdings hereby agrees to be bound as a “Guarantor”, as “Holdings” and as
the “Designated Borrower” under this Agreement (such

 

- 220 -



--------------------------------------------------------------------------------

joinder, the “Closing Date Joinder”), (b) each Initial Subsidiary Guarantor
shall become a party to this Agreement as a “Guarantor”, and Holdings shall
become a party to this Agreement as a “Guarantor”, as “Holdings” and as the
“Designated Borrower”, in each case with the same force and effect as if
originally named herein as a “Guarantor” or as “Holdings” or the “Designated
Borrower”, as the case may be, and, without limiting the generality of the
foregoing, each Initial Subsidiary Guarantor hereby agrees to be bound by all
obligations and liabilities of the Guarantors hereunder and Holdings hereby
agrees to be bound by all the obligations and liabilities of “Holdings”, a
“Guarantor” and the “Designated Borrower” hereunder, (c) each reference to a
“Guarantor” or the “Guarantor” in this Agreement and in any other Loan Document
shall be deemed to include Holdings and such Initial Subsidiary Guarantors and
each reference to “Holdings” or to the “Designated Borrower” in this Agreement
and in any other Loan Document shall be deemed to include Holdings, and (d) the
Initial Subsidiary Guarantors and Holdings (in its capacity as a “Guarantor”, as
“Holdings” and as “Designated Borrower”) shall be liable under this Agreement
for all obligations incurred hereunder on the terms provided herein.
Notwithstanding anything in the Loan Documents to the contrary, the Closing Date
Joinder is consented and agreed to in all respects by all parties hereto and
shall be immediately and automatically effective upon the execution and delivery
of the Closing Date Certification attached hereto by Holdings and the other
Guarantors party thereto.

[SIGNATURE PAGES FOLLOW]

 

- 221 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

RAYONIER A.M. PRODUCTS INC., as the Borrower By:  

/s/ Paul G. Boynton

Name:   Paul G. Boynton Title:   President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, as an L/C Issuer, as Swing Line
Lender and as Lender By:  

/s/ Mike Delaney

Name:   Mike Delaney Title:   Director



--------------------------------------------------------------------------------

FARM CREDIT OF FLORIDA, ACA, as Lender By:  

/s/ Marcus A Boone

Name:   Marcus A. Boone Title:   Senior Vice President and Chief Lending Officer



--------------------------------------------------------------------------------

COBANK, ACB, as an L/C Issuer By:  

/s/ Zachary Carpenter

Name:   Zachary Carpenter Title:   Vice President



--------------------------------------------------------------------------------

    CREDIT SUISSE AG,      

CAYMAN ISLANDS BRANCH,

as Lender

      By:  

/s/ Christopher Day

      Name:   Christopher Day       Title:   Authorized Signatory       By:  

/s/ Samuel Miller

      Name:   Samuel Miller       Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,       as Lender       By:  

/s/ John A. Horst

      Name:   John A. Horst       Title:   Credit Executive



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION,

as Lender

By:

 

/s/ John F. Lindvall

Name:

  John F. Lindvall

Title:

  Vice President



--------------------------------------------------------------------------------

PNC BANK,

NATIONAL ASSOCIATION,

as Lender

By:

 

/s/ Ryan Thompson

Name:

  Ryan Thompson

Title:

  AVP



--------------------------------------------------------------------------------

WELLS FARGO BANK N.A.,

as Lender

By:

 

/s/ Eddy L. Rodriguez

Name:

  Eddy L. Rodriguez

Title:

  Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Lender

By:

 

/s/ Ryan Thompson

Name:

  Vinay Desai

Title:

  Vice President



--------------------------------------------------------------------------------

DNB CAPITAL LLC,

as Lender

By:

 

/s/ Kristie Li

Name:

  Kristie Li

Title:

  First Vice President

By:

 

/s/ Cathleen Buckley

Name:

  Cathleen Buckley

Title:

  Senior Vice President



--------------------------------------------------------------------------------

TD BANK, N.A.,

as Lender

By:

 

/s/ Todd Antico

Name:

  Todd Antico

Title:

  Senior Vice President



--------------------------------------------------------------------------------

CLOSING DATE CERTIFICATION OF RAYONIER ADVANCED MATERIALS INC., A DELAWARE
CORPORATION, AND THE INITIAL SUBSIDIARY GUARANTORS

The undersigned hereby certifies that:

Effective as of the Closing Date (capitalized terms used herein without
definition shall have the meanings assigned to them in the Credit Agreement to
which this Closing Date Certification is attached (the “Credit Agreement”)),
each of the undersigned agrees to the Closing Date Joinder and to all agreements
of the Guarantors (and in the case of Holdings, of Holdings and the Designated
Borrower), as applicable, set forth in the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Closing Date
Certification to the Credit Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

 

RAYONIER ADVANCED MATERIALS INC., as Holdings, as the Designated Borrower and as
a Guarantor By:  

Paul G. Boynton

Name:   Paul G. Boynton Title:   President

RAYONIER PERFORMANCE FIBERS GLOBAL SALES AND DISTRIBUTION COMPANY, LLC

RAYONIER PERFORMANCE FIBERS, LLC

RAYONIER A.M. PROPERTIES LLC

RAYONIER A.M. WOOD PROCUREMENT LLC

RAYONIER A.M. CHINA LIMITED

RAYONIER ADVANCED MATERIALS INDUSTRIES LTD.

RAYONIER A.M. FAR EAST LTD.,

as Guarantors

By:  

Paul G. Boynton

Name:   Paul G. Boynton Title:   President

SOUTHERN WOOD PIEDMONT COMPANY,

as Guarantor

By:  

/s/ Michael R. Herman

Name:   Michael R. Herman Title:   President



--------------------------------------------------------------------------------

Schedule 1.01(a)

Certain U.S. Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Mortgaged Properties

 

Owner

  

Address

   City    State    Zip    County/Parish

Rayonier Performance Fibers, LLC

   4470 Savannah Highway    Jesup    Georgia    31545    Wayne County



--------------------------------------------------------------------------------

Schedule 1.01(c)

Immaterial Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01(d)

Pro Forma Adjustment

None.



--------------------------------------------------------------------------------

Schedule 1.01(e)

Unrestricted Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

[On File with the Administrative Agent]



--------------------------------------------------------------------------------

Schedule 4.01

Organization and Good Standing

None of the representations in Sections 4.01(a) and (b) are being made with
respect to Rayonier Foreign Sales Corporation



--------------------------------------------------------------------------------

Schedule 4.04

Governmental Approvals

None.



--------------------------------------------------------------------------------

Schedule 4.07(b)

Leased Properties

None.



--------------------------------------------------------------------------------

Schedule 4.08(a)

Subsidiaries

 

Name

  

Jurisdiction

  

Ownership

   Percentage of
Equity Interest  

Rayonier A.M. Products Inc.

   Delaware    Rayonier Advanced Materials Inc.      100 % 

Rayonier A.M. China Limited

   Delaware    Rayonier A.M. Products Inc.      100 % 

Rayonier A.M. Far East Ltd.

   Delaware    Rayonier A.M. Products Inc.      100 % 

Rayonier Foreign Sales Corporation

   US Virgin Islands    Rayonier A.M. Products Inc.      100 % 

Rayonier Advanced Materials Industries Ltd.

   New York    Rayonier A.M. Products Inc.      100 % 

Rayonier A.M. Properties LLC

   Delaware    Rayonier A.M. Products Inc.      100 % 

Rayonier Performance Fibers Global Sales and Distribution Company, LLC

   Delaware    Rayonier A.M. Products Inc.      100 % 

Rayonier Performance Fibers, LLC

   Delaware    Rayonier A.M. Products Inc.      100 % 

Rayonier A.M. Wood Procurement LLC

   Delaware    Rayonier A.M. Products Inc.      100 % 

Southern Wood Piedmont Company

   Delaware    Rayonier A.M. Products Inc.      100 % 



--------------------------------------------------------------------------------

Schedule 4.08(b)

Subscriptions

None.



--------------------------------------------------------------------------------

Schedule 4.08(c)

Pro Forma Corporate Structure Chart

 

LOGO [g747040ex10_5.jpg]



--------------------------------------------------------------------------------

Schedule 4.13

Taxes

None.



--------------------------------------------------------------------------------

Schedule 4.15(a)

Employee Benefit Plans

None.



--------------------------------------------------------------------------------

Schedule 4.16

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 4.21

Insurance

 

Policy Type

  

Limits

   Effective
Date      Expiration
Date     

Insurance Company

General Liability Coverage    $2,000,000 Each Occurrence $4,000,000 Products
Aggregate $4,000,000 General Aggregate      06/27/14         06/27/15       ACE
American Insurance Co. Business Auto Coverage    $2,000,000 CSL per Occurrence
     06/27/14         06/27/15       ACE American Insurance Co. Workers
Compensation - Excess - Georgia, Large Deductible - All other States   

Statutory Requirements Employers Liability -

$1,000,000 BI by Accident, each accident

$1,000,000 BI by Disease, policy limit

$1,000,000 BI by Disease, each employee

     06/27/14         06/27/15       ACE American Insurance Co. Foreign Master
DIC Program (Japan, China, & United Kingdom) (New Zealand on a DIC basis only)
  

General Liability:

$1,000,000 Each Occurrence $2,000,000 General Aggregate $2,000,000

     06/27/14         06/27/15       ACE American Insurance Co. Storage Tank
Liability    $1,000,000 per occurrence $2,000,000 aggregate      06/27/14      
  06/27/15       Illinois Union Insurance Co. (ACE) Premises Pollution Liability
(SWP Augusta Facility)    $1,000,000 per occurrence $2,000,000 aggregate     
06/27/14         06/27/15       Illinois Union Insurance Co. (ACE) Umbrella
Liability    $25,000,000 xs Primay per occurrence and in the aggregate     
06/27/14         06/27/15       ACE American Insurance Company Excess Liability
Coverage    $25,000,000 xs $25,000,000      06/27/14         06/27/15       AWAC
Excess Liability Coverage    $50,000,000 xs $50,000,000      06/27/14        
06/27/15       Liberty Insurance Underwriters



--------------------------------------------------------------------------------

Marine Cargo Liability

(excluding Japan)

   $10,000,000 any one vessel/aircraft or connecting conveyance or any on place
at a any one time      01/01/14         01/01/15       Allianz Insurance Co.

Marine Cargo Liability

(Japan Only)

   $10,000,000 any one vessel/aircraft or connecting conveyance or any on place
at a any one time      01/01/14         01/01/15       Mitsui Sumitomo Insurance
Company of America Stevedores Liability    $1,000,000 CSL      06/27/14        
06/27/15       Navigators Ins. Co. Excess Marine Liability    $24,000,000 any
one accident or occurrence      06/27/14         06/27/15       Navigators Ins.
Co. Crime Coverage    $10,000,000      06/27/14         06/27/15       Travelers
Primary D&O    $10,000,000 - Primary D&O      06/27/14         06/27/15      
Chubb Excess Directors & Officers Coverage    $80,000,000 xs $10,000,000     
06/27/14         06/27/15       ACE, AIG, Travelers, Freedom Specialty, Berkley,
Zurich, Argo, Endurance Excess Directors & Officers Coverage (Side A DIC)   
$35,000,000 xs $90,000,000      06/27/14         06/27/15       Allied World
National Assurance Company, Continental Casualty Company, ACE, Chubb Primary
Fiduciary Liability    $10,000,000      06/27/14         06/27/15       Chubb
Excess Fiduciary Liability    $10,000,000 xs $10,000,000      06/27/14        
06/27/15       Ace American Insurance Co. Employment Practices Liability   
$10,000,000      06/27/14         06/27/15       Zurich American Ins Co
Property & Business Interruption   

$3,343,726,117 any one location per occurrence

Sub-limits: Earth Movement $100,000,000 Flood $100,000,000

     06/27/14         05/01/15       FM Global



--------------------------------------------------------------------------------

Schedule 4.23

Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 5.02(d)

Post-Closing Interest Deliverables

Endorsements listing the Collateral Agent as a co-loss payee on property and
casualty policies and as an additional insured on liability policies shall be
delivered to the Collateral Agent within 30 days of the Closing Date (or such
longer period as the Collateral Agent shall determine in its sole discretion,
without any requirement for Lender consent).



--------------------------------------------------------------------------------

Schedule 5.02(f)

Farm Credit Equities to be Purchased by Closing Date and Related Farm Credit
Documents1

Farm Credit of Florida, ACA

 

Purchase Price:

   $1,000

Equity Purchased:

   Class C Common Stock (voting; $5/share par value)

Certificate?:

   No (referenced on books only)

Executed Agreements:

   Membership Application

Disclosure Documents:

   2013 Annual Report; Borrower Privacy Disclosure; Farm Credit of Florida
Capitalization Bylaws; Notice to Borrower Concerning your Investment in your
Farm Credit of Florida, ACA; 2014 Quarterly Report – March 31, 2014

CoBank, ACB

 

Purchase Price:

   $1,000

Equity Purchased:

   $1,000 worth of Class A Common Stock (non-voting; $100/share par value). The
Borrower’s capital account will grow over time, consistent with CoBank’s bylaws.

Certificate?:

   No (referenced on books only)

Executed Agreements:

   None

Disclosure Documents:

   2013 Annual Report; Notice to Prospective Shareholders; Capital Plan; CoBank
Customer Privacy Card; Bylaws; 2014 Quarterly Report – March 31, 2014

Timber Deed

Timber Deed, dated June 20, 2014, between Silco Timber LLC, as grantor, and
Rayonier Performance Fibers LLC, as grantee, with respect to the right to
harvest timber located in Camden County, Georgia

 

 

1  To be confirmed



--------------------------------------------------------------------------------

Schedule 7.01

Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 7.02(a)

Liens

None.



--------------------------------------------------------------------------------

Schedule 7.04

Investments

Timber Deed, dated June 20, 2014, between Silco Timber LLC, as grantor, and
Rayonier Performance Fibers, LLC, as grantee, with respect to the right to
harvest timber located in Camden County, Georgia



--------------------------------------------------------------------------------

Schedule 7.07

Transactions with Affiliates

Any agreement and/or arrangement described in Form 10, including, without
limitation, those described in the following exhibits filed in connection with
Form 10:

2.1 Separation and Distribution Agreement by and between Rayonier Inc. and
Rayonier Advanced Materials Inc. dated as of May 28, 2014

3.1 Form of Amended and Restated Certificate of Incorporation of Rayonier
Advanced Materials Inc.(f/k/a Rayonier Holding Company)

3.2 Form of Amended and Restated Bylaws of Rayonier Advanced Materials Inc.
(f/k/a Rayonier Holding Company)

4.1 Indenture among Rayonier A.M. Products Inc., the guarantors party thereto
from time to time and Wells Fargo Bank, National Association, as Trustee, dated
as of May 22, 2014

10.1 Form of Transition Services Agreement by and between Rayonier Inc. and
Rayonier Advanced Materials Inc.

10.2 Form of Tax Matters Agreement by and between Rayonier Inc. and Rayonier
Advanced Materials Inc. (f/k/a Rayonier Holding Company)

10.3 Form of Employee Matters Agreement by and between Rayonier Inc. and
Rayonier Advanced Materials Inc.

10.4 Form of Intellectual Property Agreement by and between Rayonier Inc. and
Rayonier Advanced Materials Inc.

10.5 Form of Indemnification Agreement between Rayonier Advanced Materials Inc.
and individual directors or officers

10.6 Agreement between Rayonier Advanced Materials Inc. and Paul G. Boynton
Regarding Special Stock Grant, dated May 28, 2014

10.13 Rayonier Advanced Materials Inc. Incentive Stock Plan

10.14 Rayonier Advanced Materials Inc. Non-Equity Incentive Plan

10.15 Form of Transaction Bonus Agreement and Schedule of Executive Officer
Transaction Bonus Amounts

99.1 Information Statement of Rayonier Advanced Materials Inc., preliminary and
subject to completion, dated May 29, 2014



--------------------------------------------------------------------------------

Schedule 11.02

Notice Information

1. If to Holdings, the Borrower or any Loan Party:

To:

Michael Walsh

Treasurer

1301 Riverplace Blvd. Suite 2300

Jacksonville, FL 32207

Telephone – (904) 357-4600

Fax – (904) 357-9101

Email – mickey.walsh@rayonieram.com

With a copy to:

Michael Herman

Senior Vice President and General Counsel

1301 Riverplace Blvd. Suite 2300

Jacksonville, FL 32207

Telephone – (904) 357-9178

Fax – (904) 598-2250

Email – mickey.walsh@rayonieram.com

2. If to the Administrative Agent, Swing Line Lender or Bank of America, N.A. as
L/C Issuer

A. For notices related to payments, Borrowing Requests, elections, conversions
or continuations, to:

Valerie Gravesandy

Credit Services Rep

Phone: 980-387-2469

Fax: 704-409-0169

E-mail: valerie.v.gravesandy@baml.com

Address:

Bank of America, N.A.

101 N TRYON ST

NC1-001-05-46

Charlotte, NC 28255

B. For notices related to requests of Letters of Credit, to:



--------------------------------------------------------------------------------

Bank of America Trade Operations

Mail Code: PA6-580-02-30

1 FLEET WAY

SCRANTON PA 18507

Phone: 1.570.496.9619

Fax: 1.800.755.8740

tradeclientserviceteamus@baml.com

C. For all other notices, to:

Mollie S. Canup

Vice President & Agency Management Officer

Wholesale Credit Operations / Agency Management

Bank of America Merrill Lynch

Bank of America, N.A.

Office: 980.387.5449

Fax: 704.409.0011

mollie.s.canup@baml.com

Address:

900 W Trade Street

NC1-026-06-03

Charlotte, NC 28255

3. If to CoBank, ACB, to:

CoBank, ACB

5500 South Quebec Street

Greenwood Village, CO 80111

Attention: Deborah Davis

E-mail: ddavis@cobank.com

Telephone: 303-740-4018



--------------------------------------------------------------------------------

Schedule 11.06(i)

Designated Farm Credit Lenders2

 

Lender

  

Assignee

  

Voting Participant

  Initial Revolving
Commitment     Resulting
Revolving
Commitment/
Participation*     Resulting
Applicable
Revolving
Percentage     Initial Term A-2
Loan Commitment     Resulting Term A-2
Loan Commitment/
Participation*     Resulting
Applicable Term A-2
Loan Percentage  

Farm Credit of Florida, ACA

        $ 100,000,000.00      $ 5,062,120.01        5.062120010 %    $
290,000,000.00      $ 14,680,148.03        5.062120010 %        AgFirst Farm
Credit Bank     $ 12,655,300.03        12.655300030 %      $ 36,700,370.08     
  12.655300028 %     CoBank, FCB**        $ 51,896,071.91        51.896071910 % 
    $ 155,526,608.51        53.629865002 %        American AgCredit, FLCA     $
6,580,756.01        6.580756010 %      $ 19,084,192.44        6.580756014 %    
   Farm Credit Bank of Texas     $ 6,580,756.01        6.580756010 %      $
19,084,192.44        6.580756014 %        Farm Credit West, FLCA     $
6,580,756.01        6.580756010 %      $ 19,084,192.44        6.580756014 %    
   Farm Credit East, ACA     $ 5,322,120.01        5.322120010 %      $
12,920,148.03        4.455223459 %        Northwest Farm Credit Services, FLCA  
  $ 5,322,120.01        5.322120010 %      $ 12,920,148.03        4.455223459 % 
       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

TOTAL

        $ 100,000,000.00      $ 100,000,000.00        100.000000000 %    $
290,000,000.00      $ 290,000,000.00        100.000000000 %         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

* For voting purposes only. Gives effect to all assignments and all sales of
participations to Voting Participants as of the Closing Date.

** Farm Credit of Florida, ACA is assigning $82,282,579.96 of its Revolving
Commitment and $238,619,481.89 of its Term A-2 Loan Commitment to CoBank, FCB,
which will become a Lender via an Assignment and Acceptance dated and effective
as of the Closing Date.

 

 

2  To be confirmed